EXHIBIT 10.1
 
 
CREDIT AGREEMENT
among
VANGUARD HEALTH HOLDING COMPANY I, LLC,
VANGUARD HEALTH HOLDING COMPANY II, LLC,
VARIOUS LENDERS,
BANK OF AMERICA, N.A.,
as ADMINISTRATIVE AGENT,
BARCLAYS CAPITAL,
as SYNDICATION AGENT,
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
GOLDMAN SACHS BANK USA,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as CO-DOCUMENTATION AGENTS,
BANC OF AMERICA SECURITIES LLC
and
BARCLAYS CAPITAL,
as JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS,
and
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as JOINT BOOK RUNNERS
 
Dated as of January 29, 2010
 
 
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
SECTION 1.
  AMOUNT AND TERMS OF CREDIT     1  
 
           
1.01
  The Commitments     1  
1.02
  Borrowings, Conversions and Continuations of Loans     1  
1.03
  The Swingline     3  
1.04
  Evidence of Debt     5  
1.05
  Pro Rata Borrowings     6  
1.06
  Interest     6  
1.07
  Increased Costs, Illegality, etc.     7  
1.08
  Compensation     8  
1.09
  Change of Lending Office     9  
1.10
  Replacement of Lenders     9  
1.11
  Incremental Commitments     10  
 
           
SECTION 2.
  LETTERS OF CREDIT     14  
 
           
2.01
  The Letter of Credit Commitment     14  
 
           
SECTION 3.
  FEES; REDUCTIONS OF COMMITMENT     22  
 
           
3.01
  Fees     22  
3.02
  Voluntary Reduction and Termination of Unutilized Commitments     24  
3.03
  Mandatory Reduction of Commitments     24  
 
           
SECTION 4.
  PREPAYMENTS; PAYMENTS; TAXES     25  
 
           
4.01
  Voluntary Prepayments     25  
4.02
  Mandatory Repayments     28  
4.03
  Method and Place of Payment     31  
4.04
  Taxes     32  
 
           
SECTION 5A.
  CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE INITIAL BORROWING DATE     35  
 
           
5A.01
  Execution of the Agreement; Notes     35  
5A.02
  Fees, etc.     35  
5A.03
  Opinion of Counsel     35  
5A.04
  Corporate Documents; Proceedings; etc.     36  
5A.05
  Consummation of the Transaction     36  
5A.06
  Pledge Agreement     36  
5A.07
  Subsidiaries Guaranty     36  
5A.08
  Vanguard Guaranty     37  
5A.09
  Security Agreement     37  
5A.10
  Solvency Certificate     37  

-i-



--------------------------------------------------------------------------------



 



                      Page
 
           
SECTION 5B.
  CONDITIONS PRECEDENT TO EACH INCURRENCE OF INCREMENTAL TERM LOANS     37  
 
           
5B.01
  Incremental Commitment Agreement; Related Documentation     37  
5B.02
  Officer’s Certificate     37  
 
           
SECTION 6.
  CONDITIONS PRECEDENT TO ALL CREDIT EVENTS     37  
 
           
6.01
  No Default; Representations and Warranties     37  
6.02
  Notice of Borrowing; Letter of Credit Application     38  
 
           
SECTION 7.
  REPRESENTATIONS AND WARRANTIES     38  
 
           
7.01
  Corporate and Other Status     38  
7.02
  Corporate or Partnership Power and Authority     38  
7.03
  No Violation     39  
7.04
  Governmental Approvals     39  
7.05
  Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.     39  
7.06
  Litigation; Compliance with Laws     40  
7.07
  True and Complete Disclosure     40  
7.08
  Use of Proceeds; Margin Regulations     41  
7.09
  Tax Returns and Payments     41  
7.10
  Compliance with ERISA     42  
7.11
  The Security Documents     43  
7.12
  Properties     43  
7.13
  Capitalization     43  
7.14
  Subsidiaries     44  
7.15
  Investment Company Act     44  
7.16
  Environmental Matters     44  
7.17
  Labor Relations     44  
7.18
  Intellectual Property     45  
7.19
  Hospital Properties     45  
7.20
  Insurance     45  
7.21
  Legal Names; Organizational Identification Numbers; Jurisdiction and Type of
Organization; etc.     45  
 
           
SECTION 8.
  AFFIRMATIVE COVENANTS     45  
 
           
8.01
  Information Covenants     45  
8.02
  Books, Records and Inspections     47  
8.03
  Maintenance of Property; Insurance, Reserves     48  
8.04
  Corporate Franchises     48  
8.05
  Compliance with Statutes, etc.     48  
8.06
  Compliance with Environmental Laws     49  
8.07
  ERISA     49  
8.08
  End of Fiscal Years; Fiscal Quarters     50  
8.09
  Payment of Taxes     50  
8.10
  Accreditation and Licensing     50  
8.11
  Additional Security; Further Assurances     50  

-ii-



--------------------------------------------------------------------------------



 



                      Page
 
           
8.12
  Use of Proceeds     52  
8.13
  Guaranties by New Subsidiaries     52  
8.14
  Post Closing Matters     53  
 
           
SECTION 9.
  NEGATIVE COVENANTS     54  
 
           
9.01
  Liens     54  
9.02
  Consolidation, Merger, Purchase or Sale of Assets, etc.     57  
9.03
  Dividends     60  
9.04
  Indebtedness     62  
9.05
  Advances, Investments and Loans     66  
9.06
  Transactions with Affiliates     68  
9.07
  Capital Expenditures     70  
9.08
  Consolidated Interest Coverage Ratio     71  
9.09
  Consolidated Leverage Ratio     71  
9.10
  Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Agreements; etc.     71  
9.11
  Limitation on Certain Restrictions on Subsidiaries     72  
9.12
  Limitation on Issuance of Capital Stock     73  
9.13
  Business     73  
9.14
  Limitation on Creation of Health Care Joint Ventures     74  
9.15
  Limitation on Assets Held By Non-Guarantor Subsidiaries     74  
 
           
SECTION 10A.
  EVENTS OF DEFAULT     74  
 
           
10A.01
  Payments     74  
10A.02
  Representations, etc.     74  
10A.03
  Covenants     74  
10A.04
  Default Under Other Agreements     75  
10A.05
  Bankruptcy, etc.     75  
10A.06
  ERISA     76  
10A.07
  Security Documents     76  
10A.08
  Guaranties     76  
10A.09
  Judgments     76  
10A.10
  BHS Initial Borrowing Assets     76  
10A.11
  Change of Control     77  
 
           
SECTION 10B.
  VHS HOLDCO I’S RIGHT TO CURE     77  
 
           
SECTION 10C.
  APPLICATION OF FUNDS     78  
 
           
SECTION 11.
  DEFINITIONS AND ACCOUNTING TERMS     79  
 
           
11.01
  Defined Terms     79  
11.02
  Certain Pro Forma Calculations     115  

-iii-



--------------------------------------------------------------------------------



 



                      Page
 
           
SECTION 12.
  THE ADMINISTRATIVE AGENT AND THE JOINT BOOK RUNNERS     118  
 
           
12.01
  Appointment and Authorization of Agents     118  
12.02
  Delegation of Duties     118  
12.03
  Liability of Agents     119  
12.04
  Reliance by Agents     119  
12.05
  Notice of Default     119  
12.06
  Credit Decision; Disclosure of Information by Agents     120  
12.07
  Indemnification of Agents     120  
12.08
  Agents in Their Individual Capacities     121  
12.09
  Successor Agents     121  
12.10
  Administrative Agent May File Proofs of Claim     122  
12.11
  Collateral and Guaranty Matters     123  
12.12
  Other Agents; Arrangers and Managers     124  
12.13
  Appointment of Supplemental Agents     124  
12.14
  Withholding Tax Indemnity     125  
 
           
SECTION 13.
  HOLDINGS GUARANTY     125  
 
           
13.01
  The Guaranty     125  
13.02
  Bankruptcy     125  
13.03
  Nature of Liability     125  
13.04
  Independent Obligation     126  
13.05
  Authorization     126  
13.06
  Reliance     127  
13.07
  Subordination     127  
13.08
  Waiver     127  
13.09
  Enforcement     128  
 
           
SECTION 14.
  MISCELLANEOUS     128  
 
           
14.01
  Payment of Expenses, etc.     128  
14.02
  Right of Setoff     129  
14.03
  Notices and Other Communications; Facsimile Copies     130  
14.04
  Successors and Assigns     131  
14.05
  No Waiver; Remedies Cumulative     137  
14.06
  Sharing of Set-Offs     137  
14.07
  Calculations; Computations     138  
14.08
  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL     138
 
14.09
  Counterparts     139  
14.10
  Effectiveness     139  
14.11
  Headings Descriptive     139  
14.12
  Amendment or Waiver; etc.     139  
14.13
  Survival     141  
14.14
  Domicile of Loans     141  
14.15
  Confidentiality     142  
14.16
  Limitation on Increased Costs, etc.     142  
14.17
  USA Patriot Act Notice     143  
14.18
  Payments Set Aside     143  

-iv-



--------------------------------------------------------------------------------



 



                      Page
 
           
14.19
  No Advisory or Fiduciary Responsibility     143  
14.20
  Electronic Execution of Assignments and Certain Other Documents     143  



-v-



--------------------------------------------------------------------------------



 



     
SCHEDULE I
  Lender List
SCHEDULE II
  Administrative Agent’s Office
SCHEDULE 2.01(a)
  Existing Letters of Credit
SCHEDULE 7.12
  Real Property
SCHEDULE 7.14
  Subsidiaries
SCHEDULE 7.20
  Insurance
SCHEDULE 7.21
  Legal Names; Organizational Identification Numbers; Jurisdiction of
Organization; Type of Organization; etc.
SCHEDULE 8.13
  Existing De Minimis Subsidiaries
SCHEDULE 8.14
  Mortgaged Properties
SCHEDULE 9.01(iii)
  Existing Liens
SCHEDULE 9.04
  Existing Indebtedness
SCHEDULE 9.05(xi)
  Existing Investments
SCHEDULE 11.01
  Commitments
SCHEDULE 11.02
  Not-for-Profit Entities
SCHEDULE 11.03
  Existing Specified Construction Projects
SCHEDULE 14.03(a)(i)
  Notice Information
EXHIBIT A-1
  Notice of Borrowing
EXHIBIT A-2
  Notice of Swingline Borrowing
EXHIBIT B-1
  Initial Term Note
EXHIBIT B-2
  Revolving Note
EXHIBIT B-3
  Swingline Note
EXHIBIT B-4
  Incremental Term Note
EXHIBIT C
  Incremental Commitment Agreement
EXHIBIT D
  Letter of Credit Request
EXHIBITS E-1-E-4
  United States Tax Compliance Certificates
EXHIBIT F-1
  Opinion of Simpson Thatcher & Bartlett LLP, Special Counsel to the Credit
Parties
EXHIBIT F-2
  Opinion of Ronald P. Soltman, Esq., General Counsel to the Credit Parties
EXHIBIT G
  Officers’ Certificate
EXHIBIT H
  Pledge Agreement
EXHIBIT I
  Subsidiaries Guaranty
EXHIBIT J
  Vanguard Guaranty
EXHIBIT K
  Security Agreement
EXHIBIT L
  Solvency Certificate
EXHIBIT M
  Compliance Certificate
EXHIBIT N
  Joinder Agreement
EXHIBIT O
  Subordination Agreement
EXHIBIT P
  Assignment and Assumption Agreement
EXHIBIT Q
  Discounted Prepayment Option Notice
EXHIBIT R
  Lender Participation Notice
EXHIBIT S
  Discounted Voluntary Prepayment Notice
EXHIBIT T
  Affiliated Lender Assignment Assumption
EXHIBIT U
  Intercreditor Agreement

-vi-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of January 29, 2010, among VANGUARD HEALTH
HOLDING COMPANY I, LLC, a Delaware limited liability company, VANGUARD HEALTH
HOLDING COMPANY II, LLC, a Delaware limited liability company (the “Borrower”),
the Lenders party hereto from time to time and BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent, Issuing Lender and Swingline Lender.
WITNESSETH:
          WHEREAS, subject to and upon the terms and conditions herein set
forth, the Lenders are willing to make available to the Borrower the respective
credit facilities provided for herein;
          NOW, THEREFORE, IT IS AGREED:
          SECTION 1. Amount and Terms of Credit.
          1.01 The Commitments.
          (a) Subject to and upon the terms and conditions set forth herein,
each Lender with an Initial Term Loan Commitment severally agrees to make a term
loan (each an “Initial Term Loan” and, collectively, the “Initial Term Loans”)
to the Borrower in Dollars, which Initial Term Loans (i) shall be incurred
pursuant to a single drawing on the Initial Borrowing Date, (ii) shall, at the
option of the Borrower, be Base Rate Loans or Eurodollar Loans, and (iii) shall
be made by each such Lender in that aggregate principal amount which does not
exceed the Initial Term Loan Commitment of such Lender (before giving effect to
any termination thereof on the Initial Borrowing Date pursuant to
Section 3.03(b)). Once prepaid or repaid, Initial Term Loans incurred hereunder
may not be reborrowed.
          (b) Subject to and upon the terms and conditions set forth herein,
each Lender with a Revolving Loan Commitment severally agrees, at any time and
from time to time on and after the Initial Borrowing Date and prior to the
Revolving Loan Maturity Date, to make a revolving loan or revolving loans (each,
a “Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrower in
Dollars, which Revolving Loans (i) shall, at the option of the Borrower, be Base
Rate Loans or Eurodollar Loans, (ii) may be repaid and reborrowed at any time in
accordance with the provisions hereof and (iii) shall only be available to the
extent, that immediately after giving effect to the Borrowing of such Revolving
Loans, no Lender’s Revolving Loan Exposure would exceed its Revolving Loan
Commitment.
          (c) Subject to Section 1.11, the other terms and conditions set forth
herein and the relevant Incremental Commitment Agreement, each Lender with an
Incremental Term Loan Commitment severally agrees to make a term loan (each, an
“Incremental Term Loan” and, collectively, the “Incremental Term Loans”) to the
Borrower, which Incremental Term Loans: (i) only may be incurred on one or more
Incremental Term Loan Borrowing Dates; (ii) except as hereafter provided, shall,
at the option of the Borrower, be incurred and maintained as, and/or converted
into, Base Rate Loans or Eurodollar Loans; and (iii) shall be made by each such
Lender in that aggregate principal amount which does not exceed the Incremental
Term Loan Commitment of such Lender (as set forth in the relevant Incremental
Commitment Agreement) on the respective Incremental Term Loan Borrowing Date.
Once prepaid or repaid, Incremental Term Loans may not be reborrowed.
          1.02 Borrowings, Conversions and Continuations of Loans.
          (a) Each borrowing of Term Loans or Revolving Loans, each conversion
of Term Loans or Revolving Loans from one Type to the other, and each
continuation of Eurodollar Loans shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent (except that, subject to Section

 



--------------------------------------------------------------------------------



 



1.08, a notice in connection with the initial Credit Event hereunder may be
revoked if the Initial Borrowing Date does not occur on the proposed date of
borrowing), which may be given by telephone. Each such notice must be received
by the Administrative Agent not later than (i) 1:00 p.m. (New York City time)
three (3) Business Days prior to the requested date of any borrowing or
continuation of Eurodollar Loans or any conversion of Base Rate Loans to
Eurodollar Loans and (ii) 10:00 a.m. (New York City time) on the Business Day of
any borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 1.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Notice of Borrowing, appropriately completed
and signed by an Authorized Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Loans shall be in a minimum
principal amount of $2,500,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 1.03(c) and 2.01(c), each borrowing of
or conversion to Base Rate Loans pursuant to this Section 1.02 shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Notice of Borrowing (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a borrowing of Term Loans of a particular
Tranche or Revolving Loans, a conversion of Term Loans of a particular Tranche
or Revolving Loans from one Type to the other, or a continuation of Eurodollar
Loans for an additional Interest Period, (ii) the requested date of the
borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Notice of Borrowing or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Loans. If the Borrower requests a borrowing of, conversion to or continuation of
Eurodollar Loans in any such Notice of Borrowing, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.
          (b) Following receipt of a Notice of Borrowing, the Administrative
Agent shall promptly notify each applicable Lender of the amount of its pro rata
share of the applicable Tranche of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans or continuation described in Section 1.02(a). In the case of
each Borrowing, each Lender with a Commitment under the applicable Tranche shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m.
(New York City time) on the Business Day specified in the applicable Notice of
Borrowing. The Administrative Agent shall make all funds so received available
to the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided that if, on the date the Notice
of Borrowing with respect to such Borrowing is given by the Borrower, there are
Swingline Loans or L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowing, second, to the payment in full of any such Swingline Loans, and
third, to the Borrower as provided above.
          (c) Except as otherwise provided herein, a Eurodollar Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Loan unless the Borrower pays the amount due, if any, under
Section 1.08 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurodollar Loans.

-2-



--------------------------------------------------------------------------------



 



          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Loans upon determination of such interest rate. The determination of
the Eurodollar Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
          (e) After giving effect to all borrowings of Term Loans and Revolving
Loan Borrowings, all conversions of Term Loans or Revolving Loans from one Type
to the other, and all continuations of Term Loans or Revolving Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect with
respect to all Borrowings of Revolving Loans and not more than five (5) Interest
Periods in effect with respect to all Borrowings of Term Loans of any Tranche.
          (f) The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.
          1.03 The Swingline.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender may, in its sole discretion, agree to make loans in Dollars to
the Borrower (each such loan, a “Swingline Loan”), from time to time on any
Business Day during the period beginning on the Initial Borrowing Date and until
the Swingline Expiry Date in an aggregate amount not to exceed at any time
outstanding the amount of the Swingline Sublimit, notwithstanding the fact that
such Swingline Loans, when aggregated with the RL Percentage of the Outstanding
Amount of Revolving Loans and Letter of Credit Outstandings of the Lender acting
as Swingline Lender, may exceed the amount of such Swingline Lender’s Revolving
Loan Commitment; provided that, after giving effect to any Swingline Loan, the
Revolving Loan Exposure of any Lender shall not exceed such Lender’s Revolving
Loan Commitment then in effect; provided further that the Borrower shall not use
the proceeds of any Swingline Loan to refinance any outstanding Swingline Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 1.03, prepay under
Section 4.01(a), and reborrow under this Section 1.03. Each Swingline Loan shall
be a Base Rate Loan. Immediately upon the making of a Swingline Loan, each
Lender with a Revolving Loan Commitment shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s RL Percentage times the amount of such Swingline Loan.
          (b) Borrowing Procedures. Each Borrowing of Swingline Loans shall be
made upon the Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swingline Lender and the Administrative Agent not later than
2:00 p.m. (New York City time) on the requested borrowing date and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swingline Lender
and the Administrative Agent of a written Notice of Swingline Borrowing,
appropriately completed and signed by an Authorized Officer of the Borrower.
Promptly after receipt by the Swingline Lender of any Notice of Swingline
Borrowing (by telephone or in writing), the Swingline Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Notice of Swingline Borrowing and, if not, such
Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless (x) the relevant

-3-



--------------------------------------------------------------------------------



 



Swingline Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
(New York City time) on the date of the proposed Borrowing of Swingline Loans
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 1.03(a), or (B) that one or more of the applicable conditions specified
in Section 6 are not then satisfied or (y) such Swingline Lender has determined
in its sole discretion not to make such Swingline Loan, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
(New York City time) on the borrowing date specified in such Notice of Swingline
Borrowing, make the amount of its Swingline Loan available to the Borrower.
          (c) Refinancing of Swingline Loans. (i) The Swingline Lender at any
time in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes such Swingline Lender to so request on its
behalf), that each Lender with a Revolving Loan Commitment make a Base Rate
Revolving Loan in an amount equal to such Lender’s RL Percentage of the amount
of Swingline Loans then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Notice of Borrowing for purposes
hereof) and in accordance with the requirements of Section 1.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the aggregate Revolving
Loan Commitments and the conditions set forth in Section 6. The relevant
Swingline Lender shall furnish the Borrower with a copy of the applicable Notice
of Borrowing promptly after delivering such notice to the Administrative Agent.
Each Lender with a Revolving Loan Commitment shall make an amount equal to its
RL Percentage of the amount specified in such Notice of Borrowing available to
the Administrative Agent in immediately available funds for the account of the
Swingline Lender at the Administrative Agent’s Office not later than 1:00 p.m.
(New York City time) on the day specified in such Notice of Borrowing,
whereupon, subject to Section 1.03(c)(ii), each such Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.
          (ii) If for any reason any Swingline Loan cannot be refinanced by such
a Borrowing of Base Rate Revolving Loans in accordance with Section 1.03(c)(i),
the request for Base Rate Revolving Loans submitted by the relevant Swingline
Lender as set forth herein shall be deemed to be a request by such Swingline
Lender that each of the Lenders with Revolving Loan Commitments fund its risk
participation in the relevant Swingline Loan and each such Lender’s payment to
the Administrative Agent for the account of the Swingline Lender pursuant to
Section 1.03(c)(i) shall be deemed payment in respect of such participation.
          (iii) If any Lender with a Revolving Loan Commitment fails to make
available to the Administrative Agent for the account of the Swingline Lender
any amount required to be paid by the Lender pursuant to the foregoing
provisions of this Section 1.03(c) by the time specified in Section 1.03(c)(i),
the Swingline Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
          (iv) The obligation of each Lender with a Revolving Loan Commitment to
make Revolving Loans or to purchase and fund risk participations in Swingline
Loans pursuant to this Section

-4-



--------------------------------------------------------------------------------



 



1.03(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided that each
such Lender’s obligation to make Revolving Loans pursuant to this
Section 1.03(c) (but not to purchase and fund risk participations in Swingline
Loans) is subject to the conditions set forth in Section 6. No such funding of
risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swingline Loans, together with interest as provided herein.
          (d) Repayment of Participations. (i) At any time after any Lender with
a Revolving Loan Commitment has purchased and funded a risk participation in a
Swingline Loan, if the relevant Swingline Lender receives any payment on account
of such Swingline Loan, such Swingline Lender will distribute to such Lender its
RL Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by such Swingline
Lender.
          (ii) If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 14.18
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each applicable Lender shall pay to the Swingline Lender its RL
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Federal Funds Rate. The Administrative Agent will
make such demand upon the request of a Swingline Lender. The obligations of the
Lenders with Revolving Loan Commitments under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
          (e) Interest for Account of Swingline Lender. The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans. Until each Lender funds its Revolving Loan or risk participation pursuant
to this Section 1.03 to refinance such Lender’s RL Percentage of any Swingline
Loan, interest in respect of such RL Percentage shall be solely for the account
of the Swingline Lender.
          (f) Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.
          1.04 Evidence of Debt.
          (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender to the Borrower shall be evidenced in the
Register maintained by the Administrative Agent pursuant to Section 14.04(d) and
shall, if requested by such Lender, also be evidenced by (i) if Initial Term
Loans, a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each, an “Initial Term Note” and, collectively, the
“Initial Term Notes”), (ii) if Revolving Loans, a promissory note duly executed
and delivered by the Borrower substantially in the form of Exhibit B-2, with
blanks appropriately completed in conformity herewith (each, a “Revolving Note”
and, collectively, the “Revolving Notes”), (iii) if Swingline Loans, by a
promissory note duly executed by the Borrower substantially in the form of
Exhibit B-3, with blanks appropriately completed in conformity herewith (the
“Swingline Note”) and (iv) if Incremental Term Loans, by a promissory note duly
executed and delivered by the Borrower substantially in the form of Exhibit B-4,
with blanks appropriately completed in conformity herewith and the relevant

-5-



--------------------------------------------------------------------------------



 



Incremental Commitment Agreement (each, an “Incremental Term Note” and,
collectively, the “Incremental Term Notes”).
          (b) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof. Failure to make any such
notation (or any error in such notation) shall not affect the Borrower’s
obligations in respect of such Loans.
          1.05 Pro Rata Borrowings. All Borrowings of (i) Initial Term Loans
under this Agreement shall be incurred from the Lenders with Initial Term Loan
Commitments pro rata on the basis of their respective Initial Term Loan
Commitments, (ii) Revolving Loans under this Agreement shall be incurred from
the Lenders pro rata on the basis of their respective RL Percentages and
(iii) Incremental Term Loans of a particular Tranche under this Agreement shall
be incurred from the Lenders pro rata on the basis of their respective
Incremental Term Loan Commitments. It is understood that no Lender shall be
responsible for any default by any other Lender of its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to make
its Loans hereunder.
          1.06 Interest.
          (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date the proceeds thereof are
made available to the Borrower or from the date of any conversion to a Base Rate
Loan pursuant to Section 1.02 or 1.07, as applicable, until the earlier of
(i) the maturity (whether by acceleration or otherwise) of such Base Rate Loan
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 1.02, at a rate per annum which shall be equal to the sum of the
Applicable Margin in effect from time to time for the Tranche under which such
Loans were incurred, plus the Base Rate in effect from time to time for such
Tranche.
          (b) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date the proceeds thereof are
made available to the Borrower or from the date of any conversion to a
Eurodollar Loan pursuant to Section 1.02 until the earlier of (i) the maturity
(whether by acceleration or otherwise) of such Eurodollar Loan and (ii) the
conversion of such Eurodollar Loan to a Base Rate Loan pursuant to Section 1.02
or 1.07, as applicable, at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the Applicable Margin in
effect from time to time during such Interest Period for the Tranche under which
such Loans were incurred, plus the Eurodollar Rate for such Tranche for such
Interest Period.
          (c) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan shall, in each case, bear interest at a rate
per annum equal to the rate which is 2% in excess of the rate otherwise
applicable to such Loans, and all other overdue amounts payable hereunder and
under any other Credit Document shall bear interest at a rate per annum equal to
the rate which is 2% in excess of the rate applicable to Revolving Loans
maintained as Base Rate Loans from time to time. Interest which accrues under
this Section 1.06(c) shall be payable on demand.
          (d) Accrued (and theretofore unpaid) interest (other than overdue
interest described in preceding clause (c) which shall be payable as provided in
such preceding clause (c)) shall be payable (i) in respect of each Base Rate
Loan, quarterly in arrears on each Quarterly Payment Date, (ii) in respect of
each Eurodollar Loan, on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period
and on any prepayment (on the amount prepaid), and (iii) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

-6-



--------------------------------------------------------------------------------



 



          1.07 Increased Costs, Illegality, etc.
          (a) In the event that any Lender shall have determined (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto but, with respect to clause (i) below, may be made only
by the Administrative Agent):
     (i) on any required date of determination of the Eurodollar Rate that, by
reason of any changes arising after the Effective Date affecting the interbank
Eurodollar market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of
Eurodollar Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loan because of (x) any change since the Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to a change in the basis of taxation of payment to any
Lender of the principal of or interest on such Eurodollar Loan or any other
amounts payable hereunder; (except for Indemnified Taxes or Other Taxes (which
are covered by Section 4.04) or any Excluded Taxes) and/or (y) other
circumstances since the Effective Date affecting such Lender or the interbank
Eurodollar market or the position of such Lender in such market; or
     (iii) at any time, that the making or continuance of any Eurodollar Loan
has been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing given by the Borrower with
respect to Eurodollar Loans which have not yet been incurred (including by way
of conversion) shall be deemed a Notice of Borrowing for or into Base Rate Loans
unless such Notice of Borrowing is rescinded by the Borrower prior to the making
of such Borrowing or such conversion, (y) in the case of clause (ii) above, the
Borrower shall, subject to the provisions of Section 14.16 (to the extent
applicable), pay to such Lender, upon written demand therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as shall be required to compensate such Lender for increased costs or
reductions in amounts received or receivable hereunder (a written notice as to
the additional amounts owed to such Lender, showing the basis for the
calculation thereof, submitted to the Borrower by such Lender in good faith
shall, absent manifest error, be final and conclusive and binding on all the
parties hereto) and (z) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in Section 1.07(b) as promptly as possible
and, in any event, within the time period required by law. Each of the
Administrative Agent and each Lender agrees that if it gives notice to the
Borrower of any of the events described in clause (i) or (iii) above, it shall
promptly notify the Borrower and, in the case of any such Lender, the
Administrative Agent, if such event ceases to exist.

-7-



--------------------------------------------------------------------------------



 



If any such event described in clause (iii) above ceases to exist as to a
Lender, the obligations of such Lender to make Eurodollar Loans and to convert
Base Rate Loans into Eurodollar Loans on the terms and conditions contained
herein shall be reinstated. In addition, if the Administrative Agent gives
notice to the Borrower that the events described in clause (i) above cease to
exist, then the obligations of the Lenders to make Eurodollar Loans and to
convert Base Rate Loans into Eurodollar Loans on the terms and conditions
contained herein (but subject to clause (iii) above) shall also be reinstated.
          (b) At any time that any Eurodollar Loan is affected by the
circumstances described in Section 1.07(a)(ii) or (iii), the Borrower may (and
in the case of a Eurodollar Loan affected by the circumstances described in
Section 1.07(a)(iii) the Borrower shall) either (x) if the affected Eurodollar
Loan is then being made initially or pursuant to a conversion, cancel the
respective Borrowing by giving the Administrative Agent telephonic notice
(confirmed in writing) on the same date that the Borrower was notified by the
affected Lender or the Administrative Agent pursuant to Section 1.07(a)(ii) or
(iii) or (y) if the affected Eurodollar Loan is then outstanding, upon at least
three Business Days’ written notice to the Administrative Agent, require the
affected Lender to convert such Eurodollar Loan into a Base Rate Loan, provided
that, if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 1.07(b).
          (c) If at any time any Lender determines that, after the Effective
Date, the introduction of or any change in any applicable law or governmental
rule, regulation, order, guideline, directive or request (whether or not having
the force of law and including, without limitation, those announced or published
prior to the Effective Date) concerning capital adequacy, or any change in
interpretation or administration thereof by the NAIC or any governmental
authority, central bank or comparable agency, will have the effect of increasing
the amount of capital required or expected to be maintained by such Lender or
any corporation controlling such Lender based on the existence of such Lender’s
Commitments hereunder or its obligations hereunder, then the Borrower shall,
subject to the provisions of Section 14.16 (to the extent applicable), pay to
such Lender, upon its written demand therefor, such additional amounts as shall
be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s reasonable good faith
determination of compensation owing under this Section 1.07(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 1.07(c), will give prompt written notice thereof to the
Borrower, which notice shall show the basis for calculation of such additional
amounts. In addition, each such Lender, upon determining that the circumstances
giving rise to the payment of additional amounts pursuant to this
Section 1.07(c) cease to exist, will give prompt written notice thereof to the
Borrower.
          1.08 Compensation. The Borrower shall compensate each Lender, upon its
written request (which request shall set forth the basis for requesting such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans but excluding any loss of anticipated profit) which
such Lender may sustain: (i) if for any reason (other than a default by such
Lender or the Administrative Agent) a borrowing of, or conversion from or into,
Eurodollar Loans does not occur on a date specified therefor in a Notice of
Borrowing (whether or not withdrawn by the Borrower or deemed withdrawn pursuant
to Section 1.07(a)); (ii) if any repayment (including any repayment made
pursuant to Section 4.01 or 4.02 or as a result of an acceleration of the Loans
pursuant to Section 10A) or conversion of any of the Borrower’s Eurodollar Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; and (iii) if any prepay-

-8-



--------------------------------------------------------------------------------



 



ment of any of the Borrower’s Eurodollar Loans is not made on any date specified
in a notice of prepayment given by the Borrower; or (iv) as a consequence of
(x) any other default by the Borrower to repay the Loans when required by the
terms of this Agreement or (y) any election made pursuant to Section 1.07(b).
          1.09 Change of Lending Office. Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 1.07(a)(ii) or
(iii), Section 1.07(c), Section 2.01(l) or Section 4.04 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans and/or Letters of Credit affected by such event, provided
that such designation is made on such terms that such Lender and its lending
office suffer no material (as determined by such Lender in its sole discretion)
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 1.09 shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Sections 1.07, 2.01(l) and 4.04.
          1.10 Replacement of Lenders.
          (a) (x) If any Lender (i) becomes a Defaulting Lender or (ii) refuses
to consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders as
provided in Section 14.12(b) or (y) upon the occurrence of any event giving rise
to the operation of Section 1.07(a)(ii) or (iii), Section 1.07(c), Section
2.01(l) or Section 4.04 with respect to any Lender which results in such Lender
charging to the Borrower increased costs in excess of those being generally
charged by the other Lenders, the Borrower shall have the right, in accordance
with the requirements of Section 14.04(b), if no Default or Event of Default
will exist after giving effect to such replacement, to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Assignee or Assignees, none
of whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”), reasonably acceptable to the
Administrative Agent (and if such Lender is assuming a Revolving Loan
Commitment, with each consent required for an assignment thereof pursuant to
Section 14.04) or, at the option of the Borrower, to replace only (A) in the
case of a replacement as described in preceding clause (x)(i) or (y), the
Revolving Loan Commitment (and outstanding Revolving Loans pursuant thereto) of
the Replaced Lender with an identical Revolving Loan Commitment provided by the
Replacement Lender, or (B) in the case of a replacement as described in
preceding clause (x)(ii) where the consent of the respective Lender is required
with respect to less than all Tranches, the Commitments and/or outstanding Loans
of such Lender in respect of each Tranche where the consent of such Lender would
otherwise be individually required, with identical Commitments and/or Loans of
the respective Tranche provided by the Replacement Lender; provided that, (i) at
the time of any replacement pursuant to this Section 1.10, the Replaced Lender
and the Replacement Lender shall enter into one or more Assignment and
Assumption Agreements pursuant to Section 14.04(b) (and with all fees payable
pursuant to said Section 14.04(b) to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire all of the Commitments and all of
the outstanding Loans (or, in the case of the replacement of only (a) the
Revolving Loan Commitment, outstanding Revolving Loans and participations in
Letter of Credit Outstandings and Swingline Loans and/or (b) a particular
Tranche or Tranches of Term Loans, the outstanding principal amount of such
Tranche or Tranches of Term Loans and/or unfunded Commitments thereunder, as the
case may be) of, and in each case (except for the replacements of only one or
more Tranches of Term Loans of a Replaced Lender) participations in Letters of
Credit and Swingline Loans by, the Replaced Lender and, in connection therewith,
shall pay to (A) the Replaced Lender in respect thereof an amount equal to the
sum of (1) an amount equal to the principal of all outstanding Loans of the
Replaced Lender (or, in the case of the replacement of only (i) the Revolving
Loan Commitment of the Replaced Lender, all outstanding Revolving Loans of the
Replaced Lender or (ii) the outstanding principal amount of a particular Tranche
or Tranches of Term Loans of the Replaced

-9-



--------------------------------------------------------------------------------



 



Lender, all outstanding Term Loans of such Tranche or Tranches of the Replaced
Lender) and (2) except in the case of the replacement of only one or more
Tranches of Term Loans of a Replaced Lender, an amount equal to all L/C Advances
that have been funded by (and not reimbursed to) such Replaced Lender, (B) in
the case of any replacement of Revolving Loan Commitments, the respective
Issuing Lender an amount equal to such Replaced Lender’s RL Percentage of any
Unreimbursed Amounts relating to Letters of Credit issued by such Issuing Lender
(which at such time remains outstanding) to the extent such amount was not
theretofore funded by such Replaced Lender to such Issuing Lender and (C) in the
case of any replacement of Revolving Loan Commitments, the Swingline Lender an
amount equal to such Replaced Lender’s RL Percentage of any required
participation in any Swingline Loan to the extent such amount was not
theretofore funded by such Replaced Lender to the Swingline Lender and (ii) all
obligations of the Borrower due and owing to the Replaced Lender (other than
(a) those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid or
(b) relating to any Tranche of Loans and/or Commitments of the respective
Replaced Lender which will remain outstanding after giving effect to the
respective replacement) shall be paid in full to such Replaced Lender
concurrently with such replacement; and provided further that in the case of any
such assignment resulting from a claim for compensation under Section 1.07 or
payments required to be made pursuant to Section 4.04, such assignment will be
permitted only if it will result in a reduction in such compensation or
payments. All amounts of (i) interest in respect of all outstanding Loans of any
such Replaced Lender (or, in the case of the replacement of only (x) the
Revolving Loan Commitment of such Replaced Lender, in respect of all outstanding
Revolving Loans of such Replaced Lender or (y) the outstanding principal amount
of a particular Tranche or Tranches of Term Loans of such Replaced Lender, in
respect of all outstanding Term Loans of such Tranche or Tranches of such
Replaced Lender) which has accrued to the date of such replacement and has not
been paid as of such date shall be paid to such Replaced Lender at the time such
interest would otherwise be payable in accordance with the provisions of
Section 1.06(d) and (ii) all accrued, but theretofore unpaid Fees owing to the
Replaced Lender pursuant to Section 3.01 at the time of such replacement (but
only with respect to the relevant Tranches, in the case of a replacement of less
than all of the Tranches of the respective Replaced Lender) shall be paid to
such Replaced Lender at the time such Fees would otherwise be payable in
accordance with the provisions of Section 3.01.
          (b) Upon the execution of the respective Assignment and Assumption
Agreements, the payment of amounts referred to in clauses (i) and (ii) of
Section 1.10(a) and, if so requested by the Replacement Lender, delivery to the
Replacement Lender of the appropriate Note or Notes executed by the Borrower,
the Replacement Lender shall become a Lender hereunder and, unless the
respective Replaced Lender continues to have a Revolving Loan Commitment or
outstanding Term Loans hereunder, the Replaced Lender shall cease to constitute
a Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 1.07, 1.08, 2.01(l), 4.04,
14.01 and 14.06), which shall survive as to such Replaced Lender.
          1.11 Incremental Commitments.
          (a) So long as no Default or Event of Default then exists or would
result therefrom, the Borrower shall have the right to request on one or more
occasions that one or more Lenders and/or one or more other Eligible Assignees
provide (A) Incremental Term Loan Commitments under a given Tranche of
Incremental Term Loans as designated in the Incremental Commitment Agreement in
accordance with the provisions of this Agreement and, subject to the terms and
conditions contained in this Agreement and the relevant Incremental Commitment
Agreement, make Incremental Term Loans, pursuant thereto or (B) one or more
increases in the Revolving Loan Commitments (“Increased Revolving Loan
Commitments”), it being understood and agreed, however, that:

-10-



--------------------------------------------------------------------------------



 



     (i) no Lender shall be obligated to provide an Incremental Term Loan
Commitment or Increased Revolving Loan Commitment as a result of any such
request by the Borrower;
     (ii) any Lender or other Eligible Assignee may provide an Incremental Term
Loan Commitment without the consent of any other Lender; provided, that any
Eligible Assignee that (x) is not a Lender, an affiliate of a Lender or an
Approved Fund shall be subject to the consent (not to be unreasonably withheld)
of the Administrative Agent or (y) is providing an Increased Revolving Loan
Commitment shall be subject to the consent (not to be unreasonably withheld) of
the Administrative Agent, the Swingline Lender and the Issuing Lenders;
     (iii) each provision of Incremental Term Loan Commitments pursuant to this
Section 1.11 on a given date pursuant to a particular Incremental Commitment
Agreement shall be in a minimum aggregate amount (for all Lenders and other
Eligible Assignees who will become Lenders pursuant thereto) of $25,000,000 and
each provision of Increased Revolving Loan Commitments pursuant to this
Section 1.11 on a given date pursuant to a particular Incremental Commitment
Agreement shall be in a minimum aggregate amount (for all Lenders and other
Eligible Assignees who will become Lenders pursuant thereto) of $5,000,000;
     (iv) after giving effect to the establishment of such Incremental Term Loan
Commitments or Increased Revolving Loan Commitments, the Maximum Consolidated
Senior Secured Leverage Condition (calculated on a Post-Test Period Pro Forma
Basis and assuming that all Incremental Term Loans to be incurred pursuant to
such Incremental Term Loan Commitments (and any other then existing Incremental
Term Loan Commitments) have been incurred and that Revolving Loans have been
made pursuant to, and in an amount equal to, the full amount of Increased
Revolving Loan Commitments established following the Initial Borrowing Date)
shall be satisfied on the date such Incremental Term Loan Commitments or
Increased Revolving Loan Commitments are established;
     (v) each Incremental Commitment Agreement pursuant to which Incremental
Term Loan Commitments are being provided shall specifically designate the
Tranche of the Incremental Term Loan Commitments being provided thereunder
(which Tranche shall be a new Tranche (i.e., not the same as any existing
Tranche of Term Loans or Incremental Term Loan Commitments) unless the
requirements of following Section 1.11(c) are satisfied);
     (vi) each Lender agreeing to provide an (x) Incremental Term Loan
Commitment pursuant to an Incremental Commitment Agreement shall, subject to the
satisfaction of the relevant conditions set forth in this Agreement, make
Incremental Term Loans under the Tranche specified in such Incremental
Commitment Agreement as provided in Section 1.01(c) and such Loans shall
thereafter be deemed to be Incremental Term Loans under such Tranche for all
purposes of this Agreement and the other Credit Documents or (y) an Increased
Revolving Loan Commitment pursuant to an Incremental Commitment Agreement shall,
subject to the satisfaction of the relevant conditions set forth in this
Agreement, have a Revolving Loan Commitment from and after the date of the
related Incremental Commitment Agreement;
     (vii) in no event shall the Maturity Date of the Incremental Term Loans to
be provided pursuant to any Incremental Commitment Agreement be earlier than the
Maturity Date of any other Tranche of Loans (or the Revolving Loan Commitments)
outstanding at the time such Incremental Term Loans are incurred;
     (viii) in no event shall the Weighted Average Life to Maturity of the
Incremental Term Loans to be provided pursuant to any Incremental Commitment
Agreement be less than the

-11-



--------------------------------------------------------------------------------



 



Weighted Average Life to Maturity of any other Tranche of Term Loans outstanding
at the time such Incremental Term Loans are incurred;
          (ix) after giving effect to the establishment of such Incremental Term
Loan Commitments and Increased Revolving Loan Commitments, the Borrower shall be
in compliance with Sections 9.08 and 9.09 (calculated on a Post-Test Period Pro
Forma Basis and assuming that all Incremental Term Loans to be incurred pursuant
to such Incremental Term Loan Commitments (and any other then existing
Incremental Term Loan Commitments) have been incurred and that Revolving Loans
have been made pursuant to, and in an amount equal to, the full amount of
Increased Revolving Loan Commitments established following the Initial Borrowing
Date) at such time;
          (x) the Applicable Margin, minimum Eurodollar Rate, if any, and
minimum Base Rate, if any, for the Incremental Term Loans shall be determined by
the Borrower and the applicable Lenders or Eligible Assignees providing such
Incremental Term Loans; provided, however, that (i) the interest rate margins
for the Incremental Term Loans shall not be greater than the highest interest
rate margins that may, under any circumstances, be payable with respect to the
Initial Term Loans plus 25 basis points (unless the interest rate margins
applicable to the Term Loans are increased to the extent necessary to achieve
the foregoing), (ii) solely for purposes of the foregoing clause (i), the
interest rate margins applicable to any Initial Term Loans or Incremental Term
Loans shall be deemed to include all upfront or similar fees or original issue
discount (but excluding bona fide arrangement fees) payable by the Borrower
generally to the Lenders providing such Initial Term Loans or such Incremental
Term Loans based on an assumed four-year life to maturity) and (iii) if the
lowest permissible Eurodollar Rate is greater than 1.50% or the lowest
permissible Base Rate is greater than 2.50% for such Incremental Term Loans, the
difference between such “floor” and 1.50%, in the case of Eurodollar Loans, or
2.50%, in the case of Base Rate Loans, shall be equated to interest rate margin
for purposes of clause (i) above;
          (xi) except as provided above, the terms and conditions applicable to
Incremental Term Loans shall be determined by the Borrower and the Lenders
providing such Incremental Term Loans; provided that to the extent such terms
are materially different from those of the Initial Term Loans, such terms shall
be reasonably satisfactory to the Administrative Agent; and
          (xii) the Borrower shall provide the Administrative Agent with notice
of each request for Incremental Term Loan Commitments pursuant to this
Section 1.11 contemporaneously with the making of each such request.
          (b) At the time of any provision of Incremental Term Loan Commitments
of a given Tranche pursuant to this Section 1.11, (i) the Borrower, and each
Lender or other Eligible Assignee which agrees to provide an Incremental Term
Loan Commitment (each an “Incremental Term Loan Lender”) shall execute (which
execution may be in counterparts) and deliver to the Administrative Agent an
Incremental Commitment Agreement (it being understood that a single Incremental
Commitment Agreement shall be executed and delivered by all Incremental Term
Loan Lenders providing Incremental Term Loan Commitments in response to a
particular request for same made by the Borrower) substantially in the form of
Exhibit C (appropriately completed and with such modifications as may be
reasonably acceptable to the Administrative Agent), with the effectiveness of
the Incremental Term Loan Commitment(s) provided therein to occur on the date
set forth in such Incremental Commitment Agreement and the payment of any fees
required in connection therewith; (ii) VHS Holdco I and its Subsidiaries shall
have delivered such amendments, modifications and/or supplements to the Security
Documents (if any) as are necessary or, in the reasonable opinion of the
Administrative Agent, desirable to ensure that the additional Obliga-

-12-



--------------------------------------------------------------------------------



 



tions to be incurred pursuant to the Incremental Term Loan Commitments are
secured by, and entitled to the benefits of, the Security Documents; (iii) the
Administrative Agent shall receive an acknowledgment from the Credit Parties
that the Incremental Term Loans to be incurred pursuant to such Incremental Term
Loan Commitments are entitled to the benefits of the applicable Credit
Documents; and (iv) the Borrower shall deliver to the Administrative Agent an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrower reasonably satisfactory to
the Administrative Agent (which, unless otherwise requested by the
Administrative Agent, may be the Borrower’s General Counsel) and dated such
date, covering such matters as the Administrative Agent may reasonably request.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Commitment Agreement.
          (c) Notwithstanding anything to the contrary contained above, the
Incremental Term Loan Commitments provided by an Incremental Term Loan Lender or
Incremental Term Loan Lenders, as the case may be, pursuant to each Incremental
Commitment Agreement shall constitute a new Tranche, which shall be separate and
distinct from the existing Tranches pursuant to this Agreement, which
designation may be made in letters (i.e., A, B, C, etc.), numbers (1, 2, 3,
etc.) or a combination thereof (i.e., A-1, A-2, B-1, B-2, etc.), provided that
the parties to a given Incremental Commitment Agreement may specify therein that
the respective Incremental Term Loans made pursuant thereto shall constitute
part of, and be added to, an existing Tranche of Term Loans, so long as the
following requirements are satisfied:
     (i) the Incremental Term Loans to be made pursuant to such Incremental
Commitment Agreement shall have the same Maturity Date and the same Weighted
Average Life to Maturity as the Tranche of Term Loans to which the new
Incremental Term Loans are being added, and shall bear interest at the same
rates (i.e., have the same Applicable Margins and other interest rate terms)
applicable to such Tranche;
     (ii) the new Incremental Term Loans shall have the same Scheduled Term Loan
Repayment Dates as then remain with respect to the Tranche to which such new
Incremental Term Loans are being added (with the amount of each Scheduled Term
Loan Repayment applicable to such new Incremental Term Loans to be the same (on
a proportionate basis) as is theretofore applicable to the Tranche to which such
new Incremental Term Loans are being added, thereby increasing the amount of
each then remaining Scheduled Term Loan Repayment of the respective Tranche
proportionately, provided that any Scheduled Term Loan Repayments relating to
Incremental Term Loans being added to the Tranche of Initial Term Loans shall be
determined in accordance with Section 4.02(b)); and
     (iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 1.02, such
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
will participate proportionately in each then outstanding Borrowing of Loans of
the respective Tranche, and so that the existing Lenders with respect to such
Tranche continue to have the same participation (by amount) in each Borrowing as
they had before the making of the new Incremental Term Loans of such Tranche.
          To the extent the provisions of the preceding clause (iii) require
that Lenders making new Incremental Term Loans add the same to then outstanding
Borrowings of Eurodollar Loans, it is acknowledged that the effect thereof may
result in such new Incremental Term Loans having short Interest Periods (i.e.,
an Interest Period that began during an Interest Period then applicable to
outstanding Eurodollar Loans and which will end on the last day of such Interest
Period).

-13-



--------------------------------------------------------------------------------



 



          (d) Upon each increase in the Revolving Loan Commitments pursuant to
this Section 2.11, each Lender with a Revolving Loan Commitment immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing an Increased Revolving Loan Commitment,
and each such Lender with an Increased Revolving Loan Commitment will
automatically and without further act be deemed to have assumed, a portion of
such existing Lender’s participations hereunder in the Letter of Credit
Outstandings and Swingline Loans such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letter of Credit
Outstandings and (ii) participations hereunder in Swingline Loans held by each
Lender with a Revolving Loan Commitment will equal the RL Percentage of such
additional Lender (after giving effect to such Increased Revolving Loan
Commitments) and (b) if, on the date of such increase, there are any Revolving
Loans outstanding, such Revolving Loans shall on or prior to the effectiveness
of such Increased Revolving Loan Commitment be prepaid from the proceeds of
additional Revolving Loans made hereunder (reflecting such Increased Revolving
Loan Commitments), which prepayment shall be accompanied by accrued interest on
the Revolving Credit Loans being prepaid and any costs incurred by any Lender in
accordance with Section 2.08. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.
          SECTION 2. Letters of Credit.
          2.01 The Letter of Credit Commitment.
          (a) (i) Subject to the terms and conditions set forth herein, (A) each
Issuing Lender agrees, in reliance upon the agreements of the Lenders with
Revolving Loan Commitments set forth in this Section 2.01, (1) from time to time
on any Business Day during the period from the Initial Borrowing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars for the account of the Borrower (provided that any Letter of Credit may
be for the benefit of any Subsidiary of the Borrower) and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.01(b),
and (2) to honor drafts under the Letters of Credit and (B) the Lenders with
Revolving Loan Commitments severally agree to participate in Letters of Credit
issued pursuant to this Section 2.01; provided that no Issuing Lender shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit, if as
of the date of such L/C Credit Extension, (x) the Revolving Loan Exposure of any
Lender would exceed such Lender’s Revolving Loan Commitment or (y) the
Outstanding Amount of the Letter of Credit Obligations would exceed the Letter
of Credit Sublimit. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. It is acknowledged and agreed that each of
the letters of credit which were issued under the Existing Credit Agreement and
which remain outstanding on the Initial Borrowing Date and are set forth on
Schedule 2.01(a) (each such letter of credit, an “Existing Letter of Credit”
and, collectively, the “Existing Letters of Credit”) shall, from and after the
Initial Borrowing Date, constitute a Letter of Credit for all purposes of this
Agreement and shall, for purposes of Sections 2.01(c) and Section 3, be deemed
issued on the Initial Borrowing Date.
          (ii) An Issuing Lender shall be under no obligation to issue any
Letter of Credit if:
     (1) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any Law applicable to such Issuing Lender
or any directive (whether or not having the force of

-14-



--------------------------------------------------------------------------------



 



law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or direct that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Effective Date, or
shall impose upon such Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the Effective Date (for which such Issuing Lender is
not otherwise compensated hereunder);
     (2) the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance or last renewal, unless the
Lenders holding a majority of the Revolving Loan Commitments have approved such
expiry date;
     (3) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders with Revolving Loan
Commitments have approved such expiry date;
     (4) the issuance of such Letter of Credit would violate any Laws binding
upon such Issuing Lender;
     (5) such Letter of Credit is denominated in a currency other than Dollars;
     (6) any Lender with a Revolving Loan Commitment is at such time a
Defaulting Lender, unless such Issuing Lender has received (as set forth in
clause (a)(iv) below) cash collateral or similar security satisfactory to such
Issuing Lender (in its sole discretion) from either the Borrower or such
Defaulting Lender or such Defaulting Lender’s RL Percentage of the Letter of
Credit Outstandings has been reallocated pursuant to clause (a)(iv) below in
respect of such Defaulting Lender’s obligation to fund under Section 2.01(c); or
     (7) such Letter of Credit is in an initial amount less than $100,000
(unless the Issuing Lender shall agree in its sole discretion).
          (iii) An Issuing Lender shall be under no obligation to amend any
Letter of Credit if (A) such Issuing Lender would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
          (iv) In the case where any Lender with a Revolving Loan Commitment is
at any time a Defaulting Lender, the Borrower and such Defaulting Lender each
agree, within one Business Day following notice by the Administrative Agent, to
cause to be deposited with the Administrative Agent for the benefit of the
Issuing Lender, cash collateral in Dollars in the full amount of such Defaulting
Lender’s RL Percentage of the Letter of Credit Outstandings; provided that, at
the Borrower’s option, the Borrower may, by notice to the Administrative Agent,
elect to reallocate all or any part of the Defaulting Lender’s RL Percentage of
the Letter of Credit Outstandings among all Lenders with Revolving Loan
Commitments that are not Defaulting Lenders but only to the extent (x) the total
Revolving Loan Exposure of all Lenders with Revolving Loan Commitments that are
not Defaulting Lenders plus such Defaulting Lender’s RL Percentage of the Letter
of Credit Outstandings and any Swingline Loans, in each case, except to the
extent cash collateralized, does not exceed the Total Revolving Loan Commitment
(excluding the Revolving Loan Commitment of any Defaulting Lender except to the
extent of any outstanding Revolving Loans of such Defaulting Lender) and (y) the
conditions set forth in Section 6 are satisfied at such time (in which case the
Revolving Loan Commitments of all Defaulting Lenders shall be deemed to be zero
(except to the extent cash collateral has been posted in respect of any portion
of such Defaulting

-15-



--------------------------------------------------------------------------------



 



Lender’s Letter of Credit Outstandings) for purposes of any determination of the
Lenders with Revolving Loan Commitments’ respective RL Percentages of Letter of
Credit Outstandings (including for purposes of all Fee calculations under
Section 3)). The Borrower and/or such Defaulting Lender hereby grant to the
Administrative Agent, for the benefit of such Issuing Lender, a security
interest in any cash collateral and all proceeds of the foregoing with respect
to such Defaulting Lender’s participations in Letters of Credit deposited
hereunder. Such cash collateral shall be maintained in blocked deposit accounts
at Bank of America and may be invested in Cash Equivalents reasonably acceptable
to the Administrative Agent. If at any time the Administrative Agent determines
that any funds held as cash collateral under this clause (a)(iv) are subject to
any right or claim of any Person other than the Administrative Agent for the
benefit of such Issuing Lender or that the total amount of such funds is less
than such Defaulting Lender’s RL Percentage of all Letter of Credit Outstandings
that have not been reallocated as provided above, the Borrower and/or such
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay to
the Administrative Agent, as additional funds to be deposited as cash
collateral, an amount equal to the excess of (I) such Defaulting Lender’s RL
Percentage of all Letter of Credit Outstandings that have not been so
reallocated over (II) the total amount of funds, if any, then held as cash
collateral in respect thereof under this clause (a)(iv) that the Administrative
Agent determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as cash
collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse such Issuing Lender. If the Lender that triggers
the cash collateral requirement under this clause (a)(iv) ceases to be a
Defaulting Lender (as determined by such Issuing Lender in good faith), or if
there are no Letter of Credit Outstandings outstanding, any funds held as cash
collateral pursuant to the foregoing provisions shall thereafter be returned to
the Borrower or the Defaulting Lender, whichever provided the funds for the cash
collateral, and the RL Percentage of the Letter of Credit Outstandings of each
Lender with a Revolving Loan Commitment shall thereafter take into account such
Lender’s Revolving Loan Commitment.
          (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
Issuing Lender (with a copy to the Administrative Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by an Authorized
Officer of the Borrower. Such Letter of Credit Application must be received by
the relevant Issuing Lender and the Administrative Agent not later than
11:00 a.m. (New York City time) at least two (2) Business Days prior to the
proposed issuance date or date of amendment, as the case may be; or, in each
case, such later date and time as the relevant Issuing Lender may agree in a
particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant Issuing
Lender: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (g) such other matters as the relevant Issuing Lender
may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant Issuing Lender (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant Issuing Lender may reasonably request.
          (ii) Promptly after receipt of any Letter of Credit Application, the
relevant Issuing Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such Issuing Lender will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant Issuing Lender of confirmation from the Administrative Agent that the
requested issuance or amendment is

-16-



--------------------------------------------------------------------------------



 



permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, such Issuing Lender shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Lender with a Revolving Loan Commitment shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the relevant
Issuing Lender a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s RL Percentage times the amount of such Letter of
Credit.
          (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant Issuing Lender shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant Issuing Lender to prevent any such extension at least once in each
twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-extension Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant Issuing Lender, the Borrower shall not be required to make a
specific request to the relevant Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the relevant Issuing Lender to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided that the relevant Issuing Lender
shall (A) not be required to permit any such extension if the relevant Issuing
Lender has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.01(a)(ii) or otherwise), and (B) shall not permit
any such extension if it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-extension Notice Date from the Administrative Agent, any Lender with a
Revolving Loan Commitment or the Borrower that one or more of the applicable
conditions specified in Section 6 are not then satisfied.
          (iv) Promptly after issuance of any Letter of Credit or any amendment
to a Letter of Credit, the relevant Issuing Lender will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
          (c) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the relevant Issuing Lender shall notify promptly
the Borrower and the Administrative Agent thereof. Not later than 2:00 p.m. (New
York City time) on the Business Day immediately following any payment by an
Issuing Lender under a Letter of Credit with notice to the Borrower (each such
date, an “Honor Date”), the Borrower shall reimburse such Issuing Lender through
the Administrative Agent in an amount equal to the amount of such drawing in
Dollars; provided that if such reimbursement is not made on the date of drawing,
the Borrower shall pay interest to the relevant Issuing Lender on such amount at
the rate applicable to Base Rate Revolving Loans (without duplication of
interest payable on L/C Borrowings). The Issuing Lender shall notify the
Borrower of the amount of the drawing promptly following the determination
thereof. If the Borrower fails to so reimburse such Issuing Lender by such time,
the Administrative Agent shall promptly notify each Lender with a Revolving Loan
Commitment of the Honor Date, the amount of the unreimbursed amount (the
“Unreimbursed Amount”), and the amount of such Lender’s RL Percentage thereof.
In such event, the Borrower shall be deemed to have requested a Borrowing of
Base Rate Revolving Loans to be disbursed on the Honor Date in an amount equal
to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 1.02 for the principal amount of Base Rate Loans but
subject to the amount of the unutilized portion of the Revolving Loan
Commitments of the Lenders and the conditions set forth in Section 6 (other than
the delivery of a Notice of Borrowing). Any notice given by an Issuing Lender or
the Administrative Agent pursuant to this Section

-17-



--------------------------------------------------------------------------------



 



2.01(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
          (ii) Each Lender with a Revolving Loan Commitment (including any
Lender acting as an Issuing Lender) shall upon any notice pursuant to
Section 2.01(c)(i) make funds available to the Administrative Agent for the
account of the relevant Issuing Lender in Dollars at the Administrative Agent’s
Office for payments in an amount equal to its RL Percentage of the Unreimbursed
Amount not later than 1:00 p.m. (New York City time) on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.01(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Revolving Loan that is a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant Issuing Lender.
          (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by Base Rate Revolving Loans because the conditions set forth in
Section 6 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the relevant Issuing Lender an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the interest rate payable with respect to overdue principal of Base
Rate Revolving Loans pursuant to Section 1.06(c). In such event, each applicable
Lender’s payment to the Administrative Agent for the account of the relevant
Issuing Lender pursuant to Section 2.01(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.01.
          (iv) Until each Lender with a Revolving Loan Commitment funds its
Revolving Loan or L/C Advance pursuant to this Section 2.01(c) to reimburse the
relevant Issuing Lender for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s RL Percentage of such amount shall be
solely for the account of the relevant Issuing Lender.
          (v) The obligation of each Lender with a Revolving Loan Commitment to
make Revolving Loans or L/C Advances to reimburse an Issuing Lender for amounts
drawn under Letters of Credit, as contemplated by this Section 2.01(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant Issuing Lender, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default or Event of Default; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that the obligation of
each Lender with a Revolving Loan Commitment to make Revolving Loans (but not
L/C Advances) pursuant to this Section 2.01(c) is subject to the conditions set
forth in Section 6 (other than delivery by the Borrower of a Notice of
Borrowing). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the relevant Issuing Lender for the
amount of any payment made by such Issuing Lender under any Letter of Credit,
together with interest as provided herein.
          (vi) If any Lender with a Revolving Loan Commitment fails to make
available to the Administrative Agent for the account of the relevant Issuing
Lender any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.01(c) by the time specified in Section 2.01(c)(ii),
such Issuing Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Issuing Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Issuing Lender in

-18-



--------------------------------------------------------------------------------



 



accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Issuing
Lender in connection with the foregoing. A certificate of the relevant Issuing
Lender submitted to any Lender with a Revolving Loan Commitment (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.01(c)(vi) shall be conclusive absent manifest error.
          (d) Repayment of Participations. (i) If, at any time after an Issuing
Lender has made a payment under any Letter of Credit and has received from any
Lender with a Revolving Loan Commitment such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.01(c), the Administrative Agent
receives for the account of such Issuing Lender any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of cash collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its RL Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the amount received by the Administrative Agent.
          (ii) If any payment received by the Administrative Agent for the
account of an Issuing Lender pursuant to Section 2.01(c)(i) is required to be
returned under any of the circumstances described in Section 14.18 (including
pursuant to any settlement entered into by such Issuing Lender in its
discretion), each Lender with a Revolving Loan Commitment shall pay to the
Administrative Agent for the account of such Issuing Lender its RL Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
          (e) Obligations Absolute. The obligation of the Borrower to reimburse
the relevant Issuing Lender for each drawing under each Letter of Credit issued
by it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that any Credit Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant Issuing Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the relevant Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant
Issuing Lender under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any

-19-



--------------------------------------------------------------------------------



 



transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any similar debtor relief law;
          (v) any exchange, release or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to departure from any Guaranty or
any other guarantee, for all or any of the Obligations of any Credit Party in
respect of such Letter of Credit; or
          (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Credit
Party;
provided that the foregoing shall not excuse any Issuing Lender from liability
to the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
Issuing Lender’s gross negligence or willful misconduct as determined in a final
and non-appealable judgment by a court of competent jurisdiction when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.
          (f) Role of Issuing Lenders. Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the relevant Issuing Lender
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the Issuing Lenders, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of any Issuing Lender shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Lenders holding a majority of
the Revolving Loan Commitments, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct as determined in a
final and non-appealable judgment by a court of competent jurisdiction; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Issuing Lenders, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any Issuing Lender, shall be liable
or responsible for any of the matters described in clauses (i) through (vi) of
Section 2.01(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an Issuing Lender, and
such Issuing Lender may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Issuing
Lender’s willful misconduct or gross negligence or such Issuing Lender’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, in each
case as determined in a final and non-appealable judgment by a court of
competent jurisdiction. In furtherance and not in limitation of the foregoing,
each Issuing Lender may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no Issuing Lender shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

-20-



--------------------------------------------------------------------------------



 



          (g) Cash Collateral. (i) If, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Required Lenders, as applicable, require the
Borrower to cash collateralize the Letter of Credit Outstandings pursuant to
Section 10 or (iii) an Event of Default set forth under Section 10A.05 occurs
and is continuing, the Borrower shall cash collateralize all Letter of Credit
Outstandings (in an amount equal to the Outstanding Amount thereof), and shall
do so not later than 2:00 p.m., New York City time, on (x) in the case of the
immediately preceding clauses (i) through (iii), (1) the Business Day that the
Borrower receives notice thereof, if such notice is received on such day prior
to 12:00 Noon, New York City time, or (2) if clause (1) above does not apply,
the Business Day immediately following the day that the Borrower receives such
notice and (y) in the case of the immediately preceding clause (iii), the
Business Day on which an Event of Default set forth under Section 10A.05 occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. For purposes hereof, “cash collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant
Issuing Lender and the Lenders with Revolving Loan Commitments, as collateral
for the Letter of Credit Outstandings, cash or deposit account balances (“cash
collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant Issuing Lender (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the Issuing Lenders and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents.
If at any time the Administrative Agent determines that any funds held as cash
collateral are expressly subject to any right or claim of any Person other than
the Administrative Agent (on behalf of the Secured Creditors) or that the total
amount of such funds is less than the aggregate Letter of Credit Outstandings,
the Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at the Administrative Agent as aforesaid, an amount equal to
the excess of (a) such aggregate Letter of Credit Outstandings over (b) the
total amount of funds, if any, then held as cash collateral that the
Administrative Agent reasonably determines to be free and clear of any such
right and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as cash collateral, such funds shall be applied, to the extent permitted
under applicable Law, to reimburse the relevant Issuing Lender. To the extent
the amount of any cash collateral exceeds the then aggregate amount of Letter of
Credit Outstandings and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrower. To the extent any
Event of Default giving rise to the requirement to cash collateralize any Letter
of Credit pursuant to this Section 2.01(g) is cured or otherwise waived by the
Required Lenders, then so long as no other Event of Default has occurred and is
continuing, all cash collateral pledged to cash collateralize such Letter of
Credit shall be refunded to the Borrower.
          (h) Conflict with Letter of Credit Application. Notwithstanding
anything else to the contrary in this Agreement, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
          (i) Addition of an Issuing Lender. A Lender with a Revolving Loan
Commitment may become an additional Issuing Lender hereunder pursuant to a
written agreement among the Borrower, the Administrative Agent and such Lender.
The Administrative Agent shall notify the Lenders with Revolving Loan
Commitments of any such additional Issuing Lender.
          (j) Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of

-21-



--------------------------------------------------------------------------------



 



any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
          (k) Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable Issuing Lender and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.
          (l) Increased Costs. If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any governmental authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Lender (in
its capacity as a participant in Letters of Credit) with any request or
directive by any such authority (whether or not having the force of law), shall
either (i) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against letters of credit issued by any Issuing
Lender or participated in by any Lender, or (ii) impose on any Issuing Lender or
any such participant any other conditions relating, directly or indirectly, to
this Agreement; and the result of any of the foregoing is to increase the cost
to any Issuing Lender or any such participant of issuing, maintaining or
participating in any Letter of Credit, or reduce the amount of any sum received
or receivable by any Issuing Lender or any such participant hereunder or reduce
the rate of return on its capital with respect to Letters of Credit (except for
changes in the rate of tax on, or determined by reference to, the net income or
profits of such Issuing Lender or such participant pursuant to the laws of the
jurisdiction in which it is organized or in which its principal office or
applicable lending office is located or any subdivision thereof or therein),
then, upon the delivery of the certificate referred to below to the Borrower by
such Issuing Lender or any such participant, the Borrower shall, subject to the
provisions of Section 14.16 (to the extent applicable), pay to such Issuing
Lender or such participant such additional amount or amounts as will compensate
such Issuing Lender or participant for such increased cost or reduction in the
amount receivable or reduction on the rate of return on its capital. The
preceding sentence shall not apply to increased costs with respect to Taxes
which are addressed in Section 4.04. Any Issuing Lender or any participant, upon
determining that any additional amounts will be payable pursuant to this
Section 2.01(l), will give prompt written notice thereof to the Borrower, which
notice shall include a certificate submitted to the Borrower by such Issuing
Lender or such participant (a copy of which certificate shall be sent by such
Issuing Lender or such participant to the Administrative Agent), setting forth
in reasonable detail the basis for the calculation of such additional amount or
amounts necessary to compensate such Issuing Lender or such participant. In
determining such additional amounts, each Issuing Lender and each participant
will act reasonably and in good faith, provided that the certificate required to
be delivered pursuant to this Section 2.01 shall, absent manifest error, be
final and conclusive and binding on the Borrower.
          SECTION 3. Fees; Reductions of Commitment.
          3.01 Fees.
          (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender with a Revolving Loan Commitment a
commitment commission (the “Revolving Loan Commitment Commission”) for the
period from the Effective Date to but not including the Revolving Loan Maturity
Date (or to but not including such earlier date as the Total Revolving Loan
Commit-

-22-



--------------------------------------------------------------------------------



 



ment shall have been terminated), computed at a rate per annum for each day
equal to the Applicable Margin on the daily excess, if any, of the amount of
such Non-Defaulting Lender’s Revolving Loan Commitment on such day over the sum
of (i) such Non-Defaulting Lender’s Outstanding Amount of Revolving Loans on
such day and (ii) such Non-Defaulting Lender’s RL Percentage of the Letter of
Credit Outstandings on such day. Accrued Revolving Loan Commitment Commission
shall be due and payable quarterly in arrears on each Quarterly Payment Date and
on the Revolving Loan Maturity Date or such earlier date upon which the Total
Revolving Loan Commitment is terminated.
          (b) The Borrower agrees to pay to the Administrative Agent for
distribution to each Lender with a Revolving Loan Commitment (based on each such
Lender’s respective RL Percentage) a fee in respect of each Letter of Credit
issued hereunder (the “Letter of Credit Fee”), for the period from and including
the date of issuance of such Letter of Credit to and including the date of
termination or expiration of such Letter of Credit, computed at a rate per annum
equal to the Applicable Margin for Revolving Loans maintained as Eurodollar
Loans on the daily Stated Amount of such Letter of Credit; provided that (i) no
Letter of Credit Fee shall accrue or be payable on the portion of any Defaulting
Lender’s RL Percentage of the Letter of Credit Outstandings during any period
when such RL Percentage is cash collateralized pursuant to Section 2.01 and
(ii) during the period when a Lender with a Revolving Loan Commitment is a
Defaulting Lender and prior to the cash collateralization or reallocation of
such Defaulting Lender’s RL Percentage of the Letter of Credit Outstandings
pursuant to Section 2.01, any Letter of Credit Fees in respect of such Lender’s
RL Percentage of the Letter of Credit Outstandings shall be payable to the
Issuing Lender rather than to such Defaulting Lender. Accrued Letter of Credit
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and on the first day after the termination of the Total Revolving Loan
Commitment upon which no Letters of Credit remain outstanding.
          (c) The Borrower shall pay directly to each Issuing Lender for its own
account a fronting fee with respect to each Letter of Credit issued by it to the
Borrower equal to the greater of (x) 0.25% per annum (or such other amount as
may be mutually agreed by the Borrower and the applicable Issuing Lender) of the
daily Stated Amount thereof and (y) to the extent the Issuing Lender is the
Administrative Agent or an Affiliate thereof, $1,500 per annum. Such fronting
fees shall be computed on a quarterly basis in arrears. Such fronting fees for
standby Letters of Credit shall be due and payable in Dollars on each Quarterly
Payment Date, commencing with the first such date to occur after the issuance of
such standby Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, and all fronting fees payable with respect to each
commercial Letter of Credit shall be due and payable on the date of issuance of
such commercial Letter of Credit. In addition, the Borrower shall pay directly
to each Issuing Lender for its own account with respect to each Letter of Credit
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such Issuing Lender relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable within ten (10) Business Days of demand and are
nonrefundable.
          (d) The Borrower agrees to pay on the Initial Borrowing Date to each
Lender party to this Agreement on the Initial Borrowing Date, as compensation
for the funding of such Lender’s Initial Term Loan, a closing fee (the “Closing
Fee”) in an amount equal to 1.0% of the principal amount of such Lender’s
Initial Term Loan made on the Initial Borrowing Date. Such Closing Fee will be
in all respects fully earned, due and payable on the Initial Borrowing Date and
non-refundable and non-creditable thereafter and such Closing Fee shall be
netted against the Initial Term Loans made by such Lender.
          (e) The Borrower agrees to pay to the Lenders with Revolving Loan
Commitments, the Joint Book Runners and the Administrative Agent, for their
respective accounts, such other fees as have been agreed to in writing by the
Borrower with such Lenders, the Joint Book Runners or the Administrative Agent,
as the case may be.

-23-



--------------------------------------------------------------------------------



 



          3.02 Voluntary Reduction and Termination of Unutilized Commitments.
          (a) Upon at least one Business Day’s prior written notice to the
Administrative Agent at the Administrative Agent’s Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, at any time or from time to time, without premium
or penalty, to terminate or partially reduce (i) the Total Unutilized Revolving
Loan Commitment, in an integral multiple of $1,000,000 in the case of partial
reductions to the Total Revolving Loan Commitment; provided that each such
reduction shall apply proportionately to permanently reduce the Revolving Loan
Commitment of each Lender with such a Commitment, and/or (ii) unless otherwise
provided in the respective Incremental Commitment Agreement, the Incremental
Term Loan Commitments provided pursuant to any Incremental Commitment Agreement,
in an integral multiple of $1,000,000 (or as may otherwise be provided in the
respective Incremental Commitment Agreement) in the case of partial reductions
to the aggregate amount of Incremental Term Loan Commitments provided pursuant
to the respective Incremental Commitment Agreement; provided that each such
reduction shall apply proportionately to permanently reduce the Incremental Term
Loan Commitments of the various Lenders provided pursuant to the respective
Incremental Commitment Agreement.
          (b) In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as provided in
Section 14.12(b), the Borrower may, subject to the requirements of
Section 14.12(b) and upon five Business Days’ written notice to the
Administrative Agent at the Administrative Agent’s Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders) terminate
the entire Revolving Loan Commitment of such Lender so long as all Loans,
together with accrued and unpaid interest, Fees and all other amounts owing to
such Lender (other than amounts owing in respect of any Tranche of Term Loans of
such Lender, if such Tranche of Term Loans are not being repaid pursuant to
Section 14.12(b)) are repaid concurrently with the effectiveness of such
termination pursuant to this Section 3.02(b) and, in the case of any replacement
of Revolving Loan Commitments, such Lender’s RL Percentage of all outstanding
Letters of Credit is cash collateralized in a manner satisfactory to the
Administrative Agent and the respective Issuing Lenders, and at such time,
unless the respective Lender continues to have outstanding Term Loans hereunder,
such Lender shall no longer constitute a “Lender” for purposes of this
Agreement, except with respect to indemnifications under this Agreement
(including, without limitation, Sections 1.07, 1.08, 2.01(l), 4.04, 14.01 and
14.06), which shall survive as to such repaid Lender.
          3.03 Mandatory Reduction of Commitments.
          (a) The Total Commitments (and each of the Commitments of each Lender)
shall terminate in their entirety at 5:00 p.m. (New York time) on January 29,
2010, unless the Initial Borrowing Date shall have occurred on or prior to such
date.
          (b) The Total Initial Term Loan Commitment (and the Initial Term Loan
Commitment of each Lender) shall terminate in its entirety on the Initial
Borrowing Date (after giving effect to the making of Initial Term Loans on such
date by each Lender required to make such Initial Term Loans).
          (c) The Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each Lender) shall terminate in its entirety on the Revolving Loan
Maturity Date.
          (d) The Incremental Term Loan Commitment of each Lender provided
pursuant to a particular Incremental Commitment Agreement shall be permanently
reduced on each Incremental Term Loan Borrowing Date on which Incremental Term
Loans are incurred pursuant to such Incremental Commitment Agreement in an
amount equal to the aggregate principal amount of Incremental Term

-24-



--------------------------------------------------------------------------------



 



Loans made by such Lender pursuant to such Incremental Commitment Agreement on
such date. Additionally, the Incremental Term Loan Commitment of each Lender
provided pursuant to a particular Incremental Commitment Agreement shall
terminate at 5:00 P.M. (New York City time) on the date specified in such
Incremental Commitment Agreement.
          SECTION 4. Prepayments; Payments; Taxes.
          4.01 Voluntary Prepayments.
          (a) The Borrower shall have the right to prepay the Revolving Loans
and Term Loans, without premium or penalty, in whole or in part at any time and
from time to time on the following terms and conditions: (i) the Borrower shall
give the Administrative Agent prior to 2:00 P.M. (New York time) at the
Administrative Agent’s Office (x) at least one Business Day’s prior written
notice (or telephonic notice promptly confirmed in writing) of the Borrower’s
intent to prepay Base Rate Loans and (y) at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of the
Borrower’s intent to prepay Eurodollar Loans, specifying whether Initial Term
Loans, Revolving Loans, Swingline Loans or one or more specified Tranches of
Incremental Term Loans shall be prepaid, the amount of such prepayment and the
Types of Loans to be prepaid, in the case of Eurodollar Loans, the specific
Borrowing or Borrowings pursuant to which made and, in the case of prepayments
of Term Loans of any Tranche, the application of such prepayments to the
Scheduled Term Loan Repayments of such Tranche, which notice the Administrative
Agent shall promptly transmit to each of the Lenders; (ii) each prepayment of
Loans shall be in an aggregate principal amount of at least $1,000,000 (or
$100,000 in the case of Swingline Loans), and thereafter, in integral multiples
of $100,000; (iii) at the time of any prepayment of Eurodollar Loans pursuant to
this Section 4.01 on any date other than the last day of the Interest Period
applicable thereto, the Borrower shall pay the amounts required pursuant to
Section 1.08; (iv) each prepayment pursuant to this Section 4.01(a) in respect
of any Loans made by Lenders pursuant to a Borrowing shall be applied pro rata
among all such Lenders’ Loans comprising such Borrowing, provided that at the
Borrower’s election in connection with any prepayment of Revolving Loans, such
prepayment shall not be applied to the prepayment of Revolving Loans of a
Defaulting Lender; (v) each voluntary prepayment of Term Loans pursuant to this
Section 4.01(a) shall be applied pro rata to the Tranche of Term Loans specified
by the Borrower and (vi) the amount of each voluntary prepayment of Term Loans
made pursuant to this Section 4.01(a) and applied to a particular Tranche of
Term Loans as provided in the preceding clause (v) shall be applied to reduce
the Scheduled Term Loan Repayments of such Tranche as directed by the Borrower
in the notice referred to in preceding clause (i). The Borrower may, upon notice
to the Swingline Lender (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swingline Loans in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Swingline Lender and the Administrative Agent not later than 1:00 p.m. (New
York City time) on the date of the prepayment, and (2) any such prepayment shall
be in a minimum principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
          (b) In the event of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as provided in
Section 14.12(b), the Borrower may, upon five Business Days’ prior written
notice to the Administrative Agent at the Administrative Agent’s Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders)
repay all Loans, together with accrued and unpaid interest, Fees, and all other
amounts owing to such Lender (or owing to such Lender with respect to

-25-



--------------------------------------------------------------------------------



 



the Tranche or Tranches which gave rise to the need to obtain such Lender’s
individual consent) in accordance with such Section 14.12(b) so long as (A) in
the case of the repayment of any Revolving Loans of any Lender pursuant to this
Section 4.01(b), the Revolving Loan Commitment of such Lender is terminated
concurrently with such repayment pursuant to Section 3.02(b) and (B) the
consents required by Section 14.12(b) in connection with the repayment pursuant
to this Section 4.01(b) have been obtained.
          (c) (i) Notwithstanding anything to the contrary in Section 4.01(a) or
(b) or Section 14.06 (which provisions shall not be applicable to this
Section 4.01(c)), any Purchasing Borrower Party shall have the right at any time
and from time to time to prepay Term Loans of any Tranche to the Lenders at a
discount to the par value of such Loans and on a non-pro rata basis (each, a
“Discounted Voluntary Prepayment”) pursuant to the procedures described in this
Section 4.01(c); provided that (A) no Discounted Voluntary Prepayment shall be
made from the proceeds of any Revolving Loan or Swingline Loan, (B) immediately
after giving effect to any Discounted Voluntary Prepayment, the sum of (x) the
Unutilized Revolving Loan Commitments plus (y) the amount of unrestricted cash
and Cash Equivalents of the Borrower and its Subsidiaries shall be not less than
the aggregate Outstanding Amount of Revolving Loans and Swingline Loans, (C) any
Discounted Voluntary Prepayment shall be offered to all Lenders with Term Loans
of a particular Tranche on a pro rata basis, (D) such Purchasing Borrower Party
shall deliver to the Administrative Agent a certificate stating that (1) no
Default or Event of Default has occurred and is continuing or would result from
the Discounted Voluntary Prepayment (after giving effect to any related waivers
or amendments obtained in connection with such Discounted Voluntary Prepayment),
(2) each of the conditions to such Discounted Voluntary Prepayment contained in
this Section 4.01(c) has been satisfied and (3) such Purchasing Borrower Party
does not have any material non-public information (“MNPI”) with respect to VHS
Holdco I or any of its Subsidiaries that either (a) has not been disclosed to
the Lenders (other than Lenders that do not wish to receive MNPI with respect to
VHS Holdco I, any of its Subsidiaries or Affiliates) prior to such time or
(b) if not disclosed to the Lenders, could reasonably be expected to have a
material effect upon, or otherwise be material, (i) to a Lender’s decision to
participate in any Discounted Voluntary Prepayment or (ii) to the market price
of the Term Loans.
          (ii) To the extent a Purchasing Borrower Party seeks to make a
Discounted Voluntary Prepayment, such Purchasing Borrower Party will provide
written notice to the Administrative Agent substantially in the form of
Exhibit Q hereto (each, a “Discounted Prepayment Option Notice”) that such
Purchasing Borrower Party desires to prepay Term Loans in an aggregate principal
amount specified therein by the Purchasing Borrower Party (each, a “Proposed
Discounted Prepayment Amount”), in each case at a discount to the par value of
such Term Loans as specified below. The Proposed Discounted Prepayment Amount of
Term Loans shall not be less than $5,000,000. The Discounted Prepayment Option
Notice shall further specify with respect to the proposed Discounted Voluntary
Prepayment: (A) the Proposed Discounted Prepayment Amount of Term Loans, (B) a
discount range (which may be a single percentage) selected by the Purchasing
Borrower Party with respect to such proposed Discounted Voluntary Prepayment
(representing the percentage of par of the principal amount of Term Loans to be
prepaid) (the “Discount Range”), and (C) the date by which Lenders are required
to indicate their election to participate in such proposed Discounted Voluntary
Prepayment, which shall be at least five Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”).
          (iii) Upon receipt of a Discounted Prepayment Option Notice in
accordance with this Section 4.01(d), the Administrative Agent shall promptly
notify each Term Loan Lender thereof. On or prior to the Acceptance Date, each
such Lender may specify by written notice substantially in the form of Exhibit R
hereto (each, a “Lender Participation Notice”) to the Administrative Agent (A) a
minimum price (the “Acceptable Price”) within the Discount Range (for example,
80% of the par value of the Term Loans to be prepaid) and (B) a maximum
principal amount (subject to rounding requirements specified by

-26-



--------------------------------------------------------------------------------



 



the Administrative Agent) of Term Loans with respect to which such Lender is
willing to permit a Discounted Voluntary Prepayment at the Acceptable Price
(“Offered Loans”). Based on the Acceptable Prices and principal amounts of Term
Loans specified by the Lenders in the applicable Lender Participation Notice,
the Administrative Agent, in consultation with the Purchasing Borrower Party,
shall determine the applicable discount for Term Loans (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Purchasing Borrower Party if the Purchasing Borrower Party has selected a
single percentage pursuant to this Section 4.01(c) for the Discounted Voluntary
Prepayment or (B) otherwise, the lowest Acceptable Price at which the Purchasing
Borrower Party can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Price, the Applicable Discount shall be the highest Acceptable
Price specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans (as defined
below). Any Lender with outstanding Term Loans whose Lender Participation Notice
is not received by the Administrative Agent by the Acceptance Date shall be
deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Term Loans at any discount to their par value within the Applicable
Discount.
          (iv) The Purchasing Borrower Party shall make a Discounted Voluntary
Prepayment by prepaying those Term Loans (or the respective portions thereof) of
the applicable Tranche offered by the Lenders (“Qualifying Lenders”) that
specify an Acceptable Price that is equal to or lower than the Applicable
Discount (“Qualifying Loans”) at the Applicable Discount; provided that if the
aggregate proceeds required to prepay all Qualifying Loans (disregarding any
interest payable at such time) would exceed the amount of aggregate proceeds
required to prepay the Proposed Discounted Prepayment Amount, such amounts in
each case calculated by applying the Applicable Discount, the Purchasing
Borrower Party shall prepay such Qualifying Loans ratably among the Qualifying
Lenders based on their respective principal amounts of such Qualifying Loans
(subject to rounding requirements specified by the Administrative Agent). If the
aggregate proceeds required to prepay all Qualifying Loans (disregarding any
interest payable at such time) would be less than the amount of aggregate
proceeds required to prepay the Proposed Discounted Prepayment Amount, such
amounts in each case calculated by applying the Applicable Discount, the
Purchasing Borrower Party shall prepay all Qualifying Loans.
          (v) Each Discounted Voluntary Prepayment shall be made within four
Business Days of the Acceptance Date (or such other date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 1.08), upon irrevocable
notice substantially in the form of Exhibit S hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 11:00 a.m. (New York City time), three Business Days prior to the date of
such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent. Upon receipt of any Discounted Voluntary
Prepayment Notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any Discounted Voluntary Prepayment Notice is given, the
amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.
          (vi) To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding and

-27-



--------------------------------------------------------------------------------



 



calculation of Applicable Discount in accordance with this Section 4.01(c))
established by the Administrative Agent in consultation with the Borrower.
          (vii) Prior to the delivery of a Discounted Voluntary Prepayment
Notice, upon written notice to the Administrative Agent, the Purchasing Borrower
Party may withdraw its offer to make a Discounted Voluntary Prepayment pursuant
to any Discounted Prepayment Option Notice.
          4.02 Mandatory Repayments.
          (a) On any day on which the sum of (I) the aggregate outstanding
principal amount of Revolving Loans, plus (II) the aggregate outstanding
principal amount of Swingline Loans plus (III) the Letter of Credit
Outstandings, exceeds the Total Revolving Loan Commitment as then in effect, the
Borrower shall prepay on such day principal of Swingline Loans and, after all
Swingline Loans have been repaid in full, Revolving Loans in an amount equal to
such excess. If, after giving effect to the prepayment of all outstanding
Swingline Loans and Revolving Loans, the aggregate amount of the Letter of
Credit Outstandings exceeds the Total Revolving Loan Commitment as then in
effect, the Borrower shall cash collateralize such excess amount only in
accordance with procedures similar to Section 2.01(g).
          (b) The Borrower shall repay outstanding principal of Initial Term
Loans (I) on each Quarterly Payment Date (commencing on July 1, 2010) prior to
the Initial Term Loan Maturity Date (each such date, a “Scheduled Initial Term
Loan Repayment Date”), in an amount equal to 1/4 of 1% of the excess of (x) the
aggregate original principal amount of the Initial Term Loans borrowed under
this Agreement (on the Initial Borrowing Date) minus (y) the original principal
amount of Initial Term Loans prepaid prior to such date pursuant to
Sections 4.01(c), 9.04(xvii)(iii) and 14.04(k) (each such repayment as the same
may be reduced as provided in Sections 4.01 and 4.02(g), a “Scheduled Initial
Term Loan Repayment”) and (II) on the Initial Term Loan Maturity Date in an
amount equal to the remaining unpaid principal amount of the Initial Term Loans
at such time; provided that if any Incremental Term Loans are incurred which
will be added to (and form part of) an the Tranche of Initial Term Loans, the
amount of the then remaining Scheduled Initial Term Loan Repayments shall be
proportionally increased (with the aggregate amount of increases to the then
remaining Scheduled Initial Term Loan Repayments to equal the aggregate
principal amount of such new Incremental Term Loans then being incurred) in
accordance with the requirements of Section 1.11(c).
          (c) The Borrower shall repay the principal amount of Incremental Term
Loans on the dates and in the amounts set forth in the respective Incremental
Commitment Agreement or Agreements relating to such Incremental Term Loans (each
such repayment as the same may be reduced as provided in Sections 4.01 and
4.02(g), a “Scheduled Incremental Term Loan Repayment,” and, together with the
Scheduled Initial Term Loan Repayments, collectively, the “Scheduled Term Loan
Repayments”, and each such date a “Scheduled Incremental Term Loan Repayment
Date” and, together with the Scheduled Initial Term Loan Repayment Dates,
collectively, the “Scheduled Term Loan Repayment Dates”), provided that if any
Incremental Term Loans are incurred which will be added to (and form part of) an
existing Tranche of Incremental Term Loans, the amount of the then remaining
Scheduled Incremental Term Loan Repayments of the respective Tranche shall be
proportionally increased (with the aggregate amount of increases to the then
remaining Scheduled Incremental Term Loan Repayments to equal the aggregate
principal amount of such new Incremental Term Loans then being incurred) in
accordance with the requirements of Section 1.11(c); provided, further, that the
amount of any Scheduled Incremental Term Loan Repayment for any Tranche of
Incremental Term Loans shall be reduced proportionately by the original
principal amount of Incremental Term Loans of such Tranche prepaid prior to such
date pursuant to Sections 4.01(c), 9.04(xvii)(iii) and 14.04(k).

-28-



--------------------------------------------------------------------------------



 



          (d) No later than the fifth Business Day, after each date on or after
the Initial Borrowing Date upon which VHS Holdco I or any of its Subsidiaries
receives any cash proceeds from any incurrence by VHS Holdco I or any of its
Subsidiaries of Indebtedness for borrowed money (excluding Indebtedness for
borrowed money permitted to be incurred pursuant to Section 9.04 other than
pursuant to Section 9.04(xvii)(ii)), an amount equal to 100% of the Net Debt
Proceeds of the respective incurrence of Indebtedness shall be applied as a
mandatory repayment of outstanding Term Loans in accordance with the
requirements of Sections 4.02(g) and (h).
          (e) No later than the fifth Business Day, after each date on or after
the Initial Borrowing Date upon which VHS Holdco I or any of its Subsidiaries
receives proceeds from any Recovery Event or any sale or other disposition of
assets, including sales or other dispositions of capital stock, other Equity
Interests and securities held by VHS Holdco I or any of its Subsidiaries (but
excluding (A) sales or transfers of assets permitted by Sections 9.02(ii), (v),
(vi), (ix), (x), (xi), (xii), (xiii), (xiv), (xv), (xvi) and (xviii),
(B) Recovery Events, sales or other dispositions of assets (other than those
dispositions described in clauses (A) and (C) of this Section 4.02(e)) the
aggregate Net Sale/Recovery Event Proceeds of which do not exceed $7,500,000 in
any one transaction or series of transactions or $20,000,000 in any fiscal year
of VHS Holdco I, and (C) so long as no Specified Default then exists, Recovery
Events, sales or other dispositions of assets (other than those dispositions
described in clauses (A) and (B) of this Section 4.02(e)), the Net Sale/Recovery
Event Proceeds of which do not in the aggregate exceed the greater of (x)
$400,000,000 and (y) 15% of VHS Holdco I’s Total Assets; provided that in the
case of this clause (C), such Net Sale/Recovery Event Proceeds are used (or
contractually committed to be used) to purchase, maintain, develop, construct,
upgrade, repair or improve tangible assets for use in the business of the
Borrower and its Subsidiaries (including through the acquisition of any Person
that owns such tangible assets in a transaction otherwise permitted by this
Agreement) within 365 days (or, to the extent contractually committed to be used
(but not actually used) within such 365 day period, within 180 days thereafter)
following the receipt of such Net Sale/Recovery Event Proceeds and VHS Holdco I
delivers a certificate to the Administrative Agent on or prior to such date of
receipt stating that such Net Sale/Recovery Event Proceeds shall be used (or
contractually committed to be used) to purchase, maintain, develop, construct,
upgrade, repair or improve such tangible assets within 365 days following the
date of the receipt of such Net Sale/Recovery Event Proceeds (which certificate
shall set forth the estimates of the proceeds to be so expended)), an amount
equal to 100% of the Net Sale/Recovery Event Proceeds therefrom shall be applied
as a mandatory repayment of outstanding Term Loans in accordance with the
requirements of Sections 4.02(g) and (h). To the extent Net Sale/Recovery Event
Proceeds are not required to be applied pursuant to this Section 4.02(e) as a
result of clause (C) and all or any portion of such Net Sale/Recovery Event
Proceeds are not so reinvested in tangible assets within the 365 day period
referred to above (or, if contractually committed to be used within such 365 day
period, within180 days thereafter), then the remaining portion of such Net
Sale/Recovery Event Proceeds shall be applied on the last day of such applicable
period as otherwise required by this Section 4.02(e) (determined without regard
to such clause (C)).
          (f) On each Excess Cash Payment Date, so long as Excess Cash Flow for
the relevant Excess Cash Payment Period exceeds $2,000,000, an amount equal to
the excess of (i) the Applicable ECF Percentage of such Excess Cash Flow in
excess of $2,000,000 for the relevant Excess Cash Payment Period minus (ii) the
principal amount of optional prepayments of Term Loans pursuant to
Section 4.01(a) (other than with the proceeds of Indebtedness) and optional
repayments of Revolving Loans to the extent accompanied by reductions in
Revolving Loan Commitments pursuant to Section 3.02 during such Excess Cash
Payment Period shall be applied as a mandatory repayment of outstanding Term
Loans in accordance with the requirements of Sections 4.02(g) and (h).
          (g) Each amount required to be applied pursuant to any of
Sections 4.02(d), (e) or (f) shall be applied to prepay Term Loans of each
Tranche on a pro rata basis based on each such Tranche’s

-29-



--------------------------------------------------------------------------------



 



Relevant Term Loan Percentage and with respect to any Tranche shall be applied
to reduce Scheduled Term Loan Repayments under such Tranche as specified by the
Borrower to the Administrative Agent.
          (h) With respect to each repayment of Term Loans required by this
Section 4.02, the Borrower may designate the Types of Term Loans of the
respective Tranche which are to be repaid and, in the case of Eurodollar Loans,
the specific Borrowing or Borrowings pursuant to which made, provided that:
(i) repayments of Eurodollar Loans pursuant to this Section 4.02 shall be made
on the last day of an Interest Period applicable thereto unless all Eurodollar
Loans with Interest Periods ending on such date of required repayment and all
Base Rate Loans have been paid in full; and (ii) each repayment of Term Loans
made pursuant to a Borrowing shall be applied pro rata among such Term Loans of
all Lenders. In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion. Notwithstanding the foregoing
provisions of this Section 4.02, if at any time the mandatory repayment of Loans
pursuant to subsection (d), (e) or (f) of this Section 4.02 would result, after
giving effect to the procedures set forth above in this clause (h), in the
Borrower incurring breakage costs under Section 1.08 as a result of Eurodollar
Loans being repaid other than on the last day of an Interest Period applicable
thereto (any such Eurodollar Loans, “Affected Loans”), the Borrower may elect,
by written notice to the Administrative Agent, to have the provisions of the
following sentence be applicable so long as no Event of Default then exists. At
the time any Affected Loans are otherwise required to be prepaid, the Borrower
may elect to deposit 100% (or such lesser percentage elected by the Borrower as
not being repaid) of the principal amounts that otherwise would have been paid
in respect of the Affected Loans with the Administrative Agent to be held as
security for the obligations of the Borrower hereunder pursuant to a cash
collateral agreement to be entered into in form and substance satisfactory to
the Administrative Agent, with such cash collateral to be released from such
cash collateral account (and applied to repay the principal amount of such
Eurodollar Loans) upon each occurrence thereafter of the last day of an Interest
Period applicable to such Eurodollar Loans (or such earlier date or dates as
shall be requested by the Borrower, with the amount to be so released and
applied on the last day of each Interest Period to be the amount of such
Eurodollar Loans to which such Interest Period applies (or, if less, the amount
remaining in such cash collateral account); provided, however, that at any time
while an Event of Default has occurred and is continuing, the Required Lenders
may direct the Administrative Agent (in which case the Administrative Agent
shall) apply any or all proceeds then on deposit in such collateral account to
the payment of such Affected Loans.
          (i) Notwithstanding anything to the contrary contained elsewhere in
the Agreement, all then outstanding Loans of any Tranche shall be repaid in full
on the respective Maturity Date for such Tranche of Loans.
          (j) Notwithstanding anything to the contrary contained in this
Section 4.02 or elsewhere in this Agreement, the Borrower shall have the option,
in its sole discretion, to give the Lenders with outstanding Term Loans of any
Tranche the option to waive a mandatory repayment of such Term Loans pursuant to
Sections 4.02(d), (e) or (f) (each such prepayment or repayment, a “Waivable
Repayment”) upon the terms and provisions set forth in this Section 4.02(j). If
the Borrower elects to exercise the option referred to in the preceding
sentence, the Borrower shall give to the Administrative Agent written notice of
its intention to give the Lenders of the selected Tranche or Tranches the right
to waive a Waivable Repayment at least five Business Days prior to such
repayment, which notice the Administrative Agent shall promptly forward to all
Lenders of the selected Tranche or Tranches (indicating in such notice the
amount of such repayment to be applied to each such Lender’s outstanding Term
Loans). Any offer by the Borrower to permit such Lenders to waive any such
Waivable Repayment may apply to all or part of such repayment, provided that any
offer to waive part of such repayment must be made ratably to such Lenders on
the basis of their outstanding Term Loans of the selected Tranche or Tranches.
In the event any such Lender desires to waive such Lender’s right to receive any
such Waivable Repayment in

-30-



--------------------------------------------------------------------------------



 



whole or in part, such Lender shall so advise the Administrative Agent no later
than the close of business two Business Days after the date of such notice from
the Administrative Agent, which notice shall also include the amount such Lender
desires to receive in respect of such repayment. If any Lender does not validly
reply to the Administrative Agent within the aforementioned two Business Day
period, such Lender will be deemed not to have waived any part of such
repayment. If any Lender indicates that it desires to waive any prepayment but
does not specify an amount such Lender wishes to waive, it will be deemed to
have waived 100% of the amount of its share of such payment. In the event that
any such Lender waives all or part of such right to receive any such Waivable
Repayment, the amount (the “Declined Proceeds”) so waived shall be retained by
the Borrower.
          4.03 Method and Place of Payment.
          (a) All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in immediately available funds not later than 2:00
p.m. (New York City time) on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its pro rata share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender. All payments received by the Administrative Agent after
2:00 p.m. (New York City time) shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
          (b) If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment
of interest on or principal of Eurodollar Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
          (c) Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the applicable Federal Funds Rate from time to
time in effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the greater of (x) the applicable Federal
Funds Rate from time to time in effect and (y) a rate determined by the
Administrative Agent in accordance with banking rules governing interbank
compensation. When such Lender

-31-



--------------------------------------------------------------------------------



 



makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 4.03(c) shall be conclusive, absent
manifest error.
          (d) If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in Section 1.01, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to such Loan set forth in Section 6 are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
          (e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swingline Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
          (f) Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
          (g) Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Credit Documents is insufficient to pay in
full all amounts due and payable to the Administrative Agent and the Lenders
under or in respect of this Agreement and the other Credit Documents on any
date, such payment shall be distributed by the Administrative Agent and applied
by the Administrative Agent and the Lenders entitled thereto on a pro rata
basis.
          (h) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 1.02(b), 1.03(c), 2.01(c), 4.03(c) or 14.06, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
          4.04 Taxes.
          (a) Unless required by applicable Laws (as determined in good faith by
the applicable withholding agent), any and all payments made by or on account of
any Credit Party under any Credit Document shall be made free and clear of and
without deduction for Taxes. If the Credit Party or other applicable withholding
agent shall be required by any Laws to withhold or deduct any Indemnified Taxes
or Other Taxes from or in respect of any sum payable under any Credit Document
to any Agent or any Lender, (i) the sum payable by such Credit Party shall be
increased as necessary so that after all required deductions (including
deductions applicable to additional sums payable under this Section 4.04) have

-32-



--------------------------------------------------------------------------------



 



been made, each of such Agent and such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions, (iii) the applicable withholding
agent shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Laws, and (iv) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if a Credit
Party is the applicable withholding agent, shall furnish to such Agent or Lender
(as the case may be) the original or a copy of a receipt evidencing payment
thereof or other evidence acceptable to such Agent or Lender.
          (b) In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary Taxes and any other excise, property,
intangible or mortgage recording Taxes, or charges or levies of the same
character, imposed by any Governmental Authority, which arise from any payment
made under any Credit Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Credit
Document, other than any such Taxes that are imposed as a result of a Lender’s
voluntary assignment in such Lender’s interest in the Loan hereunder, but only
to the extent such assignment-related Taxes are imposed as a result of such
Lender’s current or former connection with the jurisdiction imposing such Taxes
(other than any connections arising from such Lender having executed, delivered,
enforced, become a party to, performed its obligations or received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, any Credit Document) (the “Other Taxes”).
          (c) Each of the Credit Parties agrees to indemnify each Agent and each
Lender for (i) the full amount of Indemnified Taxes and Other Taxes payable by
such Agent or such Lender (whether or not such Taxes are correctly or legally
imposed) and (ii) any expenses arising therefrom or with respect thereto,
provided such Agent or Lender, as the case may be, provides the relevant Credit
Party with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts. If the Borrower reasonably believes that
such Indemnified Taxes or Other Taxes were not correctly or legally asserted,
the Administrative Agent and each Lender will use reasonable efforts to
cooperate with Borrower for the Borrower to file for and obtain a refund of such
Indemnified Taxes or Other Taxes so long as such efforts would not, in the sole
determination of the Administrative Agent or such Lender, result in any
additional costs, expenses or risks or be otherwise disadvantageous to it.
          (d) Each Lender shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law certifying as to
any entitlement of such Lender to an exemption from, or reduction in,
withholding tax with respect to any payments to be made to such Lender under the
Credit Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation obsolete or inaccurate in any material
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Credit Document to or for a Lender are not
subject to withholding tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate. Without
limiting the foregoing:
     (i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original cop-

-33-



--------------------------------------------------------------------------------



 



ies of Internal Revenue Service Form W-9 (or any successor forms) certifying
that such Lender is exempt from federal backup withholding.
     (ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:
     (A) two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN (or any successor forms) claiming eligibility for
the benefits of an income tax treaty to which the United States is a party, and
such other documentation as required under the Code,
     (B) two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),
     (C) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit E (any such certificate a “United States
Tax Compliance Certificate”) to the effect that (1) such Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (2) such Lender is not a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (3) such Lender is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (4) no payments
in connection with any Credit Document are effectively connected with a United
States trade or business conducted by such Lender and (B) two properly completed
and duly signed original copies of Internal Revenue Service Form W-8BEN (or any
successor forms),
     (D) to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Participant holding a participation granted
by a participating Lender), two properly completed and duly signed original
copies of Internal Revenue Service Form W-8IMY (or any successor forms) of the
Lender, accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY or any other required information from each
beneficial owner, as applicable (provided that, if the Lender is a partnership
(and not a participating Lender) and one or more beneficial owners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
may be provided by such Lender on behalf of such beneficial owner), or
     (E) two properly completed and duly signed original copies of any other
form prescribed by applicable U.S. federal income tax laws (including the
Treasury Regulations) as a basis for claiming a complete exemption from, or a
deduction in, United States federal withholding tax on any payments to such
Lender under the Credit Documents.
          Notwithstanding any other provision of this clause (d), a Lender shall
not be required to deliver any form that such Lender is not legally eligible to
deliver.
          Each Lender shall deliver to the Borrower and the Administrative Agent
two further original copies of any previously delivered form or certification
(or any applicable successor form) on or before the date that any such form or
certification expires or becomes obsolete or inaccurate and promptly after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to

-34-



--------------------------------------------------------------------------------



 



the Borrower or the Administrative Agent, or promptly notify the Borrower and
the Administrative Agent that it is unable to do so. Each Lender shall promptly
notify the Administrative Agent at any time it determines that it is no longer
in a position to provide any previously delivered form or certification to the
Borrower or the Administrative Agent.
          (e) If any Lender or Agent determines, in its sole discretion, that it
has received a refund in respect of any Indemnified Taxes or Other Taxes as to
which indemnification or additional amounts have been paid to it by any Credit
Party pursuant to this Section 4.04, it shall promptly remit such refund to the
Credit Party, net of all out-of-pocket expenses of the Lender or Agent, as the
case may be and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund net of any Taxes payable by any
Agent or Lender on such interest); provided that the Credit Party, upon the
request of the Lender or Agent, as the case may be, agrees promptly to return
such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to the Borrower or any other person.
          (f) For purposes of this Section 4.04, a “Lender” shall include any
Issuing Lender.
          SECTION 5A. Conditions Precedent to Credit Events on the Initial
Borrowing Date. The obligation of each Lender to make Loans, and the obligation
of each Issuing Lender to issue Letters of Credit, on the Initial Borrowing
Date, is subject at the time of the making of such Loans or the issuance of such
Letters of Credit to the satisfaction of the following conditions.
          5A.01 Execution of the Agreement; Notes. On or prior to the Initial
Borrowing Date (i) the Effective Date shall have occurred and (ii) there shall
have been delivered to the Administrative Agent, for the account of each of the
Lenders that has requested the same, the appropriate Note(s) executed by the
Borrower.
          5A.02 Fees, etc. On or prior to the Initial Borrowing Date, the
Borrower shall have paid to the Administrative Agent, the Joint Book Runners and
the Lenders all Fees and, to the extent invoiced, all other reasonable costs,
fees and expenses (including, without limitation, to the extent invoiced,
reasonable legal fees and expenses of the Administrative Agent and the Joint
Book Runners) payable to the Administrative Agent, the Joint Book Runners and
the respective Lenders to the extent then due.
          5A.03 Opinion of Counsel. On the Initial Borrowing Date, the
Administrative Agent shall have received (i) from Simpson Thacher & Bartlett
LLP, special counsel to the Credit Parties, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Initial Borrowing
Date covering the matters set forth in Exhibit F-1 and such other matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request and (ii) from Ronald P. Soltman, Esq., General Counsel to the
Credit Parties, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Initial Borrowing Date covering the matters set forth in
Exhibit F-2 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, opinions each in form
and substance reasonably satisfactory to the Administrative Agent and addressed
to the Administrative Agent, the Collateral Agent, the Joint Book Runners and
each of the Lenders and dated the Initial Borrowing Date and covering such
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request.

-35-



--------------------------------------------------------------------------------



 



          5A.04 Corporate Documents; Proceedings; etc.
          (a) On the Initial Borrowing Date, the Administrative Agent shall have
received a certificate, dated the Initial Borrowing Date, signed by the chairman
of the board, chief executive officer, chief financial officer, the president,
any vice president or the treasurer of VHS Holdco I and each other Credit Party,
and attested to by the secretary or any assistant secretary of the respective
Credit Party, substantially in the form of Exhibit G with appropriate
insertions, together with copies of the certificate of incorporation and by-laws
of each such Credit Party, and the resolutions of each such Credit Party
referred to in such certificate.
          (b) On or prior to the Initial Borrowing Date the Administrative Agent
shall have received good standing certificates of each Credit Party from its
jurisdiction of organization, if any, which the Administrative Agent may have
reasonably requested.
          5A.05 Consummation of the Transaction.
          (a) On or prior to the Initial Borrowing Date, the Borrower shall have
received gross cash proceeds (calculated before original issue discount and
underwriting fees) of $950,000,000 from the issuance by the Borrower and
Vanguard Holding Company II, Inc. of a like principal amount of New Senior
Unsecured Notes.
          (b) On or prior to the Initial Borrowing Date, the Administrative
Agent shall have received evidence that the total commitments pursuant to the
Existing Credit Agreement shall have been terminated, and all loans thereunder
shall have been repaid in full (together with interest thereon), all letters of
credit issued thereunder shall have been terminated (or incorporated as Existing
Letters of Credit hereunder), all other amounts (including premiums) due and
owing pursuant to the Existing Credit Agreement shall have been repaid in full
and the collateral agent thereunder shall have released (or authorized the
release) of the Liens on the assets of VHS Holdco I and its Subsidiaries created
pursuant to the security documentation relating to the Existing Credit
Agreement.
          (c) The Administrative Agent shall be satisfied that on or prior to
the Initial Borrowing Date, (i) the Borrower and VHS Holdco I shall have
repurchased and retired all Existing Senior Discount Notes and the Existing
Senior Subordinated Notes validly tendered prior to the “Consent Payment
Deadline” (as defined in the Borrower’s offer to purchase dated January 14,
2010) and the supplemental indentures contemplated by such offer to purchase
shall have become effective or (ii) Borrower and VHS Holdco I shall have
provided notices of redemption for all Existing Senior Discount Notes and
Existing Senior Subordinated Notes and shall have satisfied and discharged the
applicable indentures.
          5A.06 Pledge Agreement. On or prior to the Initial Borrowing Date,
each Credit Party shall have duly authorized, executed and delivered to the
Administrative Agent a Pledge Agreement substantially in the form of Exhibit H
(as modified, supplemented or amended from time to time, the “Pledge Agreement”)
and, except for items permitted to be delivered following the Initial Borrowing
Date pursuant to the terms thereof, shall have delivered to the Collateral
Agent, as Pledgee thereunder, all the certificated Pledge Agreement Collateral,
if any, referred to therein as being owned by such Credit Party on the date
thereof, (x) endorsed in blank in the case of promissory notes constituting
Pledge Agreement Collateral and (y) together with executed and undated stock
powers (or other effective endorsement for transfer), in the case of
certificated Equity Interests constituting Pledge Agreement Collateral.
          5A.07 Subsidiaries Guaranty. On or prior to the Initial Borrowing
Date, each Subsidiary Guarantor shall have duly authorized, executed and
delivered to the Administrative Agent the Sub-

-36-



--------------------------------------------------------------------------------



 



sidiaries Guaranty substantially in the form of Exhibit I (as modified,
supplemented or amended from time to time, collectively the “Subsidiaries
Guaranty”).
          5A.08 Vanguard Guaranty. On or prior to the Initial Borrowing Date,
Vanguard shall have duly authorized, executed and delivered to the
Administrative Agent the Vanguard Guaranty substantially in the form of
Exhibit J (as modified, supplemented or amended from time to time, the “Vanguard
Guaranty”).
          5A.09 Security Agreement. On or prior to the Initial Borrowing Date,
each Credit Party shall have duly authorized, executed and delivered to the
Administrative Agent the Security Agreement substantially in the form of
Exhibit K (as modified, supplemented or amended from time to time, the “Security
Agreement”), together with:
     (i) UCC financing statements with respect to each Credit Party; and
     (ii) lien search results with respect to the Credit Parties in such
jurisdictions as the Administrative Agent shall have requested.
          5A.10 Solvency Certificate. On or prior to the Initial Borrowing Date,
there shall have been delivered to the Administrative Agent a solvency
certificate in the form of Exhibit L, dated the Initial Borrowing Date, from the
chief financial officer of VHS Holdco I.
          SECTION 5B. Conditions Precedent to each Incurrence of Incremental
Term Loans. The obligation of each Lender party to any Incremental Commitment
Agreement to make Incremental Term Loans as contemplated therein and by this
Agreement, is subject at the time of the making of such Incremental Term Loans
to the satisfaction of the following conditions:
          5B.01 Incremental Commitment Agreement; Related Documentation. The
Administrative Agent shall have received the respective Incremental Commitment
Agreement, executed by each party thereto (which execution may be in
counterparts), and the Administrative Agent shall have received all related
documentation in accordance with the requirements of Section 1.11(b).
          5B.02 Officer’s Certificate. On the date of each incurrence of
Incremental Term Loans, the Administrative Agent shall have received a
certificate, dated the date of such incurrence, signed by the chairman of the
board, the chief executive officer, the chief financial officer, the president,
any vice president or the treasurer of each Borrower certifying that the
Incremental Term Loans are being incurred in accordance with all relevant
requirements and representations and warranties contained in this Agreement,
including, without limitation, Section 1.11, and showing in reasonable detail
calculations of compliance with the requirements of clauses (iv) and (ix) of
Section 1.11(a).
          SECTION 6. Conditions Precedent to All Credit Events. The obligation
of each Lender to make Loans (including any Loans made on the Initial Borrowing
Date or at any time thereafter), and the obligation of each Issuing Lender to
issue Letters of Credit (including any Letters of Credit issued on the Initial
Borrowing Date), is subject, at the time of each such Credit Event (except as
hereinafter indicated), to the satisfaction of the following conditions:
          6.01 No Default; Representations and Warranties. At the time of each
such Credit Event and also immediately after giving effect thereto (i) there
shall exist no Default or Event of Default and (ii) all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on the date of the making of such
Credit Event (it being understood and agreed that any

-37-



--------------------------------------------------------------------------------



 



representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
          6.02 Notice of Borrowing; Letter of Credit Application.
          (a) Prior to the making of each Loan (other than a Swingline Loan or a
Revolving Loan made pursuant to a Mandatory Borrowing), the Administrative Agent
shall have received a Notice of Borrowing meeting the requirements of
Section 1.02(a). Prior to the making of each Swingline Loan, the Swingline
Lender shall have received the notice referred to in Section 1.03(b).
          (b) Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Application meeting the requirements of Section 2.01.
          The acceptance of the proceeds of each Loan and the making of each
Letter of Credit Request shall constitute a representation and warranty by each
Credit Agreement Party to the Administrative Agent and each of the Lenders that
all the conditions specified in Section 5A (with respect to Credit Events on the
Initial Borrowing Date), Section 5B (with respect to each incurrence of
Incremental Term Loans) and in this Section 6 (with respect to all Credit Events
on and after the Initial Borrowing Date) and applicable to such Credit Event
exist as of that time.
          SECTION 7. Representations and Warranties. In order to induce the
Lenders to enter into this Agreement and to make the Loans and issue (or
participate in) the Letters of Credit as provided herein, each Credit Agreement
Party makes the following representations, warranties and agreements, in each
case after giving effect to the Transactions, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and issuance of the Letters of Credit, with the occurrence of each Credit
Event on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty that the matters specified in this Section 7 are
true and correct in all material respects on and as of the Initial Borrowing
Date and on the date of each such Credit Event (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).
          7.01 Corporate and Other Status. VHS Holdco I and each of its
Subsidiaries (i) is a duly organized and validly existing corporation,
partnership or limited liability company in good standing under the laws of the
jurisdiction of its organization or formation, (ii) has the corporate,
partnership or limited liability company power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and, to the extent applicable, is in good standing in
each jurisdiction where the conduct of its business requires such qualifications
except for failures to be so qualified or in good standing which, individually
or in the aggregate, would not reasonably be expected to have a material adverse
effect on the business, assets, liabilities, operations or condition (financial
or otherwise) of VHS Holdco I and its Subsidiaries taken as a whole.
          7.02 Corporate or Partnership Power and Authority. Each Credit Party
has the corporate, partnership or limited liability company power and authority,
as the case may be, to execute, deliver and perform the terms and provisions of
each of the Credit Documents to which it is a party and has taken all necessary
corporate, partnership or limited liability company action, as the case may be,
to authorize the execution, delivery and performance by it of each of such
Credit Documents. Each Credit Party has duly executed and delivered each of the
Credit Documents to which it is a party, and each of such Credit Documents
constitutes the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable

-38-



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights, by equitable principles (regardless of
whether enforcement is sought in equity or at law) and subject to the implied
covenants of good faith and fair dealing.
          7.03 No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor compliance
by it with the terms and provisions thereof, nor the consummation of the
transactions contemplated therein, (i) will contravene any provision of any
applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, to which VHS Holdco I or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject, (iii) will violate any provision of the
certificate of incorporation or by-laws (or equivalent organizational
document(s)) of VHS Holdco I or any of its Subsidiaries or (iv) will result in
the creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the properties or assets
of VHS Holdco I or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, to which VHS Holdco I or any
of its Subsidiaries is a party or by which it or any of its property or assets
is bound or to which it may be subject except in the cases of preceding clause
(i) through (iii), inclusive, to the extent that any such contravention,
conflict, breach or violation referred in any such clause could not, either
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, assets, liabilities, operations or condition
(financial or otherwise) of VHS Holdco I and its Subsidiaries taken as a whole.
          7.04 Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for (v) those filings that have been obtained or made and which remain
in full force and effect, (w) the filing of UCC-1 financing statements,
(x) filings with the United States Patent and Trademark Office and the United
States Copyright Office, (y) recordation of the Mortgages and (z) such actions,
consents and approvals the failure to be obtained or made which could not be
reasonably be expected to have a material adverse effect on the business,
assets, liabilities, operations or condition (financial or otherwise) of VHS
Holdco I and its Subsidiaries taken as a whole), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the Transaction or
the execution, delivery and performance of any Credit Document or (ii) the
legality, validity, binding effect or enforceability of any such Credit
Document.
          7.05 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc.
          (a) The consolidated balance sheets of Vanguard and its Subsidiaries
for the fiscal years ended on June 30, 2007, June 30, 2008 and June 30, 2009 and
the related consolidated statements of income, cash flows and shareholders’
equity of Vanguard for the fiscal year ended on such dates, copies of which have
been furnished to the Lenders prior to the Initial Borrowing Date, present
fairly in all material respects the consolidated financial position of Vanguard
and its Subsidiaries at the dates of such balance sheets and the consolidated
results of the operations of Vanguard and its Subsidiaries for the periods
covered thereby. All of the foregoing financial statements have been prepared in
accordance with GAAP. Except as set forth in the SEC Filings, since June 30,
2009 nothing has occurred which has had, or could reasonably be expected to
have, a material adverse effect on the business, assets, liabilities, operations
or condition (financial or otherwise) of VHS Holdco I and its Subsidiaries taken
as a whole.

-39-



--------------------------------------------------------------------------------



 



          (b) On and as of the Initial Borrowing Date and after giving effect to
the Transaction and to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith, (i) the
sum of the assets, at a fair valuation, of the Borrower on a stand alone basis,
and of VHS Holdco I and its Subsidiaries taken as a whole, will exceed their
debts; (ii) the Borrower on a stand alone basis, and VHS Holdco I and its
Subsidiaries taken as a whole, have not incurred and do not intend to incur, and
do not believe that they will incur, debts beyond their ability to pay such
debts as such debts become absolute and matured; and (iii) the Borrower on a
stand alone basis, and VHS Holdco I and its Subsidiaries taken as a whole, will
have sufficient capital with which to conduct their business. For purposes of
this Section 7.05(b), “debt” means any liability on a claim, and “claim” means
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
          (c) Except as fully disclosed in the financial statements delivered
pursuant to Section 7.05(a) or in other information delivered to the Lenders in
writing, there were as of the Initial Borrowing Date (and after giving effect to
the Transaction) no liabilities or obligations with respect to VHS Holdco I or
any of its Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
aggregate, would reasonably be expected to be materially adverse to VHS Holdco I
and its Subsidiaries taken as a whole.
          (d) On and as of the Initial Borrowing Date, the Projections and the
information of a general economic nature delivered to the Joint Book Runners and
the Lenders prior to the Initial Borrowing Date have been prepared in good faith
and are based on assumptions believed by each Credit Agreement Party to be
reasonable; it being understood that the Projections include assumptions as to
future events that are not to be viewed as facts and there can be no assurance
that such assumptions, statements, estimates and Projections will be realized
and that actual results may differ from the projected results and such
differences may be material and adverse.
          7.06 Litigation; Compliance with Laws.
          (a) There are no actions, suits or proceedings pending or, to any
Credit Agreement Party’s knowledge, threatened in writing (i) with respect to
any Credit Document, (ii) that could reasonably be expected to, either
individually or in the aggregate, materially adversely affect the Transaction,
or (iii) with respect to any matter that could reasonably be expected to have,
either individually or in the aggregate, a material adverse effect on the
business, assets, liabilities, operations or condition (financial or otherwise)
of VHS Holdco I and its Subsidiaries taken as a whole.
          (b) VHS Holdco I and each of its Subsidiaries are in compliance with
all applicable statutes, regulations and orders of all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable Environmental Laws) except such
noncompliances as could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, assets, liabilities,
operations or condition (financial or otherwise) of VHS Holdco I and its
Subsidiaries taken as a whole.
          7.07 True and Complete Disclosure. All factual information (taken as a
whole) regarding Vanguard or any of its Subsidiaries or VHS Holdco I or any of
its Subsidiaries furnished by or on behalf of Vanguard or any of its
Subsidiaries or VHS Holdco I or any of its Subsidiaries in writing to the

-40-



--------------------------------------------------------------------------------



 



Administrative Agent, the Joint Book Runners or any Lender for purposes of or in
connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of VHS Holdco I or any of its
Subsidiaries in writing to the Administrative Agent or any Lender will be, true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any fact necessary
to make such information (taken as a whole) not misleading in any material
respect at such time in light of the circumstances under which such information
was provided. It is understood that the Projections or any other information of
a general economic nature do not constitute factual information for purposes of
this Section 7.07.
          7.08 Use of Proceeds; Margin Regulations.
          (a) All proceeds of the Initial Term Loans shall be used solely to
finance (in part) the Transaction.
          (b) All proceeds of the Revolving Loans and the Swingline Loans shall
be used solely to finance Permitted Acquisitions and for working capital
purposes, Capital Expenditures and other general corporate purposes of the
Borrower and its Subsidiaries.
          (c) All proceeds of Incremental Term Loans shall be used solely (i) to
finance Permitted Acquisitions, (ii) to finance Capital Expenditures and the
Borrower’s and its Subsidiaries’ other general corporate purposes and/or
(iii) to repay outstanding Term Loans and Revolving Loans.
          (d) No part of any Credit Event (or the proceeds thereof) will be used
to purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.
          7.09 Tax Returns and Payments. Vanguard, VHS Holdco I and each of the
Subsidiaries of VHS Holdco I (the “VHS Subsidiaries”) has filed all federal
income Tax returns and all other material Tax returns, domestic and foreign,
required to be filed by it and has paid all material Taxes levied or imposed
upon it or its income, profits or properties that are due and payable (including
in its capacity as a withholding agent), other than those which are being
contested in good faith by appropriate proceedings diligently conducted and
which are fully provided for on the financial statements of Vanguard, VHS Holdco
I or the VHS Subsidiaries (as applicable) in accordance with GAAP, (b) Vanguard,
VHS Holdco I and each of the VHS Subsidiaries have at all times provided
adequate reserves (in accordance with GAAP) for the payment of all material
Taxes applicable for all prior fiscal years and for the current fiscal year to
date, (c) there is no action, suit, deficiency, proceeding, investigation,
audit, or claim now pending or, to the knowledge of any Credit Party, threatened
in writing by any authority regarding any Taxes relating to Vanguard, VHS Holdco
I or any of the VHS Subsidiaries that could reasonably be expected to have,
either individually or in the aggregate, a material adverse effect on the
business, assets, liabilities, operations or condition (financial or otherwise)
of VHS Holdco I and the VHS Subsidiaries taken as a whole and (d) as of the
Initial Borrowing Date, none of Vanguard, VHS Holdco I nor any of the VHS
Subsidiaries has entered into an agreement or waiver which is currently in
effect or has pending a request to enter into an agreement or waiver extending
any statute of limitations relating to the payment or collection of Taxes of
Vanguard, VHS Holdco I or any of the VHS Subsidiaries, or is aware of any
circumstances that would cause the taxable years or other taxable periods of
Vanguard, VHS Holdco I or any of the VHS Subsidiaries not to be subject to the
normally applicable statute of limitations. Notwithstanding anything to the
contrary in this Section 7.09, the representations of Vanguard in this
Section 7.09 are limited to Taxes and Tax matters related to the ownership of
VHS Holdco I and the VHS Subsidiaries.

-41-



--------------------------------------------------------------------------------



 



          7.10 Compliance with ERISA. Each Plan (and each related trust,
insurance contract or fund) is in compliance with its terms and with all
applicable laws, including, without limitation, ERISA and the Code, except for
any non-compliance therewith which could not reasonably be expected to have,
either individually or in the aggregate, a material adverse effect on the
business, assets, liabilities, operations or condition (financial or otherwise)
of VHS Holdco I and its Subsidiaries taken as a whole; each Plan (and each
related trust, if any) which is intended to be qualified under Section 401(a) of
the Code has received a determination letter from the Internal Revenue Service
to the effect that it meets the requirements of Sections 401(a) and 501(a) of
the Code; no Reportable Event has occurred, except as could not reasonably be
expected to have, either individually or in the aggregate, a material adverse
effect on the business, assets, liabilities, operations or condition (financial
or otherwise) of VHS Holdco I and its Subsidiaries taken as a whole; no Plan
which is a multiemployer plan (as defined in Section 4001(a)(3) of ERISA) is
insolvent or in reorganization; no Plan other than a plan which is a
multiemployer plan, has an Unfunded Current Liability which, when added to the
aggregate amount of Unfunded Current Liabilities with respect to all other
Plans, could reasonably be expected to have, either individually or in the
aggregate, a material adverse effect on the business, assets, liabilities,
operations or condition (financial or otherwise) of VHS Holdco I and its
Subsidiaries taken as a whole; no failure to meet the minimum funding standard
under Section 412 of the Code or Section 302 of ERISA has occurred or is
reasonably expected to occur with respect to any Plan which is subject to
Section 412 of the Code or Section 302 of ERISA and no application has been made
for a waiver or modification of the minimum funding standard (including any
required installment payments) under Section 412 of the Code or Section 302 of
ERISA with respect to a Plan, except as could not reasonably be expected to
have, either individually or in the aggregate, a material adverse effect on the
business, assets, liabilities, operations or condition (financial or otherwise)
of VHS Holdco I and its Subsidiaries taken as a whole; except as could not
reasonably be expected to have, either individually or in the aggregate, a
material adverse effect on the business, assets, liabilities, operations or
condition (financial or otherwise) of VHS Holdco I and its Subsidiaries taken as
a whole, all contributions required to be made with respect to a Plan have been
timely made; neither VHS Holdco I nor any Subsidiary of VHS Holdco I nor any
ERISA Affiliate has incurred any liability (including any indirect, contingent
or secondary liability) to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), 4971 or 4975 of the Code or expects to incur any such
liability under any of the foregoing sections with respect to any Plan that
could reasonably be expected to have, either individually or in the aggregate, a
material adverse effect on the business, assets, liabilities, operations or
condition (financial or otherwise) of VHS Holdco I and its Subsidiaries taken as
a whole; no proceedings have been instituted to terminate or appoint a trustee
to administer any Plan which is subject to Title IV of ERISA that could
reasonably be expected to have, either individually or in the aggregate, a
material adverse effect on the business, assets, liabilities, operations or
condition (financial or otherwise) of VHS Holdco I and its Subsidiaries taken as
a whole; no action, suit, proceeding, hearing, audit or investigation with
respect to the administration, operation or the investment of assets of any Plan
(other than routine claims for benefits) is pending, expected or threatened that
could reasonably be expected to have, either individually or in the aggregate, a
material adverse effect on the business, assets, liabilities, operations or
condition (financial or otherwise) of VHS Holdco I and its Subsidiaries taken as
a whole; using actuarial assumptions and computation methods used by the Plan
pursuant to their valuation report, the aggregate liabilities of VHS Holdco I
and its Subsidiaries and its ERISA Affiliates to all Plans which are
multiemployer plans (as defined in Section 4001(a)(3) of ERISA) in the event of
a complete withdrawal therefrom, as of the close of the most recent fiscal year
of each such Plan ended prior to the date of the most recent Credit Event, would
not exceed an amount that could reasonably be expected to have, either
individually or in the aggregate, a material adverse effect on the business,
assets, liabilities, operations or condition (financial or otherwise) of VHS
Holdco I and its Subsidiaries taken as a whole.

-42-



--------------------------------------------------------------------------------



 



          7.11 The Security Documents.
          (a) The provisions of the Security Agreement are effective to create
in favor of the Collateral Agent for the benefit of the Secured Creditors a
legal, valid and enforceable security interest in all right, title and interest
of the Credit Parties in the Security Agreement Collateral (subject to any
limitations specified therein), and the Collateral Agent, for the benefit of the
Secured Creditors, shall when filings on form UCC-1 in appropriate form are
filed in offices located in the jurisdictions specified on Annex C to the
Security Agreement, have a fully perfected first lien on, and security interest
in, all right, title and interest in all of the Security Agreement Collateral
described therein (other than U.S. registrations and applications for
trademarks, patents and copyrights for which applicable law requires in a filing
of a federal agency for perfection purposes), to the extent perfection can be
obtained by filing form UCC-1s, subject to no other Liens other than Permitted
Liens. The recordation of (x) the Grant of Security Interest in U.S. Patents and
(y) the Grant of Security Interest in U.S. Trademarks in the respective form
attached to the Security Agreement, in each case in the United States Patent and
Trademark Office, together with filings on Form UCC-1 made pursuant to the
Security Agreement, will create, as may be perfected by such filings and
recordation, a perfected security interest in the United States trademarks and
patents covered by the Security Agreement, and the recordation of the Grant of
Security Interest in U.S. Copyrights in the form attached to the Security
Agreement with the United States Copyright Office, together with filings on Form
UCC-1 made pursuant to the Security Agreement, will create, as may be perfected
by such filings and recordation, a perfected security interest in the United
States copyrights covered by the Security Agreement (it being understood that
subsequent filings may be necessary to perfect a security interest in registered
trademarks, patents, trademark and patent applications, and registered
copyrights, acquired by the Credit Parties after the date hereof).
          (b) The security interests created under the Pledge Agreement in favor
of the Collateral Agent, as Pledgee, for the benefit of the Secured Creditors
shall constitute perfected security interests in the Pledge Agreement
Collateral, subject to no security interests of any other Person. No filings or
recordings are required in order to perfect (or maintain the perfection or
priority of) the security interests created in the Pledge Agreement Collateral
under the Pledge Agreement other than with respect to that portion of the Pledge
Agreement Collateral constituting a “general intangible” under the UCC.
          (c) Each Mortgage is effective to create, as security for the
obligations purported to be secured thereby, a valid and enforceable security
interest in and mortgage lien on the respective Mortgaged Property in favor of
the Collateral Agent (or such other trustee as may be party thereto) for the
benefit of the Secured Creditors, and when such Mortgage is filed or recorded in
proper real estate filing or recording office, such security interest and
mortgage lien shall be fully perfected, superior and prior to the rights of all
third Persons (except that the security interest and mortgage lien created on
such Mortgaged Property may be subject to the Permitted Liens related thereto).
          7.12 Properties. All Real Property owned or leased by VHS Holdco I or
any of its Subsidiaries as of the Initial Borrowing Date (other than any such
leased Real Property consisting of immaterial office or other spaces), and the
nature of the interest therein, is correctly set forth in Schedule 7.12. VHS
Holdco I and each of its Subsidiaries have good and valid record fee simple
title (insurable at ordinary rates) to all material properties owned by them,
including all property reflected in Schedule 7.12 and in the balance sheets
referred to in Section 7.05(a) (except as sold or otherwise disposed of since
the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement), free and clear of all Liens, other
than Permitted Liens.
          7.13 Capitalization. On the Initial Borrowing Date no Credit Agreement
Party has any outstanding any securities convertible into or exchangeable for
its Equity Interests or outstanding any

-43-



--------------------------------------------------------------------------------



 



rights to subscribe for or to purchase, or any options for the purchase of, or
any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its Equity Interests.
          7.14 Subsidiaries. As of the Initial Borrowing Date (I) VHS Holdco I
has no direct Subsidiaries other than Vanguard Holding Company I, Inc. and the
Borrower and (II) the Borrower has no Subsidiaries other than (i) those
Subsidiaries listed on Schedule 7.14 and (ii) new Subsidiaries created in
compliance with Section 8.13. Schedule 7.14 correctly sets forth, as of the
Initial Borrowing Date, the percentage ownership (direct or indirect) of VHS
Holdco I in each class of capital stock or other equity of each of its
Subsidiaries and also identifies the direct owner thereof.
          7.15 Investment Company Act. Neither VHS Holdco I nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          7.16 Environmental Matters.
          (a) VHS Holdco I and each of its Subsidiaries have complied with all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws. There are no pending or, to any Credit Agreement
Party’s knowledge, threatened Environmental Claims against VHS Holdco I or any
of its Subsidiaries or any Real Property owned, leased or operated by VHS Holdco
I or any of its Subsidiaries. There are no facts, circumstances, conditions or
occurrences on any Real Property owned, leased or operated by VHS Holdco I or
any of its Subsidiaries or, to any Credit Agreement Party’s knowledge, on any
property adjoining or in the vicinity of any such Real Property that would
reasonably be expected (i) to result in an Environmental Claim against VHS
Holdco I or any of its Subsidiaries or any such Real Property or (ii) to cause
any such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Property by VHS Holdco I or any
of its Subsidiaries under any applicable Environmental Law.
          (b) Hazardous Materials are not being, and to the Credit Agreement
Parties’ best knowledge, have not at any time previously been, generated, used,
treated or stored on, or transported to or from, or Released on or from, any
Real Property owned, leased or operated by VHS Holdco I or any of its
Subsidiaries except in compliance with all applicable Environmental Laws.
          (c) Notwithstanding anything to the contrary in this Section 7.16, the
representations made in this Section 7.16 shall only be untrue if the aggregate
effect of all failures, noncompliances, activities, facts, circumstances,
conditions and occurrences of the types described above could reasonably be
expected to have a material adverse effect on the business, assets, liabilities,
operations or condition (financial or otherwise) of VHS Holdco I and its
Subsidiaries taken as a whole.
          7.17 Labor Relations. There is (i) no unfair labor practice complaint
pending against VHS Holdco I or any of its Subsidiaries or, to the best
knowledge of the Credit Agreement Parties, threatened in writing against any of
them, before the National Labor Relations Board, (ii) no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against VHS Holdco I or any of its Subsidiaries or, to
the best knowledge of the Credit Agreement Parties, threatened in writing
against any of them, (iii) no strike, labor dispute, slowdown or stoppage
pending against VHS Holdco I or any of its Subsidiaries or, to the best
knowledge of the Credit Agreement Parties, threatened in writing against any of
them and (iv) no union representation question exists with respect to the
employees of VHS Holdco I or any of its Subsidiaries, except (with respect to
any matter specified in clause (i), (ii). (iii) or (iv) above, either
individually or in the aggregate) such as could not reasonably be ex-

-44-



--------------------------------------------------------------------------------



 



pected to have a material adverse effect on the business, assets, liabilities,
operations or condition (financial or otherwise) of VHS Holdco I and its
Subsidiaries taken as a whole.
          7.18 Intellectual Property. VHS Holdco I and each of its Subsidiaries
owns or has the right to use, all material patents, trademarks, service marks,
trade names, copyrights, licenses, and proprietary information (including but
not limited to rights in computer programs and databases) necessary for the
present conduct of its business, to their knowledge, without any violation of
the rights of others which could reasonably be expected to result in a material
adverse effect on the business, assets, liabilities, operations or condition
(financial or otherwise) of VHS Holdco I and its Subsidiaries taken as a whole.
          7.19 Hospital Properties. On the Initial Borrowing Date, each Hospital
Property is owned by a Wholly-Owned Subsidiary of the Borrower which is a
Subsidiary Guarantor organized under the laws of a state in the United States
except that (i) each Hospital Property located in San Antonio is owned by a
Subsidiary of the Borrower that is not a Wholly-Owned Subsidiary (but is a
Subsidiary Guarantor) and (ii) the Hospital Property located in Chicago,
Illinois, and known as Louis A. Weiss Memorial Hospital is owned by a Subsidiary
of the Borrower which is not a Wholly-Owned Subsidiary and which is not a
Subsidiary Guarantor.
          7.20 Insurance. Schedule 7.20 sets forth a true and complete listing
of all insurance maintained by or on behalf of VHS Holdco I and its Subsidiaries
as of the Initial Borrowing Date.
          7.21 Legal Names; Organizational Identification Numbers; Jurisdiction
and Type of Organization; etc. Schedule 7.20 hereto sets forth a true and
correct list, as of the Initial Borrowing Date, of the exact legal name of each
Credit Party, the organizational identification number (if any) of such Credit
Party, the jurisdiction of organization of such Credit Party and the type of
organization of such Credit Party.
          SECTION 8. Affirmative Covenants. Each Credit Agreement Party hereby
covenants and agrees that on and after the Initial Borrowing Date and until the
Total Commitments and all Letters of Credit have terminated and the Loans, Notes
and Unpaid Drawings, together with interest, Fees and all other obligations
(other than (x) contingent obligations not yet due and payable and (y) Cash
Management Obligations or Obligations under Secured Hedge Agreements) incurred
hereunder and thereunder, are paid in full:
          8.01 Information Covenants. VHS Holdco I will furnish to the
Administrative Agent (and the Administrative Agent will promptly make available
to each of the Lenders):
     (a) Quarterly Financial Statements. Within the earlier of (i) five days
following the date such information is required to be filed with the SEC and
(ii) 45 days after the close of the first three quarterly accounting periods in
each fiscal year of VHS Holdco I, commencing with the fiscal quarter ending
March 31, 2010, (i) the consolidated balance sheet of VHS Holdco I and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated statements of income and equity and statement of cash flows for
such quarterly accounting period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly accounting period, in each case
setting forth comparative figures for the related periods in the prior fiscal
year, all of which shall be certified by the Chief Financial Officer of VHS
Holdco I, subject to normal recurring adjustments and (ii) a comparison of the
performance of VHS Holdco I and its Subsidiaries against the current business
plan of VHS Holdco I; it being understood that (x) the delivery by VHS Holdco I
of Quarterly Reports on Form 10-Q of VHS Holdco I and its consolidated
Subsidiaries shall satisfy the requirements of this Section 8.01(a) to the
extent such Quar-

-45-



--------------------------------------------------------------------------------



 



terly Reports include the information specified herein and (y) so long as
Vanguard remains a Guarantor under the Vanguard Guaranty, holds no material
assets other than cash, Cash Equivalents and the Equity Interests of VHS Holdco
I (and does not engage in any activities other than those incidental to such
ownership) and complies with the requirements of Rule 3-10 of Regulation S-X
promulgated by the SEC (or any successor provision), the reports, information
and other documents required to be filed and required to be furnished to the
Administrative Agent pursuant to this Section 8.01(a) may, at the option of VHS
Holdco I, be filed by and be those of Vanguard.
     (b) Annual Financial Statements. (i) Within the earlier of (i) five days
following the date such information is required to be filed with the SEC and
(ii) 90 days after the close of each fiscal year of VHS Holdco I, commencing
with the fiscal year ending June 30, 2010, (A) the consolidated balance sheet of
VHS Holdco I and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and equity and of cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and
certified (without the inclusion of any “going concern” qualification) by
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent and (B) a comparison of the
performance of VHS Holdco I and its Subsidiaries against the current business
plan of VHS Holdco I; it being understood that (x) the delivery by VHS Holdco I
of Annual Reports on Form 10-K of VHS Holdco I and its consolidated Subsidiaries
shall satisfy the requirements of this Section 8.01(b) to the extent such Annual
Reports include the information specified herein and (y) so long as Vanguard is
a Guarantor under the Vanguard Guaranty, holds no material assets other than
cash, Cash Equivalents and the Equity Interests of VHS Holdco I (and does not
engage in any activities other than those incidental to such ownership) and
complies with the requirements of Rule 3-10 of Regulation S-X promulgated by the
SEC (or any successor provision), the reports, information and other documents
required to be filed and required to be furnished to the Administrative Agent
pursuant to this Section 8.01(b) may, at the option of VHS Holdco I, be filed by
and be those of Vanguard.
     (ii) At the time of the delivery of the annual financial statements of VHS
Holdco I and its Subsidiaries (or Vanguard and its Subsidiaries) pursuant to
clause (i) above, a report of the applicable accounting firm stating that such
accounting firm has performed agreed upon procedures to recalculate amounts
under Sections 9.07, 9.08, 9.09 and 9.15.
     (c) Budgets; Business Plan. No later than 45 days after the commencement of
each fiscal year of VHS Holdco I, commencing with the fiscal year ending
June 30, 2010, a budget in form reasonably satisfactory to the Administrative
Agent (including, in any event, budgeted statements of income and sources and
uses of cash and balance sheets of cash flow and budgeted debt and cash
balances) for such fiscal year prepared by VHS Holdco I in reasonable detail and
accompanied by the current business plan of VHS Holdco I and a statement of the
Chief Financial Officer of VHS Holdco I to the effect that, to the best of such
officer’s knowledge, the budget is a reasonable estimate of the period covered
thereby.
     (d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a compliance certificate of
the Chief Financial Officer of VHS Holdco I in the form of Exhibit M certifying
on behalf of VHS Holdco I that, to the best of such officer’s knowledge, no
Default or Event of Default has occurred and is continuing or, if any Default or
Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (x) set forth the calculations (in
reasonable detail, and showing any adjustments required pursuant to
Section 11.02) required to establish (A) the Applicable Margins for the
respective Margin Reduction Period (and the Consolidated Leverage Ratio for
purposes of

-46-



--------------------------------------------------------------------------------



 



determining such Applicable Margins) and (B) whether VHS Holdco I and its
Subsidiaries were in compliance with the provisions of Sections 9.07 through
9.09 and 9.15 at the end of such fiscal quarter or year, as the case may be, and
(y) if delivered with the financial statements required by Section 8.01(b),
(A) set forth the calculations (in reasonable detail) required to establish
whether VHS Holdco I and its Subsidiaries were in compliance with the provisions
of Sections 4.02(d), (e) and (f), 9.01, 9.02, 9.03, 9.04, 9.05, 9.07, 9.08, 9.09
and 9.10(i) at the end of such fiscal year and (B) commencing with the fiscal
year ending June 30, 2011, set forth the amount of (and the calculations
required to establish) Excess Cash Flow for the respective Excess Cash Payment
Period.
     (e) Notice of Default or Litigation. Promptly, and in any event within five
Business Days, after any executive officer of any Credit Party obtains actual
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default, (ii) any litigation or governmental
investigation or proceeding pending or threatened in writing (x) against VHS
Holdco I or any of its Subsidiaries which, either individually or in the
aggregate could reasonably be expected to have a material adverse effect on the
business, assets, liabilities, operations or condition (financial or otherwise)
of VHS Holdco I and its Subsidiaries taken as a whole or (y) with respect to any
Credit Document and (iii) any other development specific to VHS Holdco I or any
of its Subsidiaries that is not a matter of general public knowledge and that
has had, or could reasonably be expected to have, a material adverse effect on
the business, assets, liabilities, operations or condition (financial or
otherwise) of VHS Holdco I and its Subsidiaries taken as a whole.
     (f) Other Reports and Filings. Promptly after the filing or delivery
thereof, copies of all financial information, proxy materials and other
information and reports with respect to VHS Holdco I or any of its Subsidiaries,
if any, which VHS Holdco I or any of its Subsidiaries shall file with or furnish
to the Securities and Exchange Commission or any successor thereto (the “SEC”)
and, to the extent not otherwise delivered pursuant to the terms of this
Agreement, copies of all material notices and reports which VHS Holdco I or its
Subsidiaries shall deliver to holders of its material Indebtedness pursuant to
the terms of the documentation governing such Indebtedness (or any trustee,
agent or other representative therefor).
     (g) Collateral Information. Upon the reasonable request of the
Administrative Agent, deliver updates to any of Schedule 7.21 hereto, Annexes A
through I of the Security Agreement or Annexes A through G of the Pledge
Agreement (or, to the extent such request relates to specified information
contained in such Schedule or Annexes, such information) reflecting all changes
since the date of the information most recently received pursuant to this
Section 8.01(g).
     (h) Other Information. From time to time, such other information or
documents with respect to the operations, business affairs and financial
condition of VHS Holdco I or its Subsidiaries as the Administrative Agent may
reasonably request.
          8.02 Books, Records and Inspections. VHS Holdco I will, and will cause
each of its Subsidiaries to, keep proper books of record and account in
conformity with GAAP. Upon reasonable notice, VHS Holdco I will, and will cause
each of its Subsidiaries to, permit officers and designated representatives of
the Administrative Agent or, if an Event of Default has occurred and is
continuing, any Lender (at the expense of the Administrative Agent or Lender) to
visit and inspect, under guidance of officers of VHS Holdco I or such
Subsidiary, any of the properties of VHS Holdco I or any of its Subsidiaries,
and to examine the books of account of VHS Holdco I and any of its Subsidiaries
and discuss the af-

-47-



--------------------------------------------------------------------------------



 



fairs, finances and accounts of VHS Holdco I and any of its Subsidiaries with,
and be advised as to the same by, its and their officers and, so long as an
officer of VHS Holdco I or such Subsidiary is present, independent accountants,
all at such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or, if an Event of Default has occurred and is continuing,
such Lender may reasonably request (subject to reasonable requirements of
confidentiality, including requirements imposed by law or contract).
          8.03 Maintenance of Property; Insurance, Reserves. VHS Holdco I will,
and will cause each of its Subsidiaries to, (i) keep all property necessary to
the business of VHS Holdco I and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to result in a material adverse effect on the
business, assets, liabilities, operations or condition (financial or otherwise)
of VHS Holdco I and its Subsidiaries taken as a whole, (ii) maintain insurance
on all its property and assets which are of an insurable character in at least
such amounts and against at least such risks as is consistent and in accordance
with industry practice for a company similarly situated and are no less than the
full replacement value thereof, and otherwise in accordance with Schedule 7.20,
and (iii) subject to Section 8.14, furnish to the Administrative Agent, a
certified copy of each policy providing for such insurance (which policies shall
name the Collateral Agent as loss payee and/or additional insured) or
certificates and other evidence of insurance, together with an endorsement
thereto providing that the insurance companies issuing such policies will give
the Administrative Agent at least 30 days’ prior written notice of cancellation
or non-renewal. In addition, VHS Holdco I shall maintain reserves during each of
its fiscal years for professional liability claims in an amount for each such
fiscal year not less than the amount determined as appropriate by VHS Holdco I’s
independent actuaries. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a “Special Flood Hazard Area” with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause the applicable Credit Party to (i) maintain, or cause to
be maintained, with a financially sound and reputable insurer, flood insurance
in an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
          8.04 Corporate Franchises. VHS Holdco I will, and will cause each of
its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material permits,
rights, franchises, licenses, governmental approvals and patents; provided,
however, that nothing in this Section 8.04 shall prevent (i) any of the
transactions permitted in accordance with Section 9.02, (ii) except with respect
to the preservation of existence, any other action expressly permitted by this
Agreement or (iii) the withdrawal by VHS Holdco I or any of its Subsidiaries of
its qualification as a foreign corporation in any jurisdiction, or the
dissolution or liquidation of Subsidiaries which hold no substantial assets and
do not operate any material businesses, in each case where such withdrawal,
dissolution or liquidation could not reasonably be expected to have a material
adverse effect on the business, assets, liabilities, operations or condition
(financial or otherwise) of VHS Holdco I and its Subsidiaries taken as a whole.
          8.05 Compliance with Statutes, etc. VHS Holdco I will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property, except such
noncompliances as could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, assets, liabilities,
operations or condition (financial or otherwise) of VHS Holdco I and its
Subsidiaries taken as a whole.

-48-



--------------------------------------------------------------------------------



 



          8.06 Compliance with Environmental Laws. VHS Holdco I will comply, and
will cause each of its Subsidiaries to comply, with all Environmental Laws and
maintain or renew all material authorizations and permits required pursuant to
Environmental Laws applicable to the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by VHS Holdco I or any of
its Subsidiaries (except to the extent the failure to do any of the foregoing
could not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the business, assets, liabilities, operations or
condition (financial or otherwise) of VHS Holdco I and its Subsidiaries taken as
a whole), will promptly pay or cause to be paid all costs and expenses incurred
in connection with such compliance; provided that there shall be no violation of
any of the foregoing so long as any obligation to comply or pay is being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, and will keep or cause
to be kept all such Real Property free and clear of any Liens imposed pursuant
to such Environmental Laws except for Permitted Liens.
          8.07 ERISA. As soon as possible and, in any event, within ten
(10) days after VHS Holdco I, any Subsidiary of VHS Holdco I or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following
(except to the extent that the occurrence of any of the following could not
reasonably be expected to result in a liability, loss or claim that could
reasonably be expected to have a material adverse effect on the business,
assets, liabilities, operations or condition (financial or otherwise) of VHS
Holdco I and its Subsidiaries taken as a whole), VHS Holdco I will deliver to
the Administrative Agent a certificate of an Authorized Officer of VHS Holdco I
setting forth the full details as to such occurrence and the action, if any,
that VHS Holdco I, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given to
or filed with or by VHS Holdco I, the Subsidiary, the ERISA Affiliate, the PBGC,
a Plan participant or the Plan administrator with respect thereto: that a
Reportable Event has occurred (except to the extent that VHS Holdco I has
previously delivered to the Lenders a certificate and notices (if any)
concerning such event pursuant to the next clause hereof); that a failure to
meet the minimum funding standards of Section 412 of the Code or Section 302 of
ERISA, has occurred or an application may be or has been made for a waiver or
modification of the minimum funding standard (including any required installment
payments) under Section 412 of the Code or Section 302 of ERISA with respect to
a Plan; that any contribution required to be made with respect to a Plan has not
been timely made; that a Plan has been or may be terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA; that proceedings may
be or have been instituted to terminate or appoint a trustee to administer a
Plan which is subject to Title IV of ERISA; that a proceeding has been
instituted pursuant to Section 515 of ERISA to collect a delinquent contribution
to a Plan; that VHS Holdco I or any Subsidiary of VHS Holdco I will or may incur
any material liability (including any indirect, contingent, or secondary
liability) to or on account of the termination of or withdrawal from a Plan
under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212(c) of ERISA or with
respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code or
Section 409 or 502(i) or 502(l) of ERISA. VHS Holdco I will deliver to the
Administrative Agent upon request of the Administrative Agent (i) a complete
copy of the annual report (on Internal Revenue Service Form 5500-series) of each
Plan (including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service and (ii) copies of any records, documents or other information that must
be furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA. In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence hereof, any records, documents or other
information required to be furnished to the PBGC, and any material notices
received by VHS Holdco I, any Subsidiary of VHS Holdco I or any ERISA Affiliate
with respect to any Plan shall be delivered to the Lenders no later than ten
(10) days after the date such records, documents and/or information has been
furnished to the PBGC or such notice has been received by any Borrower, the
Subsidiary or the ERISA Affiliate, as applicable.

-49-



--------------------------------------------------------------------------------



 



          8.08 End of Fiscal Years; Fiscal Quarters. VHS Holdco I will cause
(i) its, and each of its Subsidiaries’, fiscal years to end on June 30 and
(ii) each of its, and each of its Subsidiaries’, fiscal quarters to end on
September 30, December 31, March 31 and June 30; provided that VHS Holdco I may
change its and its Subsidiaries’ fiscal year end to December 31 (and change its
and its Subsidiaries fiscal quarters to end on dates consistent with a December
31 fiscal year end) so long as (i) VHS Holdco I shall have given the
Administrative Agent at least 10 Business Days’ prior written notice thereof and
(ii) on or prior to such change in fiscal year and fiscal quarters, VHS Holdco I
and the Administrative Agent shall have entered into certain technical
amendments and modifications to this Agreement to the extent deemed necessary or
appropriate by the Administrative Agent and VHS Holdco I to preserve the intent
of the parties hereto with respect to the covenants and agreements set forth in
Sections 9.07, 9.08 and 9.09 and any other provisions of this Agreement.
          8.09 Payment of Taxes. VHS Holdco I will timely pay and discharge, and
will cause each of its Subsidiaries to timely pay and discharge, (i) all
material Taxes that have become due and payable imposed upon it or upon its
income or profits, or upon any properties belonging to it, and (ii) all lawful
claims for sums that have become due and payable which, if unpaid, might become
a Lien not otherwise permitted under Section 9.01(i); provided that neither VHS
Holdco I nor any of its Subsidiaries shall be required to pay any such Tax which
is being contested in good faith and by proper proceedings if VHS Holdco I or
such Subsidiary has maintained adequate reserves with respect thereto in
accordance with GAAP. VHS Holdco I will, and will cause each of its Subsidiaries
to, timely file all material Tax returns required to be filed by VHS Holdco I
and the VHS Subsidiaries.
          8.10 Accreditation and Licensing. VHS Holdco I will (i) cause the
Borrower and each of its Subsidiaries to obtain and maintain, its qualification
for participation in any payment under CHAMPUS, Medicare, Medicaid, Blue Cross,
Blue Shield and any other private insurance programs of similar broad
application and any other federal, state and local governmental programs
providing for payment of reimbursement for services rendered which the Borrower
deems prudent in its reasonable discretion, except to the extent any failure to
maintain such qualification could not, individually or in the aggregate with all
other failures pursuant to this Section 8.10, reasonably be expected to have a
material adverse effect on the business, assets or liabilities, operations or
condition (financial or otherwise) of VHS Holdco I and its Subsidiaries taken as
a whole, and (ii) use its best efforts to cause each Hospital Property owned,
leased or operated by VHS Holdco I or any Subsidiary of VHS Holdco I to have at
all times a valid Certificate of Accreditation from The Joint Commission
(formerly, the Joint Commission of Accreditation of Health Care Organizations),
the Healthcare Facilities Accreditation Program (an accreditation program of the
American Osteopathic Association) or DMV Healthcare, Inc. in full force and
effect, except to the extent any failure to have any such valid Certificate of
Accreditation from The Joint Commission (formerly, the Joint Commission of
Accreditation of Health Care Organizations), the Healthcare Facilities
Accreditation Program (an accreditation program of the American Osteopathic
Association) or DMV Healthcare, Inc., could not, individually or in the
aggregate with all other failures pursuant to this Section 8.10, reasonably be
expected to have a material adverse effect on the business, assets, liabilities,
operations or condition (financial or otherwise) of VHS Holdco I and its
Subsidiaries taken as a whole.
          8.11 Additional Security; Further Assurances.
          (a) VHS Holdco I will, and will cause each of the other Credit Parties
to, grant to the Collateral Agent security interests and Mortgages in such
assets and properties of VHS Holdco I and such other Credit Parties (other than,
Excluded Assets and stock of De Minimis Subsidiaries or Not-for-Profit Entities)
as are not covered by the original Security Documents, and as may be reasonably
requested from time to time by the Administrative Agent or the Required Lenders
(collectively, the “Additional Security

-50-



--------------------------------------------------------------------------------



 



Documents”), provided that notwithstanding anything to the contrary contained in
this Agreement (i) the pledge of the stock of Foreign Subsidiaries of the Credit
Parties (to the extent such Credit Party is not a Foreign Subsidiary) shall be
limited solely to the pledge of no more than 65% of the total outstanding voting
stock, and 100% of the total outstanding non-voting stock, of such Credit
Parties’ “first tier” Foreign Subsidiaries, (ii) Leasehold Mortgages shall not
be required on any Real Property other than Hospital Properties (and Leasehold
Mortgages shall not be required to the extent the landlord does not consent
thereto after the Borrower’s use of commercially reasonable efforts to obtain
such consent), (iii) no land-lord-lender agreements shall be required on any
Leasehold not subject to a Leasehold Mortgage, (iv) neither VHS Holdco I nor any
other Credit Party shall be required to enter into control agreements with
respect to their deposit or securities accounts and (v) at VHS Holdco I’s
election (which election shall be made by delivering written notice thereof to
the Administrative Agent) neither VHS Holdco I nor any other Credit Party shall
be required to grant a security interest or mortgage in any asset as otherwise
required above pursuant to this Section 8.11(a) so long as the book value or
fair market value (as determined in good faith by VHS Holdco I), whichever is
greater, is less than (x) in the case of Real Property, $2,000,000 and (y) in
the case of any other asset, $1,000,000 (although in no event shall the
aggregate book value or fair market value (as determined in good faith by VHS
Holdco I), whichever is greater, of all assets so excluded as provided in this
clause (iii) exceed (1) in the case of Real Property, $10,000,000 and (2) in the
case of any other asset, $5,000,000). Subject to the provisions contained in the
proviso appearing in the immediately preceding sentence, within 30 days
following the Administrative Agent’s or the Required Lenders’ request therefor,
VHS Holdco I will, and will cause each of the other Credit Parties to, grant to
the Collateral Agent Mortgages on any Hospital Properties constructed or
acquired by VHS Holdco I or any other Credit Party following the Initial
Borrowing Date. All such security interests and Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected
security interests and mortgages superior to and prior to the rights of all
third Persons and subject to no other Liens except for Permitted Liens. The
Additional Security Documents or instruments related thereto shall have been
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Security Documents and
all taxes, fees and other charges payable in connection therewith shall have
been paid in full.
          (b) VHS Holdco I will, and will cause each of the other Credit Parties
to, at the expense of VHS Holdco I or such other Credit Party, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
real property surveys, if in existence, reports and other assurances or
instruments and take such further steps as the Collateral Agent may reasonably
require in order to perfect, protect, preserve and enforce the security interest
of the Collateral Agent in the Collateral covered by any of the Security
Documents. Furthermore, the Credit Parties will use their reasonable best
efforts to cause to be delivered to the Collateral Agent such opinions of
counsel, title insurance and other related documents as may be reasonably
requested by the Administrative Agent to assure itself that this Section 8.11
has been complied with.
          (c) If the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of the Real Property of VHS Holdco I and the other Credit
Parties constituting Collateral, VHS Holdco I will, at its own expense, provide
to the Administrative Agent appraisals which satisfy the applicable
requirements.
          (d) VHS Holdco I will, and will cause each of the other Credit Parties
to, (i) furnish to the Collateral Agent prompt written notice of any change
(A) in any Credit Party’s corporate or organization name, (B) in any Credit
Party’s identity, organizational structure or jurisdiction of organization or

-51-



--------------------------------------------------------------------------------



 



(C) in any Credit Party’s organizational identification number; provided that no
Credit Party shall effect or permit any such change unless all filings have been
made, or will have been made within any statutory period, under the UCC or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Creditors and
(ii) promptly notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.
          (e) VHS Holdco I agrees that each action required above by this
Section 8.11 (other than actions described in the second sentence of clause
(a) and clause (d) of this Section 8.11) shall be completed as soon as possible,
but in no event later than 90 days after such action is either requested to be
taken by the Administrative Agent or the Required Lenders or required to be
taken by VHS Holdco I or its Subsidiaries pursuant to the terms of this
Section 8.11; provided that in no event will VHS Holdco I or any of its
Subsidiaries be required to take any action, other than using its commercially
reasonable best efforts, to obtain consents from third parties with respect to
its compliance with this Section 8.11.
          8.12 Use of Proceeds. The Borrower will use the proceeds of the Loans
only as provided in Section 7.08.
          8.13 Guaranties by New Subsidiaries. VHS Holdco I will, and will cause
each of its Subsidiaries to, cause each Wholly-Owned Domestic Subsidiary of VHS
Holdco I that is established, created or acquired after the Initial Borrowing
Date (or that ceases to be a De Minimis Subsidiary following the Initial
Borrowing Date) to execute a counterpart to the Subsidiaries Guaranty, the
Pledge Agreement and the Security Agreement or a Joinder Agreement substantially
in the form of Exhibit N, in each case, within 25 Business Days of the
establishment, creation or acquisition of each such Wholly-Owned Domestic
Subsidiary (except that (1) if such Wholly-Owned Domestic Subsidiary, as a
result of a material contract with Arizona Health Care Cost Containment System
or similar regulator or healthcare provider existing at the time of such
acquisition and not entered into in contemplation thereof or in connection
therewith, is prohibited from becoming a Subsidiary Guarantor (a “Pre-existing
Material Restriction”), (2) if the Total Assets of such Wholly-Owned Domestic
Subsidiary do not exceed $10,000 (together with each Subsidiary listed on
Schedule 8.13, each a “De Minimis Subsidiary”), (3) if such Wholly-Owned
Domestic Subsidiary intends in good faith to issue its Equity Interests to
physicians or other investors in accordance with Section 9.12(b) within 270 days
from the date of creation or acquisition of such Wholly-Owned Domestic
Subsidiary (a “Designated Subsidiary”), (4) if such Subsidiary is a
Not-for-Profit-Entity, (5) if any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent, in consultation with the
Borrower, the burden or cost or other consequences (including any material
adverse tax consequences) of providing a Guarantee shall be excessive in view of
the benefits to be obtained by the Lenders therefrom, (6) if any direct or
indirect Wholly-Owned Domestic Subsidiary (x) that is treated as a disregarded
entity for federal income tax purposes and (y) all of whose material assets
consist of Equity Interests of one or more Foreign Subsidiaries, (7) if any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, (8) if such
Subsidiary is a Captive Insurance Subsidiary, or (9) if the execution by such
Wholly-Owned Domestic Subsidiary of the Subsidiaries Guaranty, the Pledge
Agreement or the Security Agreement and the performance of the obligations
thereunder would violate applicable law or a contractual obligation binding on
such Wholly-Owned Domestic Subsidiary and so long as such law or obligation
existed at the time of the acquisition thereof and was not created or made
binding on such Wholly-Owned Domestic Subsidiary in contemplation of or in
connection with the acquisition of such Wholly-Owned Domestic Subsidiary (a
“Legal Restriction”), then upon the receipt by the Administrative Agent of a
certificate of an Authorized Officer of VHS Holdco I requesting that such
Wholly-Owned Domestic Subsidiary shall be a Non-Guarantor Subsidiary, and
certifying that (x) (A) such Wholly-Owned Domestic Subsidiary is subject to a
Pre-existing Material Restriction, (B) such Wholly-Owned Domestic Subsidiary is
a Designated Subsidiary and no Default or Event of Default exists

-52-



--------------------------------------------------------------------------------



 



at the time of, or would exist immediately after giving effect to the
designation of such Subsidiary as a Non-Guarantor Subsidiary (including, without
limitation, under Section 9.15) or (C) such Wholly-Owned Domestic Subsidiary is
subject to a Legal Restriction (provided that (i) no such certificate shall be
required in respect of a De Minimis Subsidiary and (ii) upon the reasonable
request of the Administrative Agent, VHS Holdco I shall, and shall cause any
applicable Subsidiary to, use commercially reasonably efforts to have waived or
eliminated any Pre-existing Material Restriction and/or any contractual
obligation of the type described in clause (4) above), such Wholly-Owned
Domestic Subsidiary shall not be required to become a Subsidiary Guarantor or
take such other actions referred to above provided for a Subsidiary Guarantor
unless and until such later date, if any, upon which (A) such Pre-existing
Material Restriction no longer prohibits such result (without limitation of
Section 9.15), (B) the Administrative Agent reasonably determines that the
Equity Interests of such Subsidiary were not issued to physicians and other
physicians within the relevant 270-day period or (C) VHS Holdco I is not in
compliance with Section 9.15, as the case may be, at which time the respective
Wholly-Owned Domestic Subsidiary shall be required to become a Subsidiary
Guarantor and take such other actions referred to above for a Subsidiary
Guarantor). In addition, any such new Wholly-Owned Domestic Subsidiary that is
required to become a Subsidiary Guarantor as provided above shall execute and
deliver, or cause to be executed and delivered, all other relevant documentation
of the type described in Section 5A as such Wholly-Owned Domestic Subsidiary
would have had to deliver if such Wholly-Owned Domestic Subsidiary were a Credit
Party on the Initial Borrowing Date.
          8.14 Post Closing Matters. On or prior to the 90th day following the
Initial Borrowing Date (or such later day, as the Administrative Agent may agree
in its sole discretion), the Credit Parties shall deliver to the Collateral
Agent to the extent such items have not been delivered as of the Initial
Borrowing Date, the following:
     (i) fully executed counterparts of Mortgages, each in form and substance
reasonably satisfactory to the Administrative Agent, which Mortgages shall cover
the Real Property owned or leased by the Borrower and its Subsidiaries on the
Initial Borrowing Date and designated as “Mortgaged Property” on Schedule 8.14
and shall have been delivered to the title insurance company insuring the Lien
of such Mortgages for recording in all places to the extent necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to effectively create a
valid and enforceable mortgage lien on each Mortgaged Property in favor of the
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors;
     (ii) a mortgagee title insurance policy (or a binding commitment with
respect thereto) (each, a “Mortgage Policy”) on the Mortgaged Properties issued
by a title insurer reasonably satisfactory to the Administrative Agent in
amounts reasonably satisfactory to the Administrative Agent assuring the
Collateral Agent that the Mortgages on such Mortgaged Properties are valid and
enforceable mortgage liens on the respective Mortgaged Properties, free and
clear of all defects and encumbrances except Permitted Encumbrances and such
other defects as may be reasonably acceptable to the Administrative Agent, and
such Mortgage Policies shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent;
     (iii) completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Credit Party relating thereto);

-53-



--------------------------------------------------------------------------------



 



     (iv) a copy of, or a certificate as to coverage under, the insurance
policies required by Section 8.03 (including, without limitation, flood
insurance policies) and the applicable provisions of the Security Documents,
each of which shall be endorsed or otherwise amended to include a “standard” or
“New York” lender’s loss payable or mortgagee endorsement (as applicable) and
shall name the Collateral Agent, on behalf of the Secured Creditors, as
additional insured, in form and substance substantially similar to those
delivered with respect to the Existing Credit Agreement and reasonably
satisfactory to the Administrative Agent;
     (v) to the extent reasonably requested by the Administrative Agent and
required by the respective title company to remove all standard exceptions from
the respective Mortgage Policy relating to a particular Mortgaged Property and
issue any endorsements to such Mortgage Policy as may be reasonably required by
the Administrative Agent, except with respect to residential properties located
at (A) 6707 W. 34th Street, Berwyn, IL 60402 and (B) 3326, 3300, 3306, 3318,
3322 and 3248 S. Wesley, Berwyn, IL 60402, a survey of such Mortgaged Property
(and all improvements thereon) (x) prepared by a surveyor or engineer licensed
to perform surveys in the state, commonwealth or applicable jurisdiction where
such Mortgaged Property is located, (y) complying in all respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey; and
(z) otherwise in form and substance reasonably acceptable to the Administrative
Agent; and
     (vi) opinions addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders from local counsel in the States of Illinois, Arizona,
Texas and Massachusetts and opinions of counsel for the Credit Parties regarding
due authorization, execution and delivery of the Mortgages, each in form and
substance reasonably satisfactory to the Administrative Agent.
          SECTION 9. Negative Covenants. Each Credit Agreement Party covenants
and agrees that on and after the Initial Borrowing Date and until the Total
Commitments and all Letters of Credit have terminated and the Loans, Notes and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder (other than (x) contingent obligations not yet due and payable and
(y) Cash Management Obligations or Obligations under Secured Hedge Agreements)
and under the other Credit Documents, are paid in full:
          9.01 Liens. VHS Holdco I will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) now
or hereafter owned by VHS Holdco I or any of its Subsidiaries or upon any income
or revenues or rights in respect thereof, provided that the provisions of this
Section 9.01 shall not prevent the creation, incurrence, assumption or existence
of the following Liens (collectively, “Permitted Liens”):
     (i) Liens for taxes, assessments or governmental charges or levies not yet
due and payable or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;
     (ii) landlords’, sublandlords’, carriers’, warehousemen’s, materialmen’s,
repairmen’s, construction and mechanics’ Liens and other similar Liens arising
in the ordinary course of business, and (x) which do not in the aggregate
materially detract from the value of VHS Holdco I’s or such Subsidiary’s
property or assets or materially impair the use thereof in the operation of the
business of VHS Holdco I’s or such Subsidiary or (y) which are being contested
in good faith by appropriate proceedings, and in respect of which, if
applicable, VHS Holdco I or any of its Subsidiaries shall have set aside on its
books reserves in accordance with GAAP;

-54-



--------------------------------------------------------------------------------



 



     (iii) Liens in existence on the Initial Borrowing Date which are listed in
Schedule 9.01(iii) plus renewals, refinancings and extensions of such Liens;
provided that (x) the Indebtedness secured by such Liens is permitted under
Section 9.04(ii) and (y) any such renewal, refinancing or extension does not
encumber any assets or properties of VHS Holdco I or any additional assets or
properties of the Borrower or any of its Subsidiaries;
     (iv) Permitted Encumbrances;
     (v) Liens created pursuant to the Credit Documents;
     (vi) leases, licenses, subleases or sublicenses granted to other Persons
not materially interfering with the conduct of the business of the Borrower or
any of its Subsidiaries;
     (vii) Liens (A) upon assets subject to Capitalized Lease Obligations,
(B) created pursuant to purchase money mortgages or security interests or
(C) placed upon real estate, equipment or machinery at the time of acquisition
or construction thereof by the Borrower or any of its Subsidiaries or within
270 days thereafter to secure Indebtedness incurred to pay all or a portion of
the purchase price thereof, in each case to the extent such Capitalized Lease
Obligations or the other Indebtedness secured by Liens, as the case may be, are
permitted by Section 9.04(iii), provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation, such purchase money mortgages or security interests or incurred to
finance the acquisition or construction of such real estate, equipment or
machinery, as the case may be, and (y) the Lien encumbering the real estate,
equipment, machinery or asset giving rise to the purchase money mortgage
security interest or the asset giving rise to the Capitalized Lease Obligation,
as the case may be, does not encumber any asset of VHS Holdco I or any other
asset of the Borrower or any of its Subsidiaries;
     (viii) zoning restrictions, easements, trackage rights, licenses, special
assessments, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
VHS Holdco I or any of its Subsidiaries;
     (ix) Liens arising from precautionary UCC financing statement filings in
respect of operating leases;
     (x) statutory and common law landlords’ liens under leases to which VHS
Holdco I or any of its Subsidiaries is a party;
     (xi) Liens (other than Liens created or imposed under ERISA) incurred in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and deposits securing
liability to insurance carriers under insurance or self-insurance arrangements
in respect of such obligations, and pledges and deposits securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to VHS Holdco I or
any of its Subsidiaries or to secure the performance of tenders, trade
contracts, leases, statutory obligations, surety bonds, bids, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
(in each case exclusive of obligations in respect of the payment for borrowed
money);

-55-



--------------------------------------------------------------------------------



 



     (xii) Liens arising out of judgments or awards (including Liens securing
Contingent Obligations on surety and appeal bonds relating thereto) in respect
of which VHS Holdco I or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review in respect of which there shall
have been secured a subsisting stay of execution pending such appeal or
proceedings, provided that the aggregate amount of all such judgments or awards
does not exceed $35,000,000 at any time outstanding;
     (xiii) Liens arising from ground leases entered into pursuant to
Section 9.02(xvii).
     (xiv) Liens on property or assets acquired pursuant to a Permitted
Acquisition effected pursuant to Section 9.02(viii), or on property or assets of
a Subsidiary of the Borrower in existence at the time such property or assets
are acquired pursuant to such Permitted Acquisition, provided that (i) any
Indebtedness that is secured by such Liens is permitted to exist under
Section 9.04(xix) and (ii) such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition and do not attach to any asset of VHS
Holdco I or any other asset of the Borrower or any of its Subsidiaries;
     (xv) deposits required to be made in connection with any proposed
acquisition in an amount not to exceed $50,000,000 at any time outstanding;
     (xvi) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (ii) relating to pooled deposit or sweep
accounts of VHS Holdco I or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Subsidiaries or (iii) relating to purchase orders or other
agreements entered into with customers of the Borrower or any of its
Subsidiaries in the ordinary course of business;
     (xvii) Liens arising out of sale leaseback transactions permitted under
Section 9.02(xiii), so long as such Liens attach only to the property sold and
being leased in the respective transaction and any accessions thereto or
proceeds thereof and related property;
     (xviii) Liens securing obligations in respect of trade-related letters of
credit permitted under Sections 9.04(xxi) and (xxiv) and covering the goods (or
the documents of title in respect of such goods) financed by such letters of
credit and the proceeds and products thereof;
     (xix) licenses of intellectual property granted in the ordinary course of
business in a manner consistent with past practice;
     (xx) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (xxi) Liens upon specific items of inventory or other goods (and proceeds
thereof) of the Borrower or any of its Subsidiaries securing such person’s
obligations in respect of bankers’ acceptances issued or created for the account
of such person to facilitate the purchase, shipment or storage of such inventory
or other goods;
     (xxii) Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness of such Foreign Subsidiary that is not
otherwise secured by a Lien on the Collateral under the Credit Documents and
that is permitted to be incurred by such Foreign Subsidiary under Section 9.04;

-56-



--------------------------------------------------------------------------------



 



     (xxiii) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;
     (xxiv) other Liens, provided that the aggregate amount of obligations
secured by such Liens does not at any time exceed the greater of $50,000,000 and
2.0% of Total Assets;
     (xxv) Liens securing Permitted Secured Notes issued in accordance with
Section 9.04(xvii);
     (xxvi) ground leases in respect of Real Property on which facilities owned
or leased by VHS Holdco I or any of its Subsidiaries are located; and
     (xxvii) any interest or title of a lessor, sublessor, licensor or
sublicensor under leases, subleases, licenses or sublicenses entered into by VHS
Holdco I or any of its Subsidiaries in the ordinary course of business.
Notwithstanding the foregoing no Liens shall be permitted to exist, directly or
indirectly, on any Pledge Agreement Collateral, other than Liens in favor of the
Collateral Agent and Liens permitted under Section 9.01(i), (ii), (xxiii) or
(xxv).
          9.02 Consolidation, Merger, Purchase or Sale of Assets, etc. VHS
Holdco I will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of all or any part of
its property or assets, or enter into any sale-leaseback transactions, or
purchase or otherwise acquire (in one or a series of related transactions) any
part of the property or assets (other than purchases or other acquisitions of
inventory, materials, equipment and other assets in the ordinary course of
business) of any Person, except that:
     (i) Capital Expenditures (and expenditures excluded from the definition
thereof pursuant to the proviso thereto) by the Borrower and its Subsidiaries
shall be permitted to the extent not in violation of Section 9.07;
     (ii) VHS Holdco I and each of its Subsidiaries may in the ordinary course
of business, sell or otherwise dispose of materials, equipment and other assets
which, in the reasonable opinion of such Person, are obsolete, uneconomic or no
longer useful in the conduct of such Person’s business;
     (iii) Investments may be made to the extent permitted by Section 9.05,
Liens may exist to the extent permitted by Section 9.01 and Dividends may be
made to the extent permitted by Section 9.03;
     (iv) VHS Holdco I and each of its Subsidiaries may lease (as lessee) real
or personal property in the ordinary course of business (so long as any such
lease does not create a Capitalized Lease Obligation unless permitted by
Section 9.04(iii));
     (v) VHS Holdco I and each of its Subsidiaries may purchase and sell
inventory and supplies in the ordinary course of business;
     (vi) VHS Holdco I and its Subsidiaries may liquidate Cash Equivalents in
the ordinary course of business;

-57-



--------------------------------------------------------------------------------



 



     (vii) each of the Borrower and its Subsidiaries may sell or otherwise
dispose of other assets; provided (1) each such sale or other disposition by a
Credit Party to a Subsidiary thereof that is not a Credit Party shall be made in
compliance with Section 9.06 (without reliance on clause (ii) thereof), (2) the
Borrower or the respective Subsidiary receives at least fair market value (as
determined in good faith by the Borrower or such Subsidiary, as the case may
be), (3) at least 75% of the total consideration received by the Borrower or
such Subsidiary is cash or Cash Equivalents and is received substantially
contemporaneously with the consummation of such sale or other disposition;
provided that for purposes of the foregoing requirement, Designated Non-cash
Consideration of up to $50,000,000 in the aggregate for all such sales and
dispositions at any time outstanding shall be deemed to be cash, (4) the
aggregate amount of the proceeds received from all assets sold pursuant to this
clause (vii) shall not exceed the greater of (x) $675,000,000 and (y) 25% of
Total Assets of the Borrower and its Subsidiaries, (5) the Net Sale/Recovery
Event Proceeds from all sales or dispositions pursuant to this clause (vii) are
either applied as provided in Section 4.02(e) or, subject to the limitations set
forth therein, reinvested in assets to the extent permitted by Section 4.02(e)
and (6) in the case of any such sale or other disposition of less than all of
the Equity Interests of any Subsidiary of the Borrower, if after giving effect
thereto such Subsidiary (x) becomes a Non-Guarantor Subsidiary, VHS Holdco I
shall be in compliance with Section 9.15 after giving effect to such sale or
other disposition or (y) becomes a Person in which the Borrower or one of its
Subsidiaries retains a non-controlling equity interest, such retained equity
interest shall be deemed to be an Investment made at the time of such sale in a
Person that is not a Subsidiary for purposes of Section 9.05;
     (viii) the Borrower or any Subsidiary of the Borrower may acquire one or
more Hospital Properties located in the United States and any Health Care Assets
located in the United States which are complementary to the Borrower and its
Subsidiaries’ businesses, or the Borrower or any Subsidiary of the Borrower may
acquire (including pursuant to a merger or consolidation) Equity Interests in
any Person (which as a result of such acquisition becomes a Subsidiary of the
Borrower) all or substantially all of whose assets consist of one or more
Hospital Properties located in the United States and/or any Health Care Assets
located in the United States which are complementary to the Borrower and its
Subsidiaries’ businesses (each such acquisition, a “Permitted Acquisition” and,
collectively, the “Permitted Acquisitions”); provided that (x) no Event of
Default then exists or would exist immediately after giving effect thereto,
(y) to the extent the purchase price for such Permitted Acquisition is
$10,000,000 or more, VHS Holdco I shall deliver to the Administrative Agent a
Permitted Acquisition Compliance Certificate, no later than the date of the
consummation of such Permitted Acquisition and (z) at the time of, and after
giving effect to, each such Permitted Acquisition, VHS Holdco I and the Borrower
shall be in compliance with Sections 9.08 and 9.09 on a Post-Test Period Pro
Forma Basis and shall be in compliance with Section 9.15;
     (ix) (i) the Borrower and its Subsidiaries may transfer assets to a
Subsidiary Guarantor and any Subsidiary of VHS Holdco I may transfer assets to
the Borrower, (ii) Subsidiaries of the Borrower that are not Subsidiary
Guarantors may transfer assets to other Subsidiaries of the Borrower that are
not Subsidiary Guarantors, (iii) any Subsidiary that is a Non-Guarantor
Subsidiary may merge or consolidate into or with any other Non-Guarantor
Subsidiary, (iv) any Subsidiary of the Borrower may merge with and into any
Subsidiary Guarantor so long as the respective Subsidiary Guarantor is the
surviving entity of such merger, and (v) any Subsidiary of the Borrower may
liquidate or dissolve its existence or change its form of existence if VHS
Holdco I determines in good faith that such liquidation, dissolution or change
is in the best interests of the Borrower and is not materially disadvantageous
to the Lenders;

-58-



--------------------------------------------------------------------------------



 



     (x) so long as no Default or Event of Default then exists or would exist
immediately after giving effect thereto, the Borrower and the Subsidiary
Guarantors may transfer assets to Non-Guarantor Subsidiaries;
     (xi) the Borrower and its Subsidiaries may (i) lease real or personal
property to physicians or other medical professionals in the ordinary course of
business, and (ii) otherwise grant leases or subleases of real or personal
property to other Persons not materially interfering with the conduct of the
business of VHS Holdco I or any of its Subsidiaries;
     (xii) the Borrower and its Subsidiaries may enter into short-term leases at
any time with respect to (i) equipment not being utilized by any Hospital
Property at such time, so long as such equipment was not purchased by the
Borrower or any of its Subsidiaries for the purpose of leasing such equipment,
and (ii) durable medical equipment leased by the Borrower and its Subsidiaries
to its patients;
     (xiii) the Borrower and its Subsidiaries may enter into sale-leaseback
transactions so long as (i) any such sale-leaseback transaction between a Credit
Party and a Subsidiary thereof that is not a Credit Party shall be in compliance
with Section 9.06 (without reliance on clause (ii) thereof), (ii) the Borrower
or the respective Subsidiary of the Borrower receives at least fair market value
(as determined in good faith by the Borrower or such Subsidiary, as the case may
be) and (iii) the Indebtedness incurred by the Borrower or the respective
Subsidiary is permitted under Section 9.04(iii);
     (xiv) VHS Holdco I and its Subsidiaries may pre-pay rent under leases and
may purchase pre-paid insurance and services, in each case in the ordinary
course of business;
     (xv) so long as the aggregate fair market value of all Real Property
disposed of pursuant to this clause (xv) does not, at the time of (and giving
effect to) any such disposition, exceed 2% of the Total Assets of VHS Holdco I
and its Subsidiaries, the Borrower and its Subsidiaries shall be permitted to
make dispositions of substantially unimproved Real Property to, or ground lease
unimproved Real Property to, other Persons for sale or lease consideration
pursuant to overall arrangements deemed by management of the Borrower to be fair
and reasonable, for the purpose of the respective transferee or lessee building
on such Real Property (A) a medical office building, (B) a building to contain a
healthcare business or (C) a parking garage to be used in connection with a
medical office building or a building containing or to contain a healthcare
business, and any such transaction may include, if a ground lease, a
subordination of the fee ownership interest of the lessor to the lien of the
lender for such Person (valued at the aggregate fair market value of the Real
Property sold or leased);
     (xvi) the Borrower and/or its Subsidiaries may, in the ordinary course of
business and consistent with past practices prior to the Initial Borrowing Date,
sell or otherwise transfer receivables owing to it to third parties for the
purposes of collection of outstanding balances thereunder;
     (xvii) the Borrower and its Subsidiaries may transfer parcels of Real
Property which are not improved with any material building thereon to
governmental authorities without consideration; and
     (xviii) licensing and cross-licensing arrangements involving any technology
or other intellectual property of the Borrower or any of its Subsidiaries in the
ordinary course of business.

-59-



--------------------------------------------------------------------------------



 



To the extent any Collateral is sold or otherwise disposed of as permitted by
this Section 9.02 (other than any sale or any disposition to the Borrower or any
Subsidiary Guarantor), such Collateral shall be sold or otherwise disposed of
free and clear of the Liens created by the Security Documents, and the
Administrative Agent and the Collateral Agent shall be authorized to (and at the
request and the expense of the Borrower shall) take any actions deemed
appropriate by the Collateral Agent in order to effect or evidence the
foregoing. In addition, subject to continued compliance with Section 9.15, upon
the occurrence of any sale of all or less than all of the Equity Interests of
any Subsidiary Guarantor consummated in accordance with the provisions of
Section 9.02(vii), upon the receipt by the Administrative Agent and the
Collateral Agent of (i) a certificate of an Authorized Officer of VHS Holdco I
certifying that (x) such Subsidiary is to be released from the Subsidiaries
Guaranty and the Security Documents to which it is a party in accordance with
the provisions hereof and thereof and (y) no Default or Event of Default exists
at the time of, or would exist immediately after giving effect to, such release
and (ii) evidence reasonably satisfactory to the Administrative Agent and the
Collateral Agent that such Subsidiary has been (or will contemporaneously with
the release described below, will be) released from its guarantee (if any) of
any and all Specified Indebtedness, such Subsidiary shall be released from the
Subsidiaries Guaranty and the Security Documents to which it is party, and the
Administrative Agent and the Collateral Agent shall be authorized to (and at the
request and expense of the Borrower shall) take any action deemed appropriate in
order to effect or evidence the foregoing.
          9.03 Dividends. VHS Holdco I will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to VHS
Holdco I or any of its Subsidiaries, except that:
     (i) any Subsidiary of the Borrower may pay Dividends to the Borrower or to
a Wholly-Owned Subsidiary of the Borrower;
     (ii) VHS Holdco I may redeem or repurchase (and the Borrower and its
Subsidiaries may declare and pay Dividends to VHS Holdco I, the proceeds of
which are used to so redeem or repurchase) Equity Interests of VHS Holdco I (or
any direct or indirect parent thereof) (including related stock appreciation
rights or similar securities) from present or former officers, consultants,
employees and directors (or their trusts or estates) of Vanguard or VHS Holdco I
or any direct or indirect parent of VHS Holdco I, or any of its Subsidiaries
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any stock option plan, any employee stock
ownership plan or any Shareholders’ Agreement, provided that the aggregate
amount of all cash paid in respect of all such shares so redeemed or repurchased
in any calendar year does not exceed the sum of (A) $15,000,000 plus (B) all
amounts obtained by VHS Holdco I during such calendar year from the sale of such
Equity Interests to other present or former officers, consultants, employees and
directors in connection with any permitted compensation and incentive
arrangements, which, if not used in any calendar year, may be carried forward to
any subsequent calendar year plus (C) all amounts obtained from any key-man life
insurance policies recorded during such calendar year;
     (iii) so long as there shall exist no Default or Event of Default at the
time of or immediately after giving effect thereto, VHS Holdco I may effect
redemptions or repurchases (and the Borrower and its Subsidiaries may declare
and pay Dividends to VHS Holdco I, the proceeds of which are used to effect such
redemptions or repurchases) of its Equity Interests from any present or former
officer, consultant, employee or director (or his or her trust or estate) of
Vanguard or VHS Holdco I or any direct or indirect parent of VHS Holdco I, or
any of its Subsidiaries upon the death, disability, retirement or termination of
employment of such Person so long as the aggregate amount of such redemptions or
repurchases does not exceed $35,000,000;

-60-



--------------------------------------------------------------------------------



 



     (iv) so long as there shall exist no Default under Section 10A.01 or Event
of Default (both before and after giving effect to the payment thereof) any
non-Wholly-Owned Subsidiary of the Borrower may pay Dividends to its
shareholders or partners generally in the form of cash, Cash Equivalents, common
stock and preferred stock permitted to be issued pursuant to Section 9.12(b), so
long as the Borrower or its respective Subsidiary which owns the Equity Interest
or Interests in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holdings of Equity
Interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of Equity Interests in such
Subsidiary);
     (v) (A) VHS Holdco I may make, or may make Dividends to allow any direct or
indirect parent to make, noncash repurchases of Equity Interests of VHS Holdco I
or any direct or indirect parent, deemed to have occurred upon the exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options and (B) VHS Holdco I may purchase, or may make Dividends to
allow any direct or indirect parent to purchase, common Equity Interests of VHS
Holdco I or any direct or indirect parent, at fair market value from officers,
employees and directors of Vanguard, VHS Holdco I or any direct or indirect
parent of VHS Holdco I, or any of their Subsidiaries to the extent necessary to
cover the exercise price of options and income tax withholding, provided that
the aggregate amount of cash paid in respect of all such shares so repurchased
pursuant to this clause (B) in any calendar year does not, when added to the
aggregate amount of all Dividends made in such calendar year pursuant to clauses
(vi) and (vii) below, exceed $10,000,000;
     (vi) VHS Holdco I may make, or may make Dividends to any direct or indirect
parent to make, cash payments to officers, employees and directors of Vanguard,
VHS Holdco I or any direct or indirect parent of VHS Holdco I, or any of their
Subsidiaries in respect of stock appreciation rights issued pursuant to a
compensation plan approved by the board of directors of VHS Holdco I or by the
compensation committee thereof, provided that the aggregate amount of cash paid
pursuant to this clause (vi) in any calendar year does not, when added to the
aggregate amount of all Dividends made in such calendar year pursuant to clause
(v)(B) above and clauses (vii) below, exceed $10,000,000;
     (vii) the Borrower and its Subsidiaries may purchase Equity Interests in
their respective non-Wholly-Owned Subsidiaries, and non-Wholly-Owned
Subsidiaries of the Borrower and Health Care Joint Ventures may repurchase their
respective outstanding Equity Interests, provided that the aggregate amount of
cash paid pursuant to all purchases and repurchases under this clause (vii) in
any calendar year does not, when added to the aggregate amount of Dividends made
in such calendar year pursuant to clauses (v)(B) and (vi) above, exceed
$10,000,000;
     (viii) the Borrower and VHS Holdco I may pay cash Dividends to VHS Holdco I
or any direct or indirect parent so long as the proceeds thereof are promptly
used by VHS Holdco I or such parent (w) to pay operating expenses incurred in
the ordinary course of business (including, without limitation, outside
directors and professional fees, expenses and indemnities) and other similar
overhead costs, expenses and tax liabilities (other than income taxes) of VHS
Holdco I or, to the extent primarily attributable to the operations of VHS
Holdco I and its Subsidiaries, of such parent, (x) to pay Dividends to VHS
Holdings LLC for the payment of costs, expenses and tax liabilities (other than
income taxes) incurred by VHS Holdings LLC that are of a similar nature as those
described in preceding clause (w) and are primarily attributable to the
operations of VHS Holdco I and its Subsidiaries, (y) to pay fees and expenses
relating to any offering, investment or acquisition by VHS Holdco I or any of
its Subsidiaries permitted hereunder

-61-



--------------------------------------------------------------------------------



 



(whether or not successful) and other fees and expenses incidental to the
maintenance of the existence of VHS Holdco I or such parent (in each case to the
extent primarily attributable to the operations of VHS Holdco I and its
Subsidiaries) and the ownership by each of such entities of, as applicable, the
Borrower, Vanguard and VHS Holdco I and Subsidiaries of VHS Holdco I and (z) to
make payments permitted by Section 9.06 (other than clause (i) thereof);
     (ix) the Borrower may pay Dividends to VHS Holdco I which in turn may pay
Dividends directly or indirectly to Vanguard for the purpose of enabling VHS
Holdco I or Vanguard to pay federal and state income taxes imposed directly on
(through an entity treated as a disregarded entity for applicable income tax
purposes) or allocated to (through an entity treated as a partnership for
applicable income tax purposes) VHS Holdco I or Vanguard or which are due and
payable by VHS Holdco I or Vanguard as part of a consolidated group (or enabling
Vanguard to pay Dividends to VHS Holdings LLC should such taxes be imposed
directly on or allocated to VHS Holdings LLC), to the extent such taxes are
attributable to the operations of VHS Holdco I and its Subsidiaries (or, in the
case of Dividends from the Borrower, to the extent such taxes are attributable
to the operations of the Borrower and its Subsidiaries), and so long as (x) such
Dividends are only paid at the time that VHS Holdco I, Vanguard, or VHS Holdings
LLC (as the case may be) is otherwise required to make such federal, state or
local income tax payments (including estimated tax payments), (y) any refunds
received by VHS Holdco I, Vanguard, or VHS Holdings LLC (as the case may be) in
respect of such federal, state or local income tax obligations are promptly
returned to the Borrower as an equity contribution or series of equity
contributions and (z) the amount of such payments in respect of any tax year
does not exceed the amount that VHS Holdco I and its Subsidiaries (or, in the
case of Dividends from the Borrower, the Borrower and its Subsidiaries) would
have been required to pay in respect of such federal or state income taxes (as
the case may be) in respect of such year if VHS Holdco I and its Subsidiaries
(or the Borrower and its Subsidiaries) paid taxes directly as a stand-alone
taxpayer (or stand-alone group);
     (x) the Borrower may pay cash Dividends to VHS Holdco I so long as the
proceeds thereof are promptly used by VHS Holdco I to make Dividends permitted
pursuant to clause (iii), (v)(B), (vi) or (xiii) of this Section 9.03;
     (xi) VHS Holdco I may pay cash Dividends to any direct or indirect parent
for the purposes of such parent making Dividends of the type described in clause
(ii), (iii), (v)(B) and (vi) of this Section 9.03 with respect to officers,
consultants, employees and directors of Vanguard to the extent same are
primarily employed, appointed or engaged, as the case may be, in connection with
the operations of VHS Holdco I and its Subsidiaries;
     (xii) the Borrower and VHS Holdco I may pay cash Dividends to effect the
Distribution and the Refinancing; and
     (xiii) so long as no Default or Event of Default is then in existence or
would arise therefrom, the Borrower and VHS Holdco I may pay cash Dividends not
otherwise permitted in clauses (i) through (xii) above in an amount not to
exceed $25,000,000 in the aggregate (or if the Adjusted Consolidated Net
Leverage at such time determined on a Post-Test Period Pro Forma Basis is less
than 5.0:1.0, $50,000,000 at any time) minus the amount applied to make
prepayments of subordinated Indebtedness pursuant to Section 9.10(i) plus,
(B) so long as the Adjusted Consolidated Leverage Ratio on a Post-Test Period
Pro Forma Basis as of such date (after giving effect to such Dividends) is less
than 4.5 to 1.0, the Cumulative Credit.
          9.04 Indebtedness. VHS Holdco I will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

-62-



--------------------------------------------------------------------------------



 



     (i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
     (ii) Existing Indebtedness to the extent the same is listed on
Schedule 9.04, but no refinancings or renewals thereof other than Permitted
Refinancing Indebtedness to Refinance such Indebtedness, provided that Permitted
Refinancing Indebtedness to Refinance Indebtedness set forth under item II of
Schedule 9.04, if any, shall not be permitted under this Section 9.04(ii); and
provided further that all Indebtedness outstanding under the Existing Senior
Discount Notes and Existing Senior Subordinated Notes shall have been repaid or
discharged in full by the 60th day following the Initial Borrowing Date.
     (iii) Indebtedness of the Borrower and its Subsidiaries (w) consisting of
Capitalized Lease Obligations to the extent permitted pursuant to Section 9.07,
(x) under sale-leaseback transactions, (y) incurred pursuant to purchase money
mortgages or (z) subject to Liens permitted under Section 9.01(vii)(C); provided
that in no event shall the aggregate principal amount of Capitalized Lease
Obligations, sale-leaseback transactions and other Indebtedness outstanding
pursuant to this clause (iii) at any time, when added to the aggregate principal
amount of then outstanding Indebtedness in excess of $50,000,000 incurred
pursuant to Section 9.04(xix)(A) exceed $50,000,000;
     (iv) intercompany Indebtedness among the Borrower and the Subsidiary
Guarantors to the extent permitted by Section 9.05(iii);
     (v) (A) Indebtedness of Non-Guarantor Subsidiaries owing to the Borrower
and the Subsidiary Guarantors to the extent permitted under Section 9.05(iv),
(B) Indebtedness of the Borrower and the Subsidiary Guarantors owing to
Non-Guarantor Subsidiaries to the extent permitted under Section 9.05(v) and
(C) intercompany Indebtedness among the Non-Guarantor Subsidiaries to the extent
permitted by Section 9.05(vi);
     (vi) Indebtedness under Other Hedging Agreements in connection with the
Borrower’s or any Subsidiary Guarantor’s ordinary course of business operations
so long as management of the Borrower or such Subsidiary Guarantor, as the case
may be, has determined in good faith that the entering into of such Other
Hedging Agreements are bona fide hedging activities;
     (vii) unsecured Indebtedness of the Borrower and the Guarantors incurred
pursuant to the New Senior Unsecured Notes, in an aggregate principal amount not
to exceed $950,000,000 less the amount of any repayments of principal thereof
after the Initial Borrowing Date and any Permitted Refinancing Indebtedness in
respect thereof;
     (viii) amounts constituting deferred purchase price or earnouts in
connection with Permitted Acquisitions; provided that the aggregate amount of
all Indebtedness permitted under this clause (viii) (taking the maximum amount
that may become due in connection therewith) shall not exceed $100,000,000 at
any time outstanding;
     (ix) amounts constituting deferred payment obligations resulting from
adjudications or settlements of any claims or litigation;
     (x) Indebtedness owing to Subsidiaries of the Borrower in connection with
the cash management program of the Borrower;

-63-



--------------------------------------------------------------------------------



 



     (xi) Contingent Obligations of the Borrower and its Subsidiaries
constituting guarantees by the Borrower of Indebtedness of any Subsidiary
Guarantor (for so long as such Person remains a Subsidiary Guarantor) or
guarantees by any Subsidiary Guarantor (for so long as such Person remains a
Subsidiary Guarantor) of Indebtedness of any of the Borrower or any other
Subsidiary Guarantor (for so long as such Person remains a Subsidiary
Guarantor), but in each case only to the extent that the Indebtedness being
guaranteed is otherwise permitted by this Section 9.04;
     (xii) Contingent Obligations constituting (i) guarantees by any
Non-Guarantor Subsidiary of Indebtedness of another Non-Guarantor Subsidiary,
and (ii) unsecured guarantees by VHS Holdco I and its Subsidiaries of
Indebtedness of Foreign Subsidiaries incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under 9.04;
     (xiii) Contingent Obligations of the Borrower or any Subsidiary Guarantor
(for so long as such Person remains a Subsidiary Guarantor) constituting
guarantees of (i) obligations of Health Care Joint Ventures which are not
Subsidiary Guarantors under their operating leases and (ii) Indebtedness of
Health Care Joint Ventures in an aggregate principal amount for all such
Indebtedness not exceeding $15,000,000;
     (xiv) Indebtedness of VHS Holdco I consisting of deferred purchase price
for redemptions or repurchases of VHS Holdco I’s Equity Interests, provided that
(i) VHS Holdco I’s payment obligations thereunder are limited to the extent
necessary to be in compliance with Section 9.03(ii) and (ii) such Indebtedness
is subordinated to the Obligations to at least the same degree as intercompany
loans described in Section 9.05(v) are subordinated to the Obligations;
     (xv) Indebtedness under Interest Rate Protection Agreements so long as the
entering into of such Interest Rate Protection Agreements are bona fide hedging
activities and are not for speculative purposes;
     (xvi) Permitted Unsecured Notes and any Permitted Refinancing Indebtedness
in respect thereof so long as (x) on the date of issuance thereof no Event of
Default shall have occurred and be continuing and (y) on a Post-Test Period Pro
Forma Basis after giving effect to the issuance thereof and the application of
proceeds therefrom) (I) the Borrower shall be in compliance with Sections 9.08
and 9.09 and (II) the Maximum Adjusted Consolidated Leverage Ratio Condition
would be satisfied at such time;
     (xvii) so long as on the date of issuance thereof no Event of Default shall
have occurred and is continuing and the Borrower shall be in compliance with
Sections 9.08 and 9.09 (calculated on a Post-Test Period Pro Forma Basis after
giving effect to the issuance thereof and the application of proceeds therefrom)
at such time (i) Permitted Secured Notes so long as the Maximum Consolidated
Senior Secured Leverage Condition (calculated on a Post-Test Period Pro Forma
Basis after giving effect to the issuance thereof and the application of
proceeds therefrom) shall be satisfied on such date, (ii) Permitted Secured
Notes, the Net Debt Proceeds of which are applied to the permanent repayment of
Term Loans pursuant to Section 4.02(d), (iii) Permitted Secured Notes that are
offered on a pro rata basis to all Lenders that are “Qualified Institutional
Buyers” (as defined in Rule 144A under the Securities Act of 1933, as amended)
holding Term Loans and in a principal amount not to exceed the amount of Term
Loans exchanged for such Permitted Secured Notes pursuant to procedures
reasonably acceptable to the Administrative Agent (including procedures designed
to comply with securities laws); provided that any Term Loans exchanged for such
Permitted Secured Notes shall be deemed to have been repaid immedi-

-64-



--------------------------------------------------------------------------------



 



ately upon the effectiveness of such exchange, and (iv) in the case of Permitted
Secured Notes incurred under any of the foregoing clauses (i), (ii) and (iii),
Permitted Refinancing Indebtedness in respect thereof;
     (xviii) Contingent Obligations of the Borrower or any of its Subsidiaries
arising from Physician Support Obligations to the extent permitted under
Section 9.05(xiv);
     (xix) (i) Indebtedness of the Borrower and its Subsidiaries assumed at the
time of a Permitted Acquisition (or of any Subsidiary acquired pursuant
thereto), provided that such Indebtedness was not incurred in connection with,
or in anticipation or contemplation of, such Permitted Acquisition and
(ii) Permitted Refinancing Indebtedness in respect thereof; provided that in no
event shall the aggregate principal amount of Indebtedness outstanding pursuant
to this Section 9.04(xix) at any time, when added to the aggregate principal
amount of Indebtedness outstanding pursuant to Section 9.04(iii) at such time,
exceed (A) $100,000,000 plus, (B) to the extent the Consolidated Senior Secured
Leverage Ratio is less than 3.50 to 1.0 on a Post-Test Period Pro Forma Basis on
the date of consummation of the applicable Permitted Acquisition, an additional
$100,000,000;
     (xx) Indebtedness (other than Indebtedness for borrowed money) owed to
(including obligations in respect of letters of credit or bank guarantees or
similar instruments for the benefit of) any person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance to VHS Holdco I or any of its Subsidiaries,
pursuant to reimbursement or indemnification obligations to such Person,
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than 30 days following such incurrence;
     (xxi) Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations, in each
case provided in the ordinary course of business, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business;
     (xxii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within three Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;
     (xxiii) Indebtedness arising from agreements of the Borrower or any of its
Subsidiaries providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary of the Borrower, other than
Guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or such Subsidiary for the purpose of financing such
acquisition;
     (xxiv) Indebtedness supported by a Letter of Credit, in an aggregate
principal amount not in excess of the Stated Amount of such Letter of Credit;
     (xxv) Indebtedness of Foreign Subsidiaries for working capital purposes
incurred in the ordinary course of business on ordinary business terms in an
aggregate amount not to exceed $10,000,000 outstanding at any time;

-65-



--------------------------------------------------------------------------------



 



     (xxvi) Indebtedness consisting of (x) the financing of insurance premiums
or (y) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;
     (xxvii) Contingent Obligations not otherwise permitted by the foregoing
clauses of this Section 9.04 not to exceed $5,000,000 in aggregate amount of any
time outstanding;
     (xxviii) Indebtedness not otherwise permitted by the foregoing clauses of
this Section 9.04 not to exceed $50,000,000 in aggregate principal amount at any
time outstanding; and
     (xxix) all premium (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in the foregoing clauses of this Section 9.04.
          9.05 Advances, Investments and Loans. VHS Holdco I will not, and will
not permit any of its Subsidiaries to, directly or indirectly, lend money or
credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except that notwithstanding the foregoing:
     (i) the Borrower and its Subsidiaries may acquire and hold accounts
receivables and prepaid expenses owing to any of them, if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary terms, and may grant trade credit in the ordinary course of business
and the Borrower and its Subsidiaries may own Investments received in connection
with the bankruptcy or reorganization of suppliers, customers and others with
whom it has done business or against whom it has claims and in settlement of
delinquent obligations of, and other disputes with, customers, suppliers and
others with whom it has done business or against whom it has claims, in each
case arising in the ordinary course of business;
     (ii) VHS Holdco I and its Subsidiaries may acquire and hold cash and Cash
Equivalents and Investments that were Cash Equivalents at the time of the
initial acquisition thereof;
     (iii) intercompany loans and advances among the Borrower and the Subsidiary
Guarantors;
     (iv) the Borrower or any Subsidiary Guarantor may make unsubordinated loans
and advances to Non-Guarantor Subsidiaries, provided that no Default or Event of
Default then exists or would exist immediately after giving effect thereto;
     (v) Non-Guarantor Subsidiaries may make loans and advances to the Borrower
or any Subsidiary Guarantor, provided that such loans or advances (other than
any such loans or advances represented by short-term, open account working
capital notes entered into the ordinary course of business for cash management
purposes and consistent with past practices) shall be expressly subordinated to
the payment of the Obligations pursuant to a duly executed and delivered (by the
respective borrower and lender) Subordination Agreement in the form of Exhibit O
(subject to modifications as may be reasonably satisfactory to the
Administrative Agent);
     (vi) Non-Guarantor Subsidiaries may make loans and advances to one another;

-66-



--------------------------------------------------------------------------------



 



     (vii) the Borrower and its Subsidiaries may make (A) loans and advances in
the ordinary course of business to employees of VHS Holdco I and its
Subsidiaries so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $1,000,000 and (B) advances of payroll
payments and expenses to employees in the ordinary course of business;
     (viii) the Borrower and its Subsidiaries may enter into Other Hedging
Agreements to the extent permitted by Section 9.04(vi);
     (ix) the Borrower and its Subsidiaries may receive non-cash consideration
in connection with any asset sale permitted by Section 9.02;
     (x) the Borrower and its Subsidiaries may consummate Permitted Acquisitions
in accordance with the relevant requirements of Section 9.02(viii);
     (xi) the Borrower and its Subsidiaries may hold Existing Investments,
provided that any further Investments with respect thereto shall be
independently justified under another clause of this Section 9.05;
     (xii) (1) VHS Holdco I may make cash Investments in the Borrower and
(2) the Borrower and its Subsidiaries may make capital contributions in and to
their respective Subsidiaries that are Subsidiary Guarantors;
     (xiii) so long as no Default or Event of Default then exists or would exist
immediately after giving effect thereto, the Borrower and the Subsidiary
Guarantors may make Investments consisting of Equity Investments in
Non-Guarantor Subsidiaries;
     (xiv) the Borrower and its Subsidiaries may make Investments constituting
Physician Support Obligations in the aggregate amount not to exceed at any time
outstanding $75,000,000;
     (xv) the Borrower and its Subsidiaries may enter into Interest Rate
Protection Agreements to the extent permitted under Section 9.04(xv);
     (xvi) the Borrower and its Subsidiaries may make deposits to the extent
permitted under Section 9.01(xv);
     (xvii) the Borrower and its Subsidiaries may make capital contributions or
intercompany loans or advances to any Captive Insurance Subsidiary (x) in such
amounts as may be necessary to fund insurance premiums deemed necessary by the
Borrower’s actuary or required by the applicable insurance regulatory authority,
or in accordance with applicable statutes, regulations and orders, to cover
potential or actual insurance claims to be (or, if actual, that would be) paid
by such Captive Insurance Subsidiary in the ordinary course of business and
(y) to pay for the administrative costs and expenses of such Captive Insurance
Subsidiary in the ordinary course of business;
     (xviii) the Borrower and its Subsidiaries may hold Investments of a
Subsidiary acquired after the Initial Borrowing Date or of a corporation merged
into the Borrower or merged into or consolidated with a Subsidiary after the
Initial Borrowing Date, in each case to the extent that such acquisition, merger
or consolidation is permitted under Section 9.02 or this Section 9.05 and such
Investments were not made in contemplation of or in connection with such
acquisition,

-67-



--------------------------------------------------------------------------------



 



merger or consolidation and were in existence on the date of such acquisition,
merger or consolidation;
     (xix) Investments resulting from pledges and deposits referred to in
Section 9.01(xi) shall be permitted;
     (xx) the Borrower and its Subsidiaries may make additional Investments from
time to time to the extent made with the Cumulative Credit;
     (xxi) guarantees by the Borrower or any of its Subsidiaries of operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business;
     (xxii) the Borrower and its Subsidiaries may make Investments in Persons
consisting of the reinvestment of Net Sale/Recovery Event Proceeds of asset
sales (exclusive of asset sales of the types described in clause (A) of
Section 4.02(e) other than those described in Section 9.02(ii)) or Recovery
Events not required to be applied to prepay the Loans and/or reduce Commitments
pursuant to Section 4.02(e) as a result of clauses (B) and (C) contained therein
so long as after giving effect to such Investment such Person becomes a
Subsidiary of the Borrower and promptly executes and delivers a Joinder
Agreement; and
     (xxiii) the Borrower and its Subsidiaries may make additional Investments
not otherwise permitted by the foregoing clauses of this Section 9.05 not to
exceed an aggregate amount (determined using the book value of such Investments
when same are made) equal to $100,000,000 plus any returns of capital actually
received by the respective investor in respect of Investments theretofore made
by it pursuant to this clause (xxiii).
          9.06 Transactions with Affiliates. VHS Holdco I will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions, whether or not in the ordinary course of business, with
any Affiliate of VHS Holdco I or any of its Subsidiaries, other than on terms
and conditions substantially as favorable to VHS Holdco I or such Subsidiary as
would reasonably be obtained by VHS Holdco I or such Subsidiary at that time in
a comparable arm’s-length transaction with a Person other than an Affiliate,
except that notwithstanding the foregoing:
     (i) Dividends may be paid to the extent provided in Section 9.03;
     (ii) Investments may be made and other transactions may be entered into by
and among VHS Holdco I and its Subsidiaries to the extent permitted by
Section 9.02, 9.04 or 9.05;
     (iii) customary fees may be paid to non-officer directors of VHS Holdco I
or any of its Subsidiaries;
     (iv) Subsidiaries of the Borrower may pay management and similar fees to
the Borrower or any Wholly-Owned Subsidiary of the Borrower;
     (v) VHS Holdco I may enter into any transaction with any of its
Wholly-Owned Subsidiaries or any Health Care Joint Venture for the purchase or
sale of goods, products, or parts or services entered into in the ordinary
course of business consistent with past practices;

-68-



--------------------------------------------------------------------------------



 



     (vi) transactions may be entered into between the Borrower and any
Subsidiary Guarantor or among any Subsidiary Guarantors to the extent not
otherwise permitted in clauses (i) through (v) above;
     (vii) Shareholders may enter into transactions with the Borrower to
purchase the capital stock of the Borrower in accordance with the Shareholders’
Agreements;
     (viii) VHS Holdco I may issue securities and may make payments, awards or
grants in cash, securities or otherwise pursuant to employment arrangements,
stock options and stock ownership plans approved by the Board of Directors of
VHS Holdco I, provided that such actions are not otherwise prohibited by this
Agreement;
     (ix) the Borrower and its Subsidiaries may make loans or advances to
employees of VHS Holdco I or any of the Subsidiaries in accordance with
Section 9.05(vii);
     (x) VHS Holdco I and its Subsidiaries may pay fees and indemnities to
directors, officers and employees of VHS Holdco I and the Subsidiaries in the
ordinary course of business;
     (xi) the Borrower and its Subsidiaries may enter into employment agreements
in the ordinary course of business;
     (xii) the Credit Agreement Parties may pay monitoring, management and
similar fees to the Sponsors in an aggregate amount for all such Persons in any
fiscal year not to exceed the greater of (x) $6,000,000 and (y) 2.0% of EBITDA
of VHS Holdco I and its Subsidiaries for the immediately preceding fiscal year,
plus unpaid amounts accrued for prior periods;
     (xiii) the Credit Agreement Parties may reimburse the Sponsors for their
reasonable out-of-pocket expenses incurred in connection with performing
management, monitoring or services to VHS Holdco I and its Subsidiaries;
     (xiv) the Transaction shall be permitted;
     (xv) any purchase by the Sponsors of Equity Interests of VHS Holdco I or
any contribution by VHS Holdco I to, or purchase by VHS Holdco I of, the equity
capital of the Borrower shall be permitted;
     (xvi) subject to clause (xii) of this Section 9.06, the existence of, or
the performance by VHS Holdco I or any of its Subsidiaries of its obligations
under the terms any agreement to which it is a party as of the Initial Borrowing
Date shall be permitted; provided, however, that the existence of, or the
performance by VHS Holdco I or any of its Subsidiaries of obligations under any
future amendment to any agreement or under any similar agreement entered into
after the Initial Borrowing Date shall only be permitted by this clause (xvi) to
the extent that the terms of any such amendment or new agreement are not
otherwise disadvantageous to the Lenders in any material respect;
     (xvii) the payment of all fees, expenses, bonuses and awards related to the
Transaction, including fees to the Sponsors shall be permitted;
     (xviii) payments by VHS Holdco I or any of the Subsidiaries to the Sponsors
made for any financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including in connection
with acquisitions or divestitures, which

-69-



--------------------------------------------------------------------------------



 



payments are approved by the majority of the board of directors of VHS Holdco I,
in good faith; and
     (xix) VHS Holdco I and any of its Subsidiaries can make payments pursuant
to any tax sharing agreements with any direct or indirect parent of VHS Holdco
I, but only to the extent permitted by Section 9.03(ix).
          9.07 Capital Expenditures.
          (a) VHS Holdco I will not, and will not permit any of its Subsidiaries
to, make any Capital Expenditures except in accordance with this Section 9.07.
          (b) Notwithstanding anything to the contrary contained in clause
(a) above, during any period set forth below, the Borrower and its Subsidiaries
may make Capital Expenditures in connection with their operations so long as the
aggregate amount of such Capital Expenditures made in reliance on this
Section 9.07(b) does not exceed in any fiscal year the sum of (i) $170,000,000
plus (ii) the Additional Capital Expenditures Amount for such period.
          (c) Notwithstanding anything to the contrary contained in clauses
(a) and (b) above, and clause (d) below, (i) to the extent that the aggregate
amount of Capital Expenditures made by the Borrower and its Subsidiaries
pursuant to Section 9.07(b) during any fiscal year of VHS Holdco I is less than
the amount of Capital Expenditures permitted to be made by the Borrower and its
Subsidiaries during such fiscal year pursuant to such Section 9.07(b), the
Borrower may carry forward 100% of the amount of Capital Expenditures permitted
to be made by the Borrower and its Subsidiaries pursuant to such Section 9.07(b)
during such fiscal year, as the case may be, but not made during such fiscal
year (the amount of the Capital Expenditures permitted to be made by the
Borrower and its Subsidiaries pursuant to Section 9.07(b) during such fiscal
year but not made during such fiscal year being herein referred to as the
“Unused Capital Expenditures Amount”), to make Capital Expenditures in the next
succeeding fiscal year (with the Unused Capital Expenditures Amount from any
previous fiscal year being deemed to be utilized prior to any other amount
Capital Expenditures otherwise permitted to be made under Section 9.07(b) in
such succeeding fiscal year) but in no fiscal year thereafter and (ii) the
Borrower may elect to make up to an additional $35,000,000 (the “CapEx
Pull-Forward Amount”) of Capital Expenditures in any fiscal year; provided that
the actual CapEx Pull-Forward Amount in respect of any such fiscal year shall
reduce, on a dollar-for-dollar basis, the amount of Capital Expenditures that
are permitted to be made in the immediately succeeding fiscal year pursuant to
Section 9.07(b).
          (d) Notwithstanding anything to the contrary contained in clauses (a),
(b) and (c) above, and in addition to the Capital Expenditures permitted
pursuant to the preceding clauses (a), (b) and (c), the Borrower and the
Subsidiary Guarantors may make Capital Expenditures to finance projects which at
the time the respective Capital Expenditures are made constitute Specified
Construction Projects. The Borrower and the Subsidiary Guarantors shall also be
permitted to make Capital Expenditures in connection with the purchase of Real
Property which at the time of such purchase the Borrower in good faith expects
to designate as a Specified Construction Project within fifteen months following
such purchase.
          (e) In addition to the Capital Expenditures permitted pursuant to the
preceding clauses (b), (c) and (d), the Borrower and its Subsidiaries may make
additional Capital Expenditures as follows: (i) Capital Expenditures consisting
of the reinvestment of Net Sale/Recovery Event Proceeds of asset sales
(exclusive of asset sales of the types described in clause (A) of
Section 4.02(e) other than those described in Section 9.02(ii)) or Recovery
Events not required to be applied to prepay the Loans and/or reduce Commitments
pursuant to Section 4.02(e) as a result of clauses (B) and (C) contained
therein, and

-70-



--------------------------------------------------------------------------------



 



(ii) Capital Expenditures made on any date so long as same do not exceed the
Cumulative Credit as then in effect
          9.08 Consolidated Interest Coverage Ratio. Solely as of the last day
of each Test Period set forth below, VHS Holdco I will not permit the
Consolidated Interest Coverage Ratio to be less than the ratio set forth
opposite the last day of such Test Period below:

      Test Period Ending   Ratio
June 30, 2010
  2.00:1.00
September 30, 2010
  2.00:1.00
December 31, 2010
  2.00:1.00
March 31, 2011
  2.00:1.00
June 30, 2011 and the last day of each fiscal quarter thereafter
  2.10:1.00

Notwithstanding anything to the contrary contained in this Section 9.08, all
calculations of compliance with this Section 9.08 shall be made on a Pro Forma
Basis.
          9.09 Consolidated Leverage Ratio. Solely as of the last day of each
Test Period ending on a fiscal period set forth below, VHS Holdco I will not
permit the Consolidated Leverage Ratio to be greater than the ratio set forth
opposite the last day of such Test Period below:

      Test Period Ending   Ratio
June 30, 2010
  6.25:1.00
September 30, 2010
  6.25:1.00
December 31, 2010
  6.25:1.00
March 31, 2011
  6.25:1.00
June 30, 2011
  5.95:1.00
September 30, 2011
  5.95:1.00
December 31, 2011
  5.95:1.00
March 31, 2012
  5.95:1.00
June 30, 2012
  5.75:1.00
September 30, 2012
  5.75:1.00
December 31, 2012
  5.75:1.00
March 31, 2013
  5.50:1.00
June 30, 2013
  5.50:1.00
September 30, 2013
  5.50:1.00
December 31, 2013
  5.25:1.00
March 31, 2014
  5.25:1.00
June 30, 2014
  5.25:1.00
September 30, 2014 and the last day of each fiscal quarter thereafter
  5.00:1.00

Notwithstanding anything to the contrary contained in this Section 9.09, all
calculations of compliance with this Section 9.09 shall be made on a Pro Forma
Basis.
          9.10 Limitation on Payments of Certain Indebtedness; Modifications of
Certain Indebtedness; Modifications of Certificate of Incorporation, By-Laws and
Certain Agreements; etc. VHS Holdco I will not, and will not permit any of its
Subsidiaries to:

-71-



--------------------------------------------------------------------------------



 



     (i) make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, including,
in each case without limitation, by way of depositing with the trustee with
respect thereto money or securities before due for the purpose of paying when
due, any Indebtedness that is subordinated in right of payment to the
Obligations, provided that VHS Holdco I and its Subsidiaries may make voluntary
or optional payments, prepayments or redemptions of (A) subordinated
Indebtedness in exchange for or out of the proceeds of Permitted Refinancing
Indebtedness, (B) so long as the Adjusted Consolidated Leverage Ratio at such
time determined on a Post-Test Period Pro Forma Basis after giving effect to any
such payment, prepayment or redemption pursuant to this clause (B) is less than
4.5:1.0, subordinated Indebtedness out of the Cumulative Credit; (C) $25,000,000
at any time (or if the Adjusted Consolidated Net Leverage at such time
determined on a Post-Test Period Pro Forma Basis is less than 5.0:1.0,
$50,000,000 at any time) minus the amount applied to make Dividends pursuant to
Section 9.03(xiii) and (D) so long as no Event of Default has occurred and is
continuing, Indebtedness owed to the Borrower or any Subsidiary.
     (ii) after the issuance of any Indebtedness that is subordinated in right
of payment to the Obligations, amend or modify, or permit the amendment or
modification of any provision of, any documentation evidencing or related to
such Indebtedness other than any amendment to modifications that are not adverse
to the interests of the Lenders in any material respect;
     (iii) amend, modify or change in any manner adverse to the interests of the
Lenders in any material respect its certificate of incorporation (including,
without limitation, by the filing or modification of any certificate of
designation), partnership agreement or limited liability company or operating
agreement or by-laws (or equivalent organizational documents).
          9.11 Limitation on Certain Restrictions on Subsidiaries. VHS Holdco I
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary of VHS Holdco I to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by VHS Holdco I or any of
its Subsidiaries, or pay any Indebtedness owed to VHS Holdco I or any Subsidiary
of VHS Holdco I, (b) make loans or advances to VHS Holdco I or any Subsidiary of
VHS Holdco I or (c) transfer any of its properties or assets to VHS Holdco I or
any Subsidiary of VHS Holdco I, except (I) in each case for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement, the New Senior Unsecured Note Documents (as originally in effect),
the Shareholders’ Agreements (as originally in effect), any documents governing
Permitted Unsecured Notes or Permitted Secured Notes or any Permitted
Refinancing Indebtedness in respect of any of the foregoing, (iii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of VHS Holdco I or any Subsidiary of the Borrower,
(iv) customary provisions restricting assignment of any agreement entered into
by VHS Holdco I or any Subsidiary of the VHS Holdco I in the ordinary course of
business, (v) any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness, (vi) any
restriction on a Subsidiary imposed pursuant to an agreement entered into for
the sale or disposition of all or substantially all the Equity Interests or
assets of a Subsidiary permitted under Section 9.02 pending the closing of such
sale or disposition, or (vii) customary restrictions and conditions contained in
any agreement relating to the sale of any asset permitted under Section 9.02
pending the consummation of such sale, and (II) in the case of encumbrances or
restrictions of the type described in preceding clause (c) only, (x) rights of
first refusal in respect of the sale of assets of or Equity Interests in Health
Care Joint Ventures in favor of the joint venture partner of the Borrower or its
respective Subsidiary relating to the respective Health Care Joint Venture and
(y) other restrictions in any partnership, shareholder, operating or similar
agreement of a Health Care Joint Venture to the extent such

-72-



--------------------------------------------------------------------------------



 



restrictions are no less favorable in any respect to either the Lenders or the
Borrower (or its respective Subsidiary that holds Equity Interests in such
Health Care Joint Venture) than those contained in Section 2.3 or 2.5 of the
Restrictive Shareholders’ Agreements.
          9.12 Limitation on Issuance of Capital Stock.
          (a) VHS Holdco I will not issue (i) any preferred stock (other than
Qualified Preferred Stock) or (ii) any redeemable common stock.
          (b) VHS Holdco I will not permit any of its Subsidiaries to issue any
Equity Interests (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, Equity Interests, except
(i) for transfers and replacements of then outstanding shares of Equity
Interests, (ii) for stock splits, stock dividends and similar or additional
issuances which do not decrease the percentage ownership of VHS Holdco I or any
of its Subsidiaries in any class of the Equity Interests of such Subsidiary,
(iii) to qualify directors to the extent required by applicable law, (iv) for
issuances by newly created or Wholly-Owned Subsidiaries of the Borrower created
or acquired in accordance with the terms of this Agreement, and (v) for
issuances of Equity Interests by any Subsidiary of the Borrower to the Borrower
or any other Person, provided that if the Person to which such Equity Interests
are issued (A) is a Borrower or a Subsidiary Guarantor, such Equity Interests
shall be pledged pursuant to the Security Documents and (B) is neither a
Borrower nor any Subsidiary Guarantor, (I) such Equity Interests are not
preferred stock or similarly preferred Equity Interests (other than Qualified
Preferred Stock issued to a Person holding a non-controlling Equity Interest in
such Subsidiary (after giving effect to such issuance), provided that aggregate
liquidation preference of all Qualified Preferred Stock issued pursuant to this
parenthetical statement shall not exceed $10,000,000) and (II) no Default or
Event of Default then exists or would result immediately after giving effect
thereto. Subject to continued compliance with Section 9.15, if, as a result of
any such issuances made pursuant to clause (v) in the immediately preceding
sentence, a Wholly-Owned Subsidiary which is a Subsidiary Guarantor ceases to
constitute a Wholly-Owned Subsidiary, upon the receipt by the Administrative
Agent and the Collateral Agent of (i) a certificate from an Authorized Officer
and the Borrower certifying that (x) such Subsidiary is to be released from the
Subsidiaries Guaranty and the Security Documents to which it is a party in
accordance with the provisions hereof and thereof and (y) no Default or Event of
Default exists at the time of, or would exist immediately after giving effect
to, such release and (ii) evidence reasonably satisfactory to the Administrative
Agent and the Collateral Agent and such Subsidiary has been (or will
contemporaneously with the release described below, will be) released from its
guaranty (if any) of any and all Specified Indebtedness, such Subsidiary shall,
so long as no Default or Event of Default then exists or would result therefrom,
be released from the Subsidiaries Guaranty and the Security Documents to which
it is a party, and the Collateral Agent shall be authorized to take any action
deemed appropriate in order to effect or evidence the foregoing.
          9.13 Business.
          (a) VHS Holdco I will not, and will not permit any of its Subsidiaries
to, engage (directly or indirectly) in any business other than any business or
business activity conducted by it on the Effective Date and any business or
business activities incidental or related thereto, or any business or activity
that is reasonably similar thereto or a reasonable extension, development or
expansion thereof or ancillary thereto, including the consummation of the
Transaction.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, VHS Holdco I will not engage in any business or business activity
other than (i) the ownership of the Equity Interests in the Borrower and
Vanguard Holding Company I, Inc., together with activities directly related
thereto, (ii) the performance of its obligations under and in connection with
the Credit Documents to

-73-



--------------------------------------------------------------------------------



 



which it is party and the performance of any action expressly permitted to be
performed by it pursuant to Section 9 of this Agreement, (iii) actions
incidental to the consummation of the Transaction, (iv) actions required by law
to maintain its existence and other actions required by law, (v) the holding of
cash in amounts reasonably required to pay for its own costs and expenses,
(vi) owing and paying legal, registered office and auditing fees and (vii) the
issuance of common Equity Interests and Qualified Preferred Stock.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, for so long as it is a Subsidiary of VHS Holdco I, Vanguard Holding
Company I, Inc. will not engage in any business or business activity other than
(i) actions required by law to maintain its existence, (ii) the holding of cash
in amounts reasonably required to pay for its own costs and expenses,
(iii) owing and paying legal, registered office and auditing fees and (iv) the
issuance of common Equity Interests to VHS Holdco I or the Borrower, as the case
may be.
          9.14 Limitation on Creation of Health Care Joint Ventures.
Notwithstanding anything to the contrary contained in this Agreement, VHS Holdco
I will not, and will not permit any of its Subsidiaries to, establish, create or
acquire after the Initial Borrowing Date any Health Care Joint Venture, provided
that the Borrower and its Wholly-Owned Subsidiaries shall, to the extent
otherwise permitted under this Agreement, be permitted to establish, create or
enter into one or more Health Care Joint Ventures, or acquire Equity Interests
in a Person, which immediately upon such acquisition will constitute a Health
Care Joint Venture, in each case so long as within a reasonable time from such
establishment, creation or acquisition, the Equity Interests held by the
Borrower or any of its Subsidiaries in any new Health Care Joint Venture that
(A) is a Subsidiary of VHS Holdco I or (B) has Equity Interests owned by any and
all Credit Parties with an aggregate investment cost equal to or greater than
$2,000,000, in each case, are delivered for pledge pursuant to the Pledge
Agreement and the certificates representing such Equity Interests, if any,
together with endorsements for the transfer thereof duly executed in blank, are
delivered to the Collateral Agent for the benefit of the Secured Creditors.
          9.15 Limitation on Assets Held By Non-Guarantor Subsidiaries. VHS
Holdco I will not permit the Total Assets of all Non-Guarantor Subsidiaries to,
at any time, exceed 30% of the Total Assets of VHS Holdco I and its
Subsidiaries.
          SECTION 10A. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):
          10A.01 Payments. The Borrower shall (i) default in the payment when
due of any principal of any Loan or any Note or (ii) default, and such default
shall continue unremedied for five or more Business Days, in the payment when
due of any interest on any Loan or Note, any Unreimbursed Amount or any Fees or
any other amounts notified hereunder owing hereunder or under any other Credit
Document; or
          10A.02 Representations, etc. Any representation or warranty made by
any Credit Party herein or in any other Credit Document or in any certificate
delivered to the Administrative Agent or any Lender pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or
          10A.03 Covenants. Any Credit Party shall (i) default in the due
performance or observance by it of any term, covenant or agreement contained in
Sections 8.01(e)(i), 8.13, 8.14, 9.01 through 9.05, 9.07 through 9.10 or 9.12
through 9.14, (ii) default in the due performance or observance by it of the
provisions contained in Section 9.15 and such default in the case of this clause
(ii) shall continue unremedied for a period of 30 days or (iii) default in the
due performance or observance by it of any other term,

-74-



--------------------------------------------------------------------------------



 



covenant or agreement contained in this Agreement or any other Credit Document
(other than as provided in Sections 10A.01 and 10A.02) and such default in the
case of this clause (iii) shall continue unremedied for a period of 30 days
after written notice to the Borrower by the Administrative Agent or the Required
Lenders; or
          10A.04 Default Under Other Agreements. VHS Holdco I or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace or cure, if any, provided in the
instrument or agreement under which such Indebtedness was created or (y) default
in the observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (with all
applicable grace periods having expired), any such Indebtedness to become due
prior to its stated maturity, or (ii) any Indebtedness (other than the
Obligations) of VHS Holdco I or any of its Subsidiaries shall be declared to be
(or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment (including, without limitation, by
reason of the occurrence of a change of control or other similar event, but
excluding by reason of any due-on-sale clause contained in Indebtedness so long
as such sale is permitted hereunder and under the document providing for such
Indebtedness or the aggregate principal amount of all such Indebtedness does not
exceed $10,000,000), prior to the stated maturity thereof, provided that it
shall not be a Default or an Event of Default under clauses (i) or (ii) of this
Section 10A.04 unless the aggregate outstanding principal amount of all
Indebtedness as described in such clauses (i) and (ii) is at least $25,000,000;
or
          10A.05 Bankruptcy, etc. VHS Holdco I or any of its Subsidiaries (other
than Immaterial Subsidiaries) shall commence a voluntary case concerning itself
under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against VHS Holdco I or any of its Subsidiaries
(other than Immaterial Subsidiaries) and the petition is not dismissed within
60 days, after commencement of the case; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of VHS Holdco I or any of its Subsidiaries (other than
Immaterial Subsidiaries) or VHS Holdco I or any of its Subsidiaries (other than
Immaterial Subsidiaries) commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to VHS Holdco I or any of its Subsidiaries (other
than Immaterial Subsidiaries) (except in the case of any winding-up or
liquidation of any such Subsidiary (other than any Credit Agreement Party) to
the extent same is permitted under Section 9.02), or there is commenced against
VHS Holdco I or any of its Subsidiaries (other than Immaterial Subsidiaries) any
such proceeding which remains undismissed for a period of 60 days, or VHS Holdco
I, the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
is adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or VHS Holdco I or any of its
Subsidiaries (other than Immaterial Subsidiaries) suffers any appointment of any
custodian or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or VHS Holdco I or any of its
Subsidiaries (other than Immaterial Subsidiaries) makes a general assignment for
the benefit of creditors; or any corporate action is taken by VHS Holdco I or
any of its Subsidiaries (other than Immaterial Subsidiaries) for the purpose of
effecting any of the foregoing; or
          10A.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of

-75-



--------------------------------------------------------------------------------



 



the Code or Section 303 or 304 of ERISA, a Reportable Event shall have occurred,
any Plan which is subject to Title IV of ERISA shall have had or is likely to
have a trustee appointed at the instance of the PBGC to administer such Plan,
any Plan which is subject to Title IV of ERISA is, shall have been or is likely
to be terminated or to be the subject of termination proceedings under ERISA,
any Plan shall have an Unfunded Current Liability, a contribution required to be
made with respect to a Plan or a Foreign Pension Plan has not been timely made,
VHS Holdco I or any Subsidiary of VHS Holdco I or any ERISA Affiliate has
incurred or is likely to incur any liability to or on account of a Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971 or 4975 of the Code and (b) such event or
events, individually, and/or in the aggregate, in the reasonable opinion of the
Required Lenders, have had, or could reasonably be expected to have, a material
adverse effect upon the business, assets, liabilities, operations or condition
(financial or otherwise) of VHS Holdco I or of VHS Holdco I and its Subsidiaries
taken as a whole; or
          10A.07 Security Documents. At any time after the execution and
delivery thereof, any of the Security Documents shall cease to be in full force
and effect, shall cease to be a legal, valid and binding obligations of any
party thereto or any security interest purported to be created by any Security
Document and to extend to assets that are not immaterial to VHS Holdco I and its
Subsidiaries on a consolidated basis shall cease to be, or shall be asserted by
any Credit Party not to be, a valid and perfected security interest (having the
priority required by this Agreement or the relevant Security Document) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Security Documents or to file Uniform
Commercial Code continuation statements and except to the extent that such loss
is covered by a lender’s title insurance policy with a reputable and solvent
insurer; or
          10A.08 Guaranties. At any time after the execution and delivery
thereof, any Guaranty or any provision thereof shall cease to be in full force
or effect (other than in accordance with the terms thereof) as to any Guarantor,
or any Guarantor or any Person acting by or on behalf of such Guarantor shall
deny or disaffirm such Guarantor’s obligations under the Guaranty to which it is
a party; or
          10A.09 Judgments. One or more judgments or decrees shall be entered
against VHS Holdco I or any of its Subsidiaries involving in the aggregate for
VHS Holdco I and its Subsidiaries a liability (to the extent not paid or not
covered by a reputable and solvent insurance company) and such judgments and
decrees either shall be final and non-appealable or shall not be vacated,
discharged or stayed or bonded pending appeal for any period of 30 consecutive
days, and the aggregate amount of all such judgments and decrees (determined as
provided in the preceding parenthetical of this Section 10A.09) exceeds
$25,000,000; or
          10A.10 BHS Initial Borrowing Assets. Any of the assets comprising the
five acute care hospitals or replacements, thereof known as of the Initial
Borrowing Date as Baptist Health System in San Antonio, Texas shall cease to be
held by a Subsidiary Guarantor that is party to an effective Subsidiaries
Guaranty and effective Security Documents, or any Equity Interests of any such
Subsidiary Guarantor holding such assets shall cease to be pledged pursuant to
an effective Pledge Agreement (other than any such Equity Interests in VHS
Acquisition Number 5, Inc. held by Baptist Health Services on the Initial
Borrowing Date and any Qualified Preferred Stock issued in replacement of such
existing Equity Interests so long as the aggregate liquidation preference of
such replacement Qualified Preferred Stock does not exceed $1,000,000); or

-76-



--------------------------------------------------------------------------------



 



     10A.11 Change of Control. A Change of Control shall occur; then, and in any
such event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent, upon the written request of the Required
Lenders, shall by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of any Agent, any Lender or
the holder of any Note to enforce its claims against any Credit Party (provided
that, if an Event of Default specified in Section 10A.05 shall occur with
respect to the Borrower, the result which would occur upon the giving of written
notice by the Administrative Agent to the Borrower as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice): (i) declare the Total Commitments terminated, whereupon all of the
Commitments of each Lender shall forthwith terminate immediately and any
Commitment Commission shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest in
respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (iii) terminate any Letter of Credit
which may be terminated in accordance with its terms; (iv) direct the Borrower
to pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 10A.05 with respect to
the Borrower, it will pay) to the Collateral Agent at the Administrative Agent’s
Office such additional amount of cash, to be held as security by the Collateral
Agent, as is equal to the aggregate Stated Amount of all Letters of Credit then
outstanding; (v) enforce, as Collateral Agent, all of the Liens and security
interests created pursuant to the Security Documents; and (vi) apply any cash
collateral held by the Administrative Agent pursuant to Section 4.02 to the
repayment of the Obligations.
          SECTION 10B. VHS Holdco I’s Right to Cure.
          (a) Financial Performance Covenants. Notwithstanding anything to the
contrary contained in Section 10A, in the event of an Event of Default or
potential Event of Default of any Financial Performance Covenant, at any time
after the completion of a fiscal quarter until the expiration of the 10th day
subsequent to the date the certificate calculating compliance with such
Financial Performance Covenant for such fiscal quarter is required to be
delivered pursuant to Section 8.01(d), VHS Holdco I shall have the right to
issue Permitted Cure Securities for cash or otherwise receive from the Sponsors
(through VHS Holdings LLC) cash contributions to the equity capital of VHS
Holdco I, and, in each case, to contribute any such cash to the equity capital
of the Borrower (collectively, the “Cure Right”), and upon the receipt by
Borrower of such cash (the “Cure Amount”) pursuant to the exercise by VHS Holdco
I of such Cure Right such Financial Performance Covenant shall be recalculated
giving effect to the following pro forma adjustments:
     (i) Consolidated EBITDA shall be increased, solely for the purpose of
measuring the Financial Performance Covenants and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount; and
     (ii) if, after giving effect to the foregoing recalculations, VHS Holdco I
shall then be in compliance with the requirements of all Financial Performance
Covenants, VHS Holdco I shall be deemed to have satisfied the requirements of
the Financial Performance Covenants as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Performance
Covenants that had occurred shall be deemed cured for this purposes of the
Agreement.
          (b) Limitation on Exercise of Cure Right. Notwithstanding anything
herein to the contrary, (i) in each Test Period there shall be at least one
fiscal quarter in which the Cure Right is not exercised, (ii) in each
eight-fiscal quarter period, there shall be a period of at least four
consecutive fiscal

-77-



--------------------------------------------------------------------------------



 



quarters during which the Cure Right is not exercised and (iii) the Cure Amount
shall be no greater than the amount required for purposes of complying with the
Financial Performance Covenants.
          SECTION 10C. Application of Funds.
          After the exercise of remedies provided for in Section 10A (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be cash collateralized as set
forth in the final proviso in Section 10A), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order (to the fullest extent permitted by mandatory provisions of applicable
Law):
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including amounts payable to the Administrative Agent and Collateral Agent under
Section 14.01) payable to the Administrative Agent or the Collateral Agent in
its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including amounts payable under Section 14.01), ratably among them in
proportion to the amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest and Fees on the Loans, Commitments, Letters of Credit and
L/C Borrowings, and any fees, premiums and scheduled periodic payments due under
Cash Management Obligations or Secured Hedge Agreements, ratably among the
Secured Creditors in proportion to the respective amounts described in this
clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Outstandings (including to cash
collateralize that portion of Letter of Credit Outstandings comprised of the
aggregate undrawn amount of Letters of Credit), and any breakage, termination or
other payments under Cash Management Obligations or Secured Hedge Agreements,
ratably among the Secured Creditors in proportion to the respective amounts
described in this clause Fourth held by them;
     Fifth, to the payment of all other Obligations of the Borrower that are due
and payable to the Administrative Agent and the other Secured Creditors on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Creditors on
such date; and
     Last, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by Law.
          Subject to Section 2.01(g), amounts used to cash collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower or as otherwise required by Law,
as applicable.

-78-



--------------------------------------------------------------------------------



 



          SECTION 11. Definitions and Accounting Terms.
          11.01 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
          “Acceptable Price” shall have the meaning set forth in
Section 4.01(c)(iii).
          “Acceptance Date” shall have the meaning set forth in
Section 4.01(c)(ii).
          “Acquisition” shall mean the acquisition by the Borrower or any of its
Subsidiaries (from a Person other than VHS Holdco I or a Subsidiary thereof) of
Health Care Assets in accordance with the provisions of this Agreement.
          “Acquisition CapEx” shall mean, for any period, the aggregate amount
of all non-routine Capital Expenditures incurred, committed to be incurred by
the Borrower or any of its Subsidiaries or expected by the Borrower to be
incurred and identified in writing by the Borrower prior to the consummation of
any Permitted Acquisition as planned non-routine Capital Expenditures to be made
in connection with such Permitted Acquisition.
          “Act” shall have the meaning provided in Section 14.17.
          “Additional Capital Expenditures Amount” shall mean, for each fiscal
year of VHS Holdco I ending on or after June 30, 2010, an amount (not less than
$0) equal to the product of (a) .05 multiplied by the remainder of (x) the
consolidated net revenue for such fiscal year attributable to Health Care Assets
(other than health maintenance organizations, physician practices and the
physician practice management business of Watermark Physician Services, Inc.) of
the Borrower and its Subsidiaries determined on a Pro Forma Basis less (y) the
consolidated net revenue for the fiscal year ended June 30, 2009 attributable to
Health Care Assets (other than health maintenance organizations, physician
practices and the physician practice management business of Watermark Physician
Services, Inc.) of the Borrower and its Subsidiaries (as determined in good
faith by an Authorized Officer of VHS Holdco I and set forth in reasonable
detail in the Compliance Certificate delivered by VHS Holdco I to the
Administrative Agent within 90 days following each fiscal year end of VHS Holdco
I pursuant to Section 8.01(d)).
          “Adjusted Consolidated Debt” shall mean, at any time, (a) the
principal amount of all indebtedness required to be reflected on the liability
side of a consolidated balance sheet of VHS Holdco I and its Subsidiaries
prepared in accordance with GAAP at such time, less (b) the lesser of (i) the
amount of unrestricted cash and Cash Equivalents held by VHS Holdco I and its
Subsidiaries at such time and which would appear on a consolidated balance sheet
of VHS Holdco I and its Subsidiaries as part of the consolidated assets of VHS
Holdco I at such time and (ii) the greater of (x) $150,000,000 and (y) 50% of
Consolidated EBITDA for the most recently completed Test Period determined on a
Post-Test Period Pro Forma Basis.
          “Adjusted Consolidated Leverage Ratio” shall mean, at any time, the
ratio of Adjusted Consolidated Debt at such time to Consolidated EBITDA for the
Test Period ended on the date of determination or, if the date of determination
is not the last day of a Test Period, for the then most recently ended Test
Period.
          “Additional Security Documents” shall have the meaning provided in
Section 8.12(a).

-79-



--------------------------------------------------------------------------------



 



          “Adjusted Consolidated Working Capital” at any time shall mean
Consolidated Current Assets less Consolidated Current Liabilities at such time,
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Adjusted Consolidated Working Capital shall be calculated without
regard to any changes in Consolidated Current Assets or Consolidated Current
Liabilities as a result of (a) any reclassification in accordance with GAAP of
assets or liabilities, as applicable, between current and noncurrent or (b) the
effects of purchase accounting.
          “Administrative Agent” shall mean Bank of America in its capacity as
Administrative Agent (including in its capacity as Collateral Agent) for the
Lenders hereunder, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.06.
          “Administrative Agent’s Office” shall mean the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule II, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in a form supplied by the Administrative Agent.
          “Affected Loans” shall have the meaning provided in Section 4.02(h).
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including, but not limited to, all
directors, executive officers and general partners of such Person), controlled
by, or under direct or indirect common control with, such Person. A Person shall
be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.
          “Agent-Related Persons” shall mean each Agent, together with their
respective Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
          “Agents” shall mean the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Co-Documentation Agents and the Joint Book Runners.
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended, restated, extended, renewed, refinanced or replaced from
time to time.
          “Applicable Discount” has the meaning set forth in
Section 4.01(c)(iii).
          “Applicable ECF Percentage” for any Excess Cash Payment Period shall
mean (i) 50% if the Consolidated Leverage Ratio as of the last day of Excess
Cash Payment Period is greater than or equal to 4.50 to 1.00, (ii) 25% if the
Consolidated Leverage Ratio as of the last day of the most recent Test Period is
less than 4.50 to 1.00 but the greater than or equal to 3.50:1.00 and (iii) 0%
if the Consolidated Leverage Ratio as of the last day of the most recent Test
Period is less than 3.50:1.00.
          “Applicable Margin” shall mean (a) with respect to Initial Term Loans
that are Eurodollar Loans, 3.50%, (b) with respect to Initial Term Loans that
are Base Rate Loans, 2.50%, (c) with respect to any Tranche of Incremental Term
Loans, the respective percentages per annum relating to the respective Type of
such Tranche of Incremental Term Loans as set forth in the applicable
Incremental Commitment Agreement (or, in the case of any Tranche of Incremental
Term Loans extended pursuant to more than one Incremental Commitment Agreement,
as may be provided in the first Incremental Commitment Agreement executed and
delivered with respect to such Tranche) and (d) with respect to Revolving

-80-



--------------------------------------------------------------------------------



 



Loans, Swingline Loans and Revolving Loan Commitment Commissions the respective
Level (i.e., Level 1 or Level 2, as the case may be) indicated to have been
achieved on the applicable Test Date (as shown on the respective officer’s
certificate delivered pursuant to Section 8.01(d) or the first proviso below):
Applicable Margins

                                      Consolidated Leverage                    
Applicable Margin       Ratio (calculated on a             Applicable Margin    
for Swingline Loans       Pro Forma Basis in     Revolving Loan     for
Revolving Loans     and Base Rate       accordance with     Commitment     that
are Eurodollar     Revolving   Level   Section 11.02)     Commissions     Loans
    Loans  
1
  Greater than or equal to 4.00:1.00     0.75%     3.50%     2.50%
2
  Less than 4.00:1.00     0.50%     3.25%     2.25%

; provided, however, that if the Borrower fails to deliver the financial
statements required to be delivered pursuant to Section 8.01(a) or (b)
(accompanied by the officer’s certificate required to be delivered pursuant to
Section 8.01(d) showing the applicable Consolidated Leverage Ratio (as
calculated on a Pro Forma Basis in accordance with Section 11.02 for purposes of
determining Applicable Margins) on the relevant Test Date) on or prior to the
respective date required by such Sections, then, at the option of the
Administrative Agent or the Required Lenders, Level 1 pricing shall apply from
and including the respective date on which such financial statements were
required to have been delivered until such time, if any, as the financial
statements required as set forth above and the accompanying officer’s
certificate have been delivered showing the pricing for the respective Margin
Reduction Period is at a level which is less than Level 1 (it being understood
that, in the case of any late delivery of the financial statements and officer’s
certificate as so required, any reduction in the Applicable Margin shall apply
only from and after the date of the delivery of the complying financial
statements and officer’s certificate); provided further, that Level 1 pricing
shall apply for Revolving Loan Commitment Commissions and Applicable Margins for
Revolving Loans and Swingline Loans (x) for the period from the Initial
Borrowing Date to but not including the date which is the first Start Date after
the delivery of its financial statements in respect of the Borrower’s fiscal
quarter ending on June 30, 2010 and (y) at any time when any Default or Event of
Default is in existence.
          In the event that any financial statements under Section 8.01 or a
related officer’s certificate delivered pursuant to Section 8.01(d) is shown to
be inaccurate at any time that this Agreement is in effect and any Loans or
Revolving Loan Commitments are outstanding hereunder when such inaccuracy is
discovered or within 91 days after the date on which all Loans have been repaid
and all Revolving Loan Commitments have been terminated, and such inaccuracy, if
corrected, would have led to a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall promptly (and in no event later than five
(5) Business Days thereafter) deliver to the Administrative Agent a correct
compliance certificate for such Applicable Period, (ii) the Applicable Rate
shall be determined by reference to the corrected officer’s certificate
delivered pursuant to Section 8.01(d) (but in no event shall the Lenders owe any
amounts to the Borrower), and (iii) the Borrower shall pay to the Administrative
Agent promptly upon demand (and in no event later than five (5) Business Days
after demand) any additional Revolving Loan Commitment Commissions and interest
owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with the terms hereof. Notwithstanding anything to the contrary in
this Agreement, any additional Revolving Loan Commitment

-81-



--------------------------------------------------------------------------------



 



Commissions and interest hereunder shall not be due and payable until demand is
made for such payment pursuant to clause (iii) above and accordingly, any
nonpayment of such Revolving Loan Commitment Commissions and interest as result
of any such inaccuracy shall not constitute a Default (whether retroactively or
otherwise), and no such amounts shall be deemed overdue (and no amounts shall
accrue interest at the rate provided in Section 1.06(c)), at any time prior to
the date that is five (5) Business Days following such demand.
          “Approved Fund” means any Fund that is administered, advised or
managed by a Lender or an Affiliate of the entity that administers, advises or
manages any Fund that is a Lender.
          “Assignment and Assumption Agreement” shall mean an Assignment and
Assumption Agreement substantially in the form of Exhibit P (appropriately
completed).
          “Authorized Officer” of any Credit Party shall mean any of the
President, the Chief Financial Officer or any Vice-President of such Credit
Party or any other officer of such Credit Party which is designated in writing
to the Administrative Agent by any of the foregoing officers of such Credit
Party as being authorized to give such notices under this Agreement.
          “Auto-Extension Letter of Credit” shall have the meaning set forth in
Section 2.01(b)(iii).
          “Bank of America” shall mean Bank of America, N.A., in its individual
capacity.
          “Bankruptcy Code” shall have the meaning provided in Section 10A.05.
          “Base Rate” shall mean for any day a fluctuating rate per annum equal
to the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate”; provided that in no event shall the Base Rate
for the Initial Term Loans be less than 2.50% per annum and the minimum Base
Rate, if any, for any other Tranche of Term Loans shall be as set forth in the
applicable Incremental Term Loan Agreement. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
          “Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each
other Loan that bears interest at the Base Rate.
          “Base Rate Revolving Loan” shall mean a Revolving Loan during any
period that it is a Base Rate Loan.
          “Blackstone” shall mean The Blackstone Group and its affiliates (other
than any of its portfolio companies or any entity controlled by any such
portfolio company) and any other investment vehicle controlled by any of The
Blackstone Group or any such affiliate.
          “Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrowing” shall mean the borrowing of one Type of Loan from all the
Lenders (or from the Swingline Lender in the case of Swingline Loans) on a given
date (or resulting from a conversion or conversions on such date) having in the
case of Eurodollar Loans the same Interest Period.

-82-



--------------------------------------------------------------------------------



 



          “Business Day” shall mean (i) for all purposes other than as covered
by clause (ii) below, any day except Saturday, Sunday and any day which shall be
in New York, New York a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in the London interbank Eurodollar market.
          “CapEx Pull-Forward Amount” shall have the meaning set forth in
Section 9.07(c).
          “Capital Expenditures” shall mean, with respect to any Person, all
expenditures by such Person which should be capitalized in accordance with GAAP
and reflected as either property, plant or equipment, provided that Capital
Expenditures shall not include (i) financing costs required to be capitalized,
(ii) the purchase price of Permitted Acquisitions to the extent paid during such
period, (iii) any Acquisition CapEx incurred or committed to be incurred during
such period, (iv) interim costs incurred during such period in connection with a
proposed acquisition to the extent such costs would constitute a part of the
purchase price for such acquisition upon its consummation, (v) expenditures that
are accounted for as capital expenditures of such Person and that actually are
paid for by a third party (excluding VHS Holdco I or any Subsidiary thereof) and
for which neither VHS Holdco I nor any Subsidiary thereof has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before, during or
after such period), (vi) the book value of any asset owned by such Person prior
to or during such period to the extent that such book value is included as a
capital expenditure during such period as a result of such person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period, provided that (x) any
expenditure necessary in order to permit such asset to be reused shall be
included as a Capital Expenditure during the period that such expenditure
actually is made and (y) such book value was included in Capital Expenditures
when such asset was originally acquired, (vii) the purchase price of equipment
purchased during such period to the extent the consideration therefor consists
of any combination of (x) used or surplus equipment traded in at the time of
such purchase and (y) the proceeds of a concurrent sale of used or surplus
equipment, in each case, in the ordinary course of business, and (viii) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time.
          “Capitalized Lease Obligations” of any Person shall mean all rental
obligations which, under GAAP, are or will be required to be capitalized on the
books of such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.
          “Captive Insurance Subsidiary” shall mean Volunteer Insurance Ltd., a
company with limited liability organized under the laws of Bermuda and any other
captive insurance company acquired by VHS Holdco I or any of its Subsidiaries
after the date hereof.
          “Cash Equivalents” shall mean, as to any Person, (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
one year from the date of acquisition, (ii) Dollar denominated time deposits and
certificates of deposit of any commercial bank having, or which is the principal
banking subsidiary of a bank holding company having, capital in excess of
$500,000,000 with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper issued by any Person incorporated in
the United States rated at

-83-



--------------------------------------------------------------------------------



 



least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s and in each case maturing not more than 270 days after the
date of acquisition by such Person, (v) other Dollar denominated securities
issued by any Person incorporated in the United States rated at least “A-” or
the equivalent by S&P or at least “A3” or the equivalent by Moody’s and in each
case either (x) maturing not more than 90 days after the date of acquisition by
such Person or (y) which are subject to a repricing arrangement (such as a Dutch
auction) not more than 270 days after the date of acquisition by such Person
which such Person believes in good faith will permit such Person to sell such
security at par in connection with such repricing mechanism and (vi) investments
in money market funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above.
          “Cash Management Obligations” shall mean obligations owed by VHS
Holdco I, the Borrower or any Subsidiary to any Lender or any Affiliate of a
Lender (or Person that was a Lender or an Affiliate of a Lender at the time such
arrangement was entered into) (a “Cash Management Bank”) in respect of any
overdraft and related liabilities arising from treasury, depository, credit
card, debit card and cash management services or any automated clearing house
transfers of funds.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same may be amended from time to
time, 42 U.S.C.A. § 9601 et seq.
          “Change of Control” shall mean the occurrence of any of the following:
     (i) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Subsidiaries taken as a whole to any group or “person” (as such
term is used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act as in
effect on the Effective Date) other than the Permitted Holders;
     (ii) the consummation of any transaction or related series of transactions
(including, without limitation, any merger, consolidation or other business
combination or purchase of the beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act as in effect on the Effective Date)), the
result of which is that any group or “person” (as defined above), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act as in effect on
the Effective Date), other than the Permitted Holders, owns beneficially (within
the meaning of Rule 13d-5 of the Exchange Act as in effect on the Effective
Date), directly or indirectly, more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower;
     (iii) VHS Holdco I shall fail to own, directly or indirectly, beneficially
and of record, 100% of the issued and outstanding Equity Interests of the
Borrower;
     (iv) after the first public offering of Equity Interests of Vanguard or the
Borrower, (i) if such public offering is of common Equity Interests of Vanguard,
the first day on which a majority of the members of the Board of Directors of
Vanguard are not Continuing Directors or (ii) if such public offering is of the
Borrower’s Equity Interests, the first day on which a majority of the members of
the Board of Directors of such Borrower are not Continuing Directors; or
     (vi) a “Change of Control,” as defined in any document evidencing or
relating to any Material Indebtedness shall occur.
     “Claims” shall have the meaning provided in the definition of
“Environmental Claims.”

-84-



--------------------------------------------------------------------------------



 



          “Closing Fee” shall have the meaning provided in Section 3.01(d).
          “Co-Documentation Agents” shall mean the entities identified as such
on the cover of this Credit Agreement.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean all property with respect to which any
security interests have been granted (or purported to be granted) pursuant to
any Security Document, including, without limitation, all Pledge Agreement
Collateral, all Security Agreement Collateral and the Mortgaged Properties.
          “Collateral Agent” shall mean the Administrative Agent acting as
collateral agent for the Secured Creditors pursuant to the Security Documents.
          “Commitment” shall mean any of the commitments of any Lender, i.e.,
whether the Initial Term Loan Commitment, the Revolving Loan Commitment or any
Incremental Term Loan Commitment of such Lender.
          “Compensation Period” shall have the meaning assigned to such term in
Section 4.03(c)(ii).
          “Consolidated Cash Interest Expense” shall mean, for any period, the
total consolidated cash interest expense, in each case, for such period
(calculated without regard to any limitations on the payment thereof) plus,
without duplication, that portion of Capitalized Lease Obligations of VHS Holdco
I and its Subsidiaries representing the interest factor for such period but (i)
excluding (w) interest expense not payable in cash by its terms (including
amortization of discount, deferred financing costs to the extent included in
this definition of Consolidated Cash Interest Expense, interest expense
recognized on unfunded malpractice liability reserves and interest on life
insurance policies owned by VHS Holdco I or any of its Subsidiaries to the
extent not paid in cash and interest expense resulting from the effects of
purchase accounting), (x) prepayment premiums relating to the prepayment of
Initial Term Loans under this Agreement, (y) any one-time financing fees paid in
connection with the Transaction or any amendment of this Agreement, (z) to the
extent such redemption is permitted hereunder, any tender or call premium paid
in connection with the redemption of any Indebtedness permitted to be
outstanding or incurred pursuant to this Agreement and (zz) any interest expense
on the Existing Subordinated Notes or Existing Senior Discount Notes (so long as
all Indebtedness thereunder has been discharged within 60 days following the
Initial Borrowing Date) and (ii) subtracting from Consolidated Cash Interest
Expense as otherwise determined above for any period, the cash portion of
interest income actually recorded by VHS Holdco I and its Subsidiaries during
such period, all as determined on a consolidated basis in accordance with GAAP,
provided that, for purposes of determining compliance with Section 9.08 for any
Test Period ending on or prior to March 31, 2010, Consolidated Cash Interest
Expense for such Test Period shall be determined by multiplying Consolidated
Cash Interest Expense for the period from the Closing Date to the last day of
such Test Period (the “Partial Period”) and multiplying it by a fraction, the
numerator of which is 365 and the denominator of which is the number of days in
such Partial Period.
          “Consolidated Current Assets” shall mean, at any time, the amounts
that would be classified as consolidated current assets (excluding cash and Cash
Equivalents) of VHS Holdco I and its Subsidiaries in accordance with GAAP in a
classified balance sheet.
          “Consolidated Current Liabilities” shall mean, at any time, the
amounts that would be classified as consolidated current liabilities of VHS
Holdco I and its Subsidiaries at such time in accordance with GAAP in a
classified balance sheet, but excluding (a) the current portion of any
Indebtedness

-85-



--------------------------------------------------------------------------------



 



under this Agreement and any other long-term Indebtedness which would otherwise
be included therein, (b) accruals of Consolidated Interest Expense (excluding
Consolidated Interest Expense that is due and unpaid), (c) accruals for current
or deferred taxes based on income or profits, (d) accruals, if any, of
transaction costs resulting from the Transaction, (e) accruals of any costs or
expenses related to bonuses, pension and other post-retirement benefit
obligations, and (f) accruals for add-backs to Consolidated EBIT included in
clauses (t) through (w) and clause (y) of the definition of such term.
          “Consolidated Debt” shall mean, at any time, (a) the principal amount
of all indebtedness required to be reflected on the liability side of a
consolidated balance sheet of VHS Holdco I and its Subsidiaries prepared in
accordance with GAAP at such time less (b) the amount of cash and Cash
Equivalents held by VHS Holdco I and its Subsidiaries at such time and which
would appear on a consolidated balance sheet of VHS Holdco I and its
Subsidiaries as part of the consolidated assets of VHS Holdco I at such time.
          “Consolidated EBIT” shall mean, for any period, Consolidated Net
Income of VHS Holdco I and its Subsidiaries plus, in each case to the extent
actually deducted in determining Consolidated Net Income for such period,
Consolidated Interest Expense and provision for taxes based on income, profits
or capital of such Person for such period, including, without limitation, state,
franchise and similar taxes (including any Tax Distribution taken into account
in calculating Consolidated Net Income) for such period adjusted to exclude for
such period (s) fees, expenses and other charges related to the Transaction,
(t) any extraordinary gains or losses, (u) any gains or losses from non-current
assets held for divestiture or write-downs of non-current assets relating to
impairments or the sale of non-current assets, (v) non-controlling interests (to
the extent distributions are not required to be made and are not made in respect
thereof), (w) non-cash charges and adjustments (excluding any non-cash charges
or adjustments related to any inventory or accounts receivable of any Credit
Party and any non-cash charges that require an accrual of or reserves for cash
charges for any future period), provided that, for purposes of this clause (w),
any noncash charges or adjustments shall be treated as cash charges or
adjustments in any subsequent period during which cash disbursements
attributable thereto are made, (x) any debt extinguishment charges paid in
connection with the Refinancing or any other repayment of Indebtedness permitted
to be incurred pursuant to the terms of this Agreement, (y) monitoring,
management and similar fees to the Sponsors in an aggregate amount in any fiscal
year not to exceed the greater of (i) $6,000,000 and (ii) 2% of Consolidated
EBITDA of VHS Holdco I and its Subsidiaries for the immediately preceding fiscal
year, plus unpaid amounts accrued for prior periods, (z) non-cash expenses
incurred in connection with stock options, stock appreciation rights or other
similar equity rights and (zz) any net losses resulting from Interest Rate
Protection Agreements and Other Hedge Agreements.
          “Consolidated EBITDA” shall mean, for any period, Consolidated EBIT
for such period, adjusted by adding thereto the amount of all amortization and
depreciation that was deducted in arriving at Consolidated EBIT for such period.
          “Consolidated Interest Coverage Ratio” shall mean, for any period, the
ratio of Consolidated EBITDA for such period to Consolidated Cash Interest
Expense for such period.
          “Consolidated Interest Expense” shall mean, with respect to any Person
for any period, the sum of (i) gross interest expense of such Person for such
period on a consolidated basis, including (a) the amortization of debt
discounts, (b) the amortization of all fees (including fees with respect to
Interest Rate Protection Agreements and Other Hedging Agreements) payable in
connection with the incurrence of Indebtedness to the extent included in
interest expense, (c) the portion of any payments or accruals with respect to
Capital Lease Obligations allocable to interest expense, and (ii) capitalized
interest of such person. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to

-86-



--------------------------------------------------------------------------------



 



any net payments made or received and costs incurred by VHS Holdco I and its
Subsidiaries with respect to Interest Rate Protection Agreements and Other
Hedging Agreements.
          “Consolidated Leverage Ratio” shall mean, at any time, the ratio of
Consolidated Debt at such time to Consolidated EBITDA for the Test Period ended
on the date of determination or, if the date of determination is not the last
day of a Test Period, for the then most recently ended Test Period.
          “Consolidated Net Income” shall mean, for any Person and period, the
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, provided that (i) in
determining Consolidated Net Income of VHS Holdco I, the net income of any other
Person which is not a Subsidiary of VHS Holdco I or a Subsidiary thereof or is
accounted for by VHS Holdco I or a Subsidiary thereof by the equity method of
accounting shall be included only to the extent of the payment of dividends or
distributions by such other Person to the Borrower or a Subsidiary thereof
during such period, (ii) in determining Consolidated Net Income of VHS Holdco I,
the net income of any Health Care Joint Venture shall not be included to the
extent that payment of dividends or distributions by such Health Care Joint
Venture to VHS Holdco I or a Wholly-Owned Subsidiary thereof are prohibited,
pursuant to the organizational documents relating to such Health Care Joint
Venture, (iii) to the extent Consolidated Net Income includes amounts
attributable to non-controlling interests in non-Wholly-Owned Subsidiaries of
the Borrower, Consolidated Net Income shall be reduced by the amounts
attributable to such non-controlling interest, (iv) any net after-tax income or
loss from discontinued operations and any net after-tax gain or loss on disposal
of discontinued operations shall be excluded, (v) any net after-tax income or
loss (less all fees and expenses or charges relating thereto) attributable to
the early extinguishment of indebtedness shall be excluded, (vi) Consolidated
Net Income for such period shall not include the cumulative effect of a change
in accounting principles during such period, (vii) an amount equal to the amount
of Tax Distributions actually made to the holders of Equity Interests of VHS
Holdco I in respect of the net taxable income allocated by such Person to such
holders for such period shall be included as though such amounts had been paid
as income taxes directly by such Person for such period and (viii) to the extent
Consolidated Net Income was otherwise reduced by amounts attributable to
non-capitalized expenses in connection with Permitted Acquisitions, Consolidated
Net Income will be increased by said amounts.
          “Consolidated Senior Secured Debt” shall mean, at any time, (a) the
principal amount of all indebtedness required to be reflected on the liability
side of a consolidated balance sheet of VHS Holdco I and its Subsidiaries
prepared in accordance with GAAP at such time that is secured by any Liens on
any assets of VHS Holdco I or any of its Subsidiaries less (b) the lesser of (i)
the amount of unrestricted cash and Cash Equivalents held by VHS I Holdco and
its Subsidiaries at such time and which would appear on a consolidated balance
sheet of VHS I Holdco and its Subsidiaries as part of the consolidated assets of
VHS I Holdco at such time and (ii) the greater of (x) $150,000,000 and (y) 50%
of Consolidated EBITDA for the most recently completed Test Period determined on
a Post-Test Period Pro Forma Basis.
          “Consolidated Senior Secured Leverage Ratio” shall mean, at any time,
the ratio of Consolidated Senior Secured Debt at such time to Consolidated
EBITDA for the Test Period ended on the date of determination or, if the date of
determination is not the last day of a Test Period, for the then most recently
ended Test Period determined on a Post-Test Period Pro Forma Basis.
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person guaranteeing or intended to guarantee (including, without
limitation, as a result of such Person being a general partner of the other
Person, unless the underlying obligation is expressly made non-recourse as to
such general partner) any Indebtedness, leases, dividends or other obligations
(“primary obligations”) of

-87-



--------------------------------------------------------------------------------



 



any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
          “Credit Agreement Party” shall mean each of VHS Holdco I and the
Borrower.
          “Credit Documents” shall mean this Agreement and, after the execution
and delivery thereof pursuant to the terms of this Agreement, the Issuer
Documents, each Note, each Guaranty, each Security Document, each Incremental
Commitment Agreement and each Joinder Agreement.
          “Credit Event” shall mean the making of any Loan or any L/C Credit
Extension but shall not include the commencement of a new Interest Period
applicable to a Borrowing of Eurodollar Loans upon the expiration of the
Interest Period applicable thereto or the conversion of Loans of one Type into
Loans of the other Type, provided that, in any such case, the aggregate
outstanding principal amount of Loans is not increased as a result thereof.
          “Credit Party” shall mean each Credit Agreement Party and each
Subsidiary Guarantor.
          “Cumulative Credit” shall mean, at any date, an amount, not less than
zero in the aggregate, determined on a cumulative basis equal to, without
duplication:
     (a) the Retained Excess Cash Flow Amount at such time, plus
     (b) the cumulative amount of Net Equity Proceeds (other than in respect of
Permitted Cure Securities) received by the Borrower in exchange for its common
equity interests (or contributed to the common equity capital of the Borrower)
following the Initial Borrowing Date and not used for any other exception
pursuant to this Agreement other than the Cumulative Credit; plus
     (c) the amount of any Declined Proceeds; plus
     (d) the amount of any return on Investments made pursuant to
Section 9.05(xx); minus
     (e) any amount of the Cumulative Credit used to make Investments pursuant
to Section 9.05(xx) after the Initial Borrowing Date and prior to such time,
minus
     (f) any amount of the Cumulative Credit used to make Dividends pursuant to
Section 9.03(xiii) after the Initial Borrowing Date and prior to such time,
minus

-88-



--------------------------------------------------------------------------------



 



     (g) any amount of the Cumulative Credit used to make payments or
distributions in respect of subordinated Indebtedness pursuant to
Section 9.10(i)(B) after the Initial Borrowing Date and prior to such time,
minus
     (h) any amount of the Cumulative Credit used to make Capital Expenditures
pursuant to Section 7.07(e)(ii) after the Initial Borrowing Date and prior to
such time.
          “Cure Amount” shall have the meaning provided in Section 10B(a).
          “Cure Right” shall have the meaning provided in Section 10B(a).
          “Current Liabilities” shall mean, as to any Person, accrued expenses,
trade payables and insurance premiums payable within one year of the incurrence
thereof of such Person.
          “De Minimis Subsidiary” shall have the meaning assigned to such term
in Section 8.13.
          “Debt Fund Affiliate” means (i) any fund managed by, or under common
management with, GSO Capital Partners LP, (ii) any fund managed by GSO Debt
Funds Management LLC, Blackstone Debt Advisors L.P., Blackstone Distressed
Securities Advisors L.P., Blackstone Mezzanine Advisors L.P. or Blackstone
Mezzanine Advisors II L.P. and (iii) any other Affiliate of Vanguard that is a
bona fide diversified debt fund.
          “Debt Service” shall mean, with respect to VHS Holdco I and its
Subsidiaries on a consolidated basis for any period, Consolidated Cash Interest
Expense for such period plus scheduled principal amortization of Consolidated
Debt for such period, in each case to the extent actually paid during such
period.
          “Debtor Relief Laws” shall mean the Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
          “Declined Proceeds” shall have the meaning assigned to such term in
Section 4.02(j).
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Designated Non-cash Consideration” means the fair market value of
non-cash consideration received by VHS Holdco I or one of its Subsidiaries in
connection with a sale or disposition of assets that is so designated as
“Designated Non-cash Consideration” pursuant to a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent setting forth the
basis of such valuation, less the amount of cash or Cash Equivalents received as
repayment of such Designated Non-cash Consideration or in connection with a
subsequent sale or disposition of such Designated Non-cash Consideration.
          “Designated Subsidiary” shall have the meaning assigned to such term
in Section 8.13.
          “Discount Range” shall have the meaning set forth in
Section 4.01(c)(ii).

-89-



--------------------------------------------------------------------------------



 



          “Discounted Prepayment Option Notice” shall have the meaning set forth
in Section 4.01(c)(ii).
          “Discounted Voluntary Prepayment” shall have the meaning set forth in
Section 4.01(c)(i).
          “Discounted Voluntary Prepayment Notice” shall have the meaning set
forth in Section 4.01(c)(v).
          “Disposition” shall mean any sale, lease, sale and lease-back,
assignment, conveyance, transfer or other disposition by the Borrower or any of
its Subsidiaries (to a Person other than the Borrower or a Subsidiary thereof)
of any Health Care Assets.
          “Distribution” shall mean a Dividend of up to $300,900,000 to be made
by the Borrower and VHS Holdco I on or after the Initial Borrowing Date for
purposes of permitting Vanguard to make a distribution to, or redemption of
securities held by, its shareholders.
          “Dividends” with respect to any Person shall mean that such Person has
declared or paid a dividend or returned any equity capital to its stockholders
or partners or authorized or made any other distribution, payment or delivery of
property (other than common stock (or equivalent thereof) of such Person) or
cash to its stockholders, members or partners as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any other Equity Interests
outstanding on or after the Effective Date (or any options or warrants issued by
such Person with respect to its capital stock or other Equity Interests), or set
aside any funds for any of the foregoing purposes, or shall have permitted any
of its Subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock or other Equity Interests of such
Person outstanding on or after the Effective Date (or any options or warrants
issued by such Person with respect to its capital stock or other Equity
Interests). Without limiting the foregoing, “Dividends” with respect to any
Person shall also include all payments (other than as excluded above) made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans (other
than payments under normal cash bonus plans for employees that are approved by
the board of directors of VHS Holdco I) or setting aside of any funds for the
foregoing purposes.
          “Dollars” and the sign “$” shall each mean freely transferable lawful
money of the United States.
          “Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.
          “Effective Date” shall have the meaning provided in Section 14.10.
          “Eligible Assignee” shall have the meaning provided in
Section 14.04(a).
          “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, formal demands, demand letters, claims,
liens, notices of non-compliance or violation, investigations or proceedings, in
each case, relating in any way to any Environmental Law or any permit issued, or
any approval given, under any such law (hereafter “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

-90-



--------------------------------------------------------------------------------



 



          “Environmental Law” shall mean any applicable Federal, state, foreign
or local statute, law, rule, regulation, ordinance, code, legally enforceable
guideline, or policy and rule of common law now or hereafter in effect and in
each case as amended, and any binding judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment binding on VHS Holdco I or any Subsidiary, as applicable, and relating
to the environment, occupational safety and health (to the extent relating to
the environment or Hazardous Materials) or Hazardous Materials, including,
without limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33
U.S.C.A. § 2601 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C.A. § 7401 et seq.; the Safe Drinking Water
Act, 42 U.S.C.A. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C.A. §
2701 et seq.; the Emergency Planning and the Community Right-to-Know Act of
1986, 42 U.S.C.A. § 11001 et seq.; the Hazardous Material Transportation Act, 49
U.S.C.A. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C.A. §
651 et seq. (to the extent relating to the environment or Hazardous Materials);
and any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.
          “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any common stock, preferred stock, any limited or general partnership
interest and any limited liability company membership interest.
          “Equity Investment” shall mean any Investment evidenced solely by
Equity Interests.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with VHS Holdco I or a Subsidiary of VHS Holdco I would
be deemed to be a “single employer” within the meaning of Section 414(b), (c),
(m) or (o) of the Code.
          “Eurodollar Loan” shall mean each Loan bearing interest by reference
to the Eurodollar Rate.
          “Eurodollar Rate” shall mean, for any Interest Period with respect to
any Eurodollar Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided that the Eurodollar Rate for the
Initial Term Loans shall not be less than 1.50% per annum and the minimum
Eurodollar Rate for any other Tranche of Term Loans shall be as set forth in the
applicable Incremental Term Loan Agreement.
          “Event of Default” shall have the meaning provided in Section 10A.

-91-



--------------------------------------------------------------------------------



 



          “Excess Cash Flow” shall mean, for any Excess Cash Payment Period,
Consolidated EBITDA of VHS Holdco I and the Subsidiaries on a consolidated basis
for such Excess Cash Payment Period, minus (i) without duplication,
     (a) Debt Service for such Excess Cash Payment Period;
     (b) any voluntary prepayment permitted hereunder of term Indebtedness
(other than Term Loans) during such Excess Cash Payment Period to the extent not
financed, or intended to be financed, using the proceeds of the incurrence of
Indebtedness, so long as the amount of such prepayment is not already reflected
in Debt Service;
     (c) (i) Capital Expenditures and Acquisition CapEx by VHS Holdco I and its
Subsidiaries on a consolidated basis during such Excess Cash Payment Period
(excluding Capital Expenditures and Acquisition CapEx made in such Excess Cash
Payment Period in reliance on the following clause (d)) that are paid in cash
and (ii) the aggregate consideration paid in cash during such Excess Cash
Payment Period in respect of Permitted Acquisitions (excluding Permitted
Acquisitions made in such Excess Cash Payment Period in reliance on the
following clause (d)) and other Investments permitted hereunder (less any
amounts received in respect thereof as a return of capital);
     (d) without duplication of amounts deducted from Excess Cash Flow in prior
periods, (A) the aggregate consideration required to be paid in cash by VHS
Holdco I and its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions or (B) any planned cash expenditures by VHS Holdco I and
its Subsidiaries relating to Capital Expenditures or acquisitions of
intellectual property (the “Planned Expenditures”), in each case to be
consummated or made during the period of four consecutive fiscal quarters of VHS
Holdco I following the end of such period; provided that, to the extent the
aggregate amount of internally generated cash flow actually utilized to finance
such Permitted Acquisitions or Capital Expenditures during such period of four
consecutive fiscal quarters is less than the Contract Consideration and the
Planned Expenditures, as applicable, the amount of such shortfall shall be added
to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters;
     (e) taxes paid in cash by VHS Holdco I and its Subsidiaries on a
consolidated basis during such Excess Cash Payment Period or that will be paid
within six months after the close of such Excess Cash Payment Period (provided
that any amount so deducted that will be paid after the close of such Excess
Cash Payment Period shall not be deducted again in a subsequent Excess Cash
Payment Period) and for which reserves have been established, including income
tax expense and withholding tax expense incurred in connection with cross-border
transactions involving the Foreign Subsidiaries;
     (f) an amount equal to any increase in Adjusted Consolidated Working
Capital of VHS Holdco I and its Subsidiaries for such Excess Cash Payment
Period;
     (g) cash expenditures made in respect of Interest Rate Protection
Agreements and Other Hedging Agreements during such Excess Cash Payment Period,
to the extent not reflected in the computation of Consolidated EBITDA or
Consolidated Interest Expense;
     (h) permitted Dividends or distributions or repurchases of its Equity
Interests paid in cash by VHS Holdco I during such Excess Cash Payment Period
and permitted Dividends paid by

-92-



--------------------------------------------------------------------------------



 



any Subsidiary to any Person other than VHS Holdco I, the Borrower or any of its
Subsidiaries during such Excess Cash Payment Period, in each case in accordance
with Section 9.03;
     (i) amounts paid in cash during such Excess Cash Payment Period on account
of (x) items that were accounted for as noncash reductions of consolidated net
income in determining Consolidated Net Income or as non-cash reductions of
Consolidated Net Income in determining Consolidated EBITDA of VHS Holdco I and
its Subsidiaries in a prior Excess Cash Payment Period, (y) reserves or accruals
established in purchase accounting and (z) any other long-term reserves existing
on December 31, 2009;
     (j) to the extent not deducted in the computation of Net Sale/Recovery
Event Proceeds in respect of any asset disposition or condemnation giving rise
thereto, the amount of any mandatory prepayment of Indebtedness (other than
Indebtedness created hereunder or under any other Credit Document), together
with any interest, premium or penalties required to be paid (and actually paid)
in connection therewith;
     (k) the amount related to items that were added to or not deducted from
consolidated net income in calculating Consolidated Net Income or were added to
or not deducted from Consolidated Net Income in calculating Consolidated EBITDA
to the extent such items represented a cash payment (which had not reduced
Excess Cash Flow upon the accrual thereof in a prior Excess Cash Payment
Period), or an accrual for a cash payment, by VHS Holdco I and its Subsidiaries
or did not represent cash received by VHS Holdco I and its Subsidiaries, in each
case on a consolidated basis during such Excess Cash Payment Period; and
     (l) Tax Distributions which are paid by VHS Holdco I or any of its
Subsidiaries during the respective Excess Cash Payment Period or will be paid by
VHS Holdco I or any of its Subsidiaries within six months after the close of
such Excess Cash Payment Period (as reasonably determined in good faith by VHS
Holdco I), provided that to the extent such Tax Distributions are not actually
paid within such six month period such amounts shall be added to Excess Cash
Flow the next succeeding Excess Cash Payment Period;
     (m) the amount of increase in liabilities specifically related to
insurance-related reserves that will be paid within six months after the close
of the Excess Cash Payment Period;
plus (ii) without duplication,
     (a) an amount equal to any decrease in Adjusted Consolidated Working
Capital for such Excess Cash Payment Period;
     (b) all proceeds received during such Excess Cash Payment Period of Capital
Lease Obligations, purchase money Indebtedness, sale and lease-back transactions
pursuant to Section 9.04 and any other Indebtedness, in each case to the extent
used to finance any Capital Expenditure (other than Indebtedness under this
Agreement to the extent there is no corresponding deduction to Excess Cash Flow
above in respect of the use of such Borrowings);
     (c) all amounts referred to in clause (i)(b) above to the extent funded
with the proceeds of the issuance of Equity Interests of, or capital
contributions to, VHS Holdco I after the Initial Borrowing Date (to the extent
not previously used to prepay Indebtedness (other than Revolving Loans or
Swingline Loans), make any investment or capital expenditure or otherwise for
any purpose resulting in a deduction to Excess Cash Flow in any prior Excess
Cash Payment Period) or any amount that would have been required as a mandatory
repayment under Section

-93-



--------------------------------------------------------------------------------



 



4.02(e) if not so spent, in each case to the extent there is a corresponding
deduction from Excess Cash Flow above;
     (d) to the extent any permitted Capital Expenditures and the corresponding
delivery of equipment referred to in clause (i)(d) above do not occur in the
Excess Cash Payment Period of VHS Holdco I specified in the certificate of VHS
Holdco I provided pursuant to clause (i)(d) above, the amount of such Capital
Expenditures that were not so made in the Excess Cash Payment Period of VHS
Holdco I specified in such certificates;
     (e) cash payments received in respect of Interest Rate Protection
Agreements and Other Hedging Agreements during such Excess Cash Payment Period
to the extent (i) not included in the computation of Consolidated EBITDA or
(ii) such payments do not reduce Consolidated Cash Interest Expense;
     (f) any extraordinary or nonrecurring gain realized in cash during such
Excess Cash Payment Period (except to the extent such gain consists of Net
Sale/Recovery Event Proceeds subject to Section 4.02(e));
     (g) to the extent deducted in the computation of Consolidated EBITDA, cash
interest income; and
     (h) the amount related to items that were deducted from or not added to
consolidated net income in connection with calculating Consolidated Net Income
or were deducted from or not added to Consolidated Net Income in calculating
Consolidated EBITDA to the extent either (x) such items represented cash
received by VHS Holdco I or any Subsidiary or (y) does not represent cash paid
by VHS Holdco I or any Subsidiary, in each case on a consolidated basis during
such Excess Cash Payment Period.
          “Excess Cash Payment Date” shall mean the date occurring 95 days after
the last day of each fiscal year of VHS Holdco I (beginning with its fiscal year
ending June 30, 2011).
          “Excess Cash Payment Period” shall mean, with respect to the repayment
required on each Excess Cash Payment Date, the immediately preceding fiscal year
of VHS Holdco I.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          “Excluded Assets” shall have the meaning assigned to such term in the
Security Agreement.
          “Excluded Taxes” shall mean, with respect to any Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder or under any other Credit Document, (a) any Taxes
imposed on (or measured by) its net income or net profits (or any franchise or
similar Taxes in lieu thereof) by the jurisdiction under the laws of which such
recipient is organized, in which its principal office is located or in which it
is otherwise doing business (other than a business deemed to arise solely by
virtue of any of the Credit Documents or any of the transactions contemplated
thereby) or, in the case of any Lender, in which its lending office is located,
(b) any Taxes in the nature of branch profits tax within the meaning of Section
884(a) of the Code imposed by any jurisdiction described in (a), (c) other than
in the case of an assignee pursuant to a request by the Borrower under
Section 1.10, any United States federal withholding tax that is imposed on any
interest payable to such Person pursuant to any Law in effect at the time such
Person becomes a party to this Agreement (or

-94-



--------------------------------------------------------------------------------



 



designates a new Lending Office), except to the extent that such Person (or its
assignor, if any) was entitled, at the time of designation of a new applicable
Lending Office (or assignment), to receive additional amounts with respect to
such United States federal withholding Tax pursuant to Section 4.04(a), or (d) a
United States federal withholding tax (including backup withholding tax) that is
attributable to such Person’s failure to comply with Section 4.04(d).
          “Existing Credit Agreement” shall mean the Credit Agreement, dated as
of September 23, 2004 (as amended through the date hereof), among the Credit
Agreement Parties, Vanguard Holding Company II, Inc., the Lenders party thereto
from time to time, Bank of America, as administrative agent and the other
parties thereto.
          “Existing Indebtedness” shall have the meaning provided in
Section 9.04.
          “Existing Investments” shall mean those Investments held by the
Borrower and its Subsidiaries on the Initial Borrowing Date and listed on
Schedule 9.05(xi) hereto.
          “Existing Letters of Credit” shall have the meaning provided in
Section 2.01(a).
          “Existing Senior Discount Notes” shall mean shall mean the 111/4%
Senior Discount Notes due 2015 issued by VHS Holdco I and Vanguard Holding
Company I, Inc. prior to the Initial Borrowing Date.
          “Existing Senior Subordinated Notes” shall mean the 9% Senior
Subordinated Notes due 2014 issued by Borrower and Vanguard Holding Company II,
Inc. prior to the Initial Borrowing Date.
          “Federal Funds Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.
          “Financial Performance Covenants” shall mean the covenants of VHS
Holdco I set forth in Sections 9.08 and 9.09.
          “Flood Insurance Laws” means, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.
          “Foreign Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by VHS Holdco I or any one or
more of its Subsidiaries primarily for the benefit of employees of VHS Holdco I
or such Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of

-95-



--------------------------------------------------------------------------------



 



retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.
          “Foreign Subsidiary” shall mean any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia.
          “Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.
          “GAAP” shall have the meaning provided in Section 14.07(a).
          “Governmental Authority” shall mean any nation or government, any
state or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
          “Grant of Security Interest in U.S. Copyrights” shall mean the Grant
of Security Interest in U.S. Copyrights substantially in the form of Annex I to
the Security Agreement.
          “Grant of Security Interest in U.S. Patents” shall mean the Grant of
Security Interest in U.S. Patents substantially in the form of Annex K to the
Security Agreement.
          “Grant of Security Interest in U.S. Trademarks” shall mean the Grant
of Security Interest in U.S. Trademarks substantially in the form of Annex J to
the Security Agreement.
          “Granting Lender” shall have the meaning assigned to such term in
Section 14.04(e).
          “Guaranteed Creditors” shall mean and include each of the
Administrative Agent, the Collateral Agent, and each other Agent, the Issuing
Lenders, the Lenders, the Cash Management Banks and each Hedge Bank.
          “Guarantor” shall mean each of VHS Holdco I and each Subsidiary
Guarantor.
          “Guaranty” shall mean each of the Vanguard Guaranty, the VHS Holdco I
Guaranty and the Subsidiaries Guaranty.
          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos or asbestos-containing material,
polychlorinated biphenyls, toxic mold and radon gas; and (b) any other chemical,
material, substance, waste, compound, constituent in any form regulated or which
could give rise to liability under any Environmental Law.
          “Health Care Asset” shall mean (a) a medical surgical facility, acute
care facility or hospital, psychiatric hospital, surgical center, health
maintenance organization, preferred provider organization, retirement center or
physician practice, (b) any asset held or used in the conduct of the businesses
of owning or operating any of the foregoing or any ancillary business related to
any of the foregoing, including, without limitation, any medical office
building, diagnostic center, physical therapy center, home health care services
center, skilled nursing facility or other health care service provider and
(c) the stock or other Equity Interests of any Person all or substantially all
of whose assets consist of any of the foregoing.

-96-



--------------------------------------------------------------------------------



 



          “Health Care Joint Venture” shall mean a Person engaged primarily in
the operation of businesses utilizing Health Care Assets in which the Borrower
and its Wholly-Owned Subsidiaries collectively own less than 100% of the Equity
Interests.
          “Holdings Guaranty” shall mean the guaranty of VHS Holdco I pursuant
to Section 13.
          “Honor Date” shall have the meaning set forth in Section 2.01(c)(i).
          “Hospital Property” shall mean each psychiatric hospital or acute care
hospital, and the campus and Real Property on which such hospital is located,
owned, leased or operated by the Borrower or any of its Subsidiaries (including
the furniture, fixture and equipment thereon).
          “Immaterial Subsidiary” shall mean, at any date of determination, any
Subsidiary of VHS Holdco I (other than the Borrower) (i) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period of VHS Holdco I for which financial statements have been delivered
pursuant to Section 8.01(a) or (b) were less than 2% (or, if such Subsidiary is
a Credit Party, 1%) of the consolidated total assets of VHS Holdco I and its
Subsidiaries at such date, either individually, or in the aggregate taking into
account the total assets of all other Immaterial Subsidiaries (or, if such
Subsidiary is a Credit Party, all other Immaterial Subsidiaries which are Credit
Parties) that have been excluded from Section 10A.05 pursuant to the provisions
thereof, or (ii) whose gross revenues for such Test Period were less than 2%
(or, if such Subsidiary is a Credit Party, 1%) of the consolidated gross
revenues of VHS Holdco I and its Subsidiaries for such period either
individually, or in the aggregate taking into account the gross revenues of all
other Immaterial Subsidiaries (or, if such Subsidiary is a Credit Party, all
other Immaterial Subsidiaries which are Credit Parties) that have been excluded
from Section 10A.05 pursuant to the provisions thereof, in each case determined
in accordance with GAAP.
          “Increased Revolving Loan Commitments” shall have the meaning provided
in Section 1.11(a).
          “Incremental Term Loan” shall have the meaning provided in
Section 1.01(c).
          “Incremental Term Loan Borrowing Date” shall mean each date on which
Incremental Term Loans are incurred pursuant to Section 1.01(c).
          “Incremental Term Loan Commitment” shall mean, for the respective
Incremental Term Loan Lender, the commitment of such Incremental Term Loan
Lender to make Incremental Term Loans pursuant to Section 1.01(c) on a given
Incremental Term Loan Borrowing Date, as such commitment (x) is set forth in the
respective Incremental Commitment Agreement delivered pursuant to
Section 1.11(b) and (y) may be terminated pursuant to Sections 3.03 and/or 10A.
          “Incremental Commitment Agreement” shall mean an Incremental
Commitment Agreement substantially in the form of Exhibit C (appropriately
completed as contemplated by this Agreement and with such modifications as may
be acceptable to the Administrative Agent), in the case of Incremental Term
Loans or in a form satisfactory to the Administrative Agent, in the case of
Increased Revolving Loan Commitments.
          “Incremental Term Loan Lender” shall have the meaning provided in
Section 1.11(b).
          “Incremental Term Loan Maturity Date” shall mean for any Tranche of
Incremental Term Loans, the maturity date for such Tranche of Incremental Term
Loans set forth in the Incremental Com-

-97-



--------------------------------------------------------------------------------



 



mitment Agreement relating thereto, provided that the Maturity Date for all
Incremental Term Loans of a given Tranche shall be the same date.
          “Incremental Term Note” shall have the meaning provided in
Section 1.04(a).
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit issued for the account of such Person and all unpaid drawings in respect
of such letters of credit, (iii) all Indebtedness of the types described in
clause (i), (ii), (iv), (v), (vi) or (vii) of this definition secured by any
Lien on any property owned by such Person, whether or not such Indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such Indebtedness, such Indebtedness shall
be deemed to be in an amount equal to the fair market value of the property to
which such Lien relates as determined in good faith by such Person), (iv) the
aggregate amount of Capitalized Lease Obligations of such Person, (v) all
obligations of such Person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Contingent Obligations of such Person to the extent known
and quantifiable, and (vii) all payments such Person would have to make in the
event of an early termination, on the date Indebtedness of such Person is being
determined, in respect of under any Interest Rate Protection Agreement or Other
Hedging Agreement or under any similar type of agreement or arrangement;
provided that this definition of Indebtedness shall not include (i) Current
Liabilities of such Person incurred in the ordinary course of business or
(ii) pension liabilities of such person (including any such liabilities assumed
as part of a Permitted Acquisition) incurred in the ordinary course of business.
          “Indemnified Taxes” shall mean any Taxes other than Excluded Taxes.
          “Initial Borrowing Date” shall mean the date occurring on or after the
Effective Date on which the initial Borrowing of Loans occurs.
          “Initial Term Loan” shall have the meaning provided in
Section 1.01(a).
          “Initial Term Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule 11.01 directly below the
column entitled “Initial Term Loan Commitment”.
          “Initial Term Loan Maturity Date” shall mean January 29, 2016.
          “Initial Term Note” shall have the meaning provided in
Section 1.04(a).
          “Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit U between the Collateral Agent and the
collateral agent (or agents) for the holders of Permitted Secured Notes (or, in
the case of Permitted Secured Notes that the Borrower elects to secure by Liens
junior to the Liens securing the Obligations, another form approved by the
Administrative Agent which, in any event, shall not be less favorable to the
Lenders than the terms of Exhibit U).
          “Interest Period” shall mean, as to each Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is disbursed or converted to or
continued as a Eurodollar Loan and ending on the date one, two, three or six
months thereafter or, to the extent agreed by each Lender of such Eurocurrency
Rate Loan, nine or twelve months or less than one month thereafter, as selected
by the Borrower in its Notice of Borrowing; provided that:

-98-



--------------------------------------------------------------------------------



 



     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date of the
Tranche of Loans under which such Loan was made.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement, interest rate floor agreement or other similar agreement
or arrangement.
          “Investment” shall have the meaning provided in Section 9.05.
          “ISP” shall mean, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).
          “Issuing Lenders” shall mean the Administrative Agent and any other
Lender which at the request of the Borrower and with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) agrees,
in such Lender’s sole discretion, to become an Issuing Lender for the purpose of
issuing Letters of Credit pursuant to Section 2. The only Issuing Lenders on the
Initial Borrowing Date is the Administrative Agent.
          “Issuer Documents” shall mean with respect to any Letter of Credit,
the Letter of Credit Application, and any other document, agreement and
instrument entered into by the Issuing Lender and the Borrower (or any
Subsidiary) or in favor of the Issuing Lender and relating to such Letter of
Credit.
          “Joinder Agreement” shall mean a Joinder in Subsidiaries Guaranty,
Security Agreement and Pledge Agreement substantially in the form of Exhibit N.
          “Joint Book Runners” shall mean the entities identified as such on the
cover of this Agreement.
          “Laws” shall mean, collectively, all international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
          “L/C Advance” means, with respect to each Lender with a Revolving Loan
Commitment, such Lender’s funding of its participation in any L/C Borrowing in
accordance with its RL Percentage.
          “L/C Borrowing” shall mean an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced with Revolving Loans

-99-



--------------------------------------------------------------------------------



 



           “L/C Credit Extension” shall mean, with respect to any Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
renewal or increase of the amount thereof.
          “Leasehold” of any Person shall mean all of the right, title and
interest of such Person as lessee or licensee in, to and under any lease or
license of land, improvements and/or fixtures.
          “Leasehold Mortgage” shall mean any Mortgage covering Mortgaged
Property consisting of a Leasehold.
          “Legal Restriction” shall have the meaning assigned to such term in
Section 8.13.
          “Lender” shall mean each financial institution listed on Schedule I,
as well as any Person which becomes a “Lender” hereunder pursuant to
Section 1.10, 1.11 or 14.04(b) and shall include the Issuing Lender.
          “Lender Default” shall mean (i) the refusal (which may be given
verbally or in writing and has not been retracted) or failure of any Lender to
make available its portion of any incurrence of Loans or reimbursement
obligations under Section 2.01(c) in each case, as required to be made pursuant
to the terms of this Agreement, which refusal or failure is not cured within one
Business Day after the date of such refusal or failure; (ii) the failure of any
Lender to pay over to the Administrative Agent, any Issuing Lender or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute; or (iii) a
Lender has admitted in writing that it is insolvent or such Lender becomes
subject to a Lender-Related Distress Event.
          “Lender Participation Notice” shall have the meaning set forth in
Section 4.01(c)(iii).
          “Lender-Related Distress Event” shall mean, with respect to any Lender
or any person that directly or indirectly controls such Lender (each, a
“Distressed Person”), as the case may be, a voluntary or involuntary case with
respect to such Distressed Person under any Debtor Relief Law, or a custodian,
conservator, receiver or similar official is appointed for such Distressed
Person or any substantial part of such Distressed Person’s assets, or such
Distressed Person or any person that directly or indirectly controls such
Distressed Person is subject to a forced liquidation, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any governmental authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any Equity
Interest in any Lender or any person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof.
          “Letter of Credit” shall mean any letter of credit issued hereunder. A
Letter of Credit may be a commercial letter of credit or a standby letter of
credit.
          “Letter of Credit Application” shall mean an application and agreement
for the issuance or amendment of a Letter of Credit in the form from time to
time in use by the Issuing Lender.
          “Letter of Credit Expiration Date” shall mean the day that is five
(5) days prior to the Revolving Loan Maturity Date (or, if such day is not a
Business Day, the next preceding Business Day).
          “Letter of Credit Fee” shall have the meaning provided in
Section 3.01(b).

-100-



--------------------------------------------------------------------------------



 



          “Letter of Credit Sublimit” shall mean an amount equal to the lesser
of (a) $100,000,000 and (b) the aggregate amount of the Revolving Loan
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Loan Commitments.
          “Letter of Credit Outstandings” shall mean, as at any date of
determination, the aggregate amount available to be drawn under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts, including all
L/C Borrowings. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 2.01(j). For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
          “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, charge, lien (statutory or other)
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any lien evidenced by a financing or similar statement or
notice filed under the UCC or any other similar recording or notice statute, and
any lease having substantially the same effect as any of the foregoing).
          “Loan” shall mean each Initial Term Loan, Revolving Loan, Swingline
Loan and each Incremental Term Loan (if any).
          “Majority Lenders” of any Tranche shall mean, subject to
Section 14.04(l), those Non-Defaulting Lenders which would constitute the
Required Lenders under, and as defined in, this Agreement if all outstanding
Obligations of the other Tranches under this Agreement were repaid in full and
all Commitments with respect thereto were terminated.
          “Management Group” shall mean the group consisting of the board of
directors, executive officers and other management personnel of any Credit
Agreement Party on the Effective Date together with (1) any new directors whose
election by such boards of directors or whose nomination for election by the
shareholders of any Credit Agreement Party was approved by a vote of a majority
of the directors of such Credit Agreement Party then still in office who were
either directors on the Effective Date or whose election or nomination was
previously so approved and (2) executive officers and other management personnel
of any Credit Agreement Party hired at a time when the directors on the
Effective Date together with the directors so approved constituted a majority of
the directors of such Credit Agreement Party
          “Margin Reduction Period” shall mean each period which shall commence
on the date occurring after the Initial Borrowing Date upon which the respective
officer’s certificate is delivered pursuant to Section 8.01(d) (together with
the related financial statements pursuant to Section 8.01(a) or (b), as the case
may be) in respect of the Borrower’s fiscal quarter ending June 30, 2010 and
which shall end on the date of actual delivery of the next officer’s
certificates pursuant to Section 8.01(d) (and related financial statements) or
the latest date on which such next officer’s certificate (and related financial
statements) is required to be so delivered.
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Indebtedness” shall mean any Indebtedness of VHS Holdco I or
any of its Subsidiaries the aggregate principal amount of which exceeds
$10,000,000.

-101-



--------------------------------------------------------------------------------



 



          “Maturity Date” shall mean, with respect to (i) the Initial Term
Loans, the Initial Term Loan Maturity Date, (ii) the Revolving Loans, the
Revolving Loan Maturity Date, (iii) the Incremental Term Loans of any Tranche,
the Incremental Term Loan Maturity Date for such Tranche and (iv) the Swingline
Loans, the Swingline Expiry Date.
          “Maximum Adjusted Consolidated Leverage Ratio Condition” shall be
satisfied on any date, if after giving effect to any incurrence or repayment of
Indebtedness on such date and after giving effect to the application of proceeds
therefrom, on a Post-Test Period Pro Forma Basis, the Adjusted Consolidated
Leverage Ratio would not exceed (i) for any Test Period ending on or prior to
September 30, 2012, 5.75 to 1.0, (ii) for any Test Period ending after
September 30, 2012 and on or prior to June 30, 2013, 5.50 to 1.0, (iii) for any
Test Period ending after June 30, 2013 and on or prior to March 31, 2014, 5.25
to 1.0 and (iv) for any Test Period ending thereafter, 5.00 to 1.0.
          “Maximum Consolidated Senior Secured Leverage Condition” shall be
satisfied on any date, if after giving effect to any incurrence or repayment of
Indebtedness on such date and after giving effect to the application of proceeds
therefrom, on a Post-Test Period Pro Forma Basis, the Consolidated Senior
Secured Leverage Ratio would not exceed 3.5 to 1.0.
          “MNPI” shall have the meaning provided in Section 4.01(c).
          “Moody’s” shall mean Moody’s Investors Service, Inc. and its
successors.
          “Morgan Stanley Holders” shall mean (a) the MSCP Group or (b) any
investment fund or vehicle managed by any member of the MSCP Group or the
general partner of any Person referred to in preceding clauses (a) or (b).
          “Mortgage” shall mean each mortgage, deed to secure debt or deed of
trust pursuant to which any Credit Party shall have granted to the Collateral
Agent a mortgage lien on such Credit Party’s Mortgaged Property.
          “Mortgage Policy” shall have the meaning provided in
Section 8.14(iii).
          “Mortgaged Property” shall mean, initially, those properties set forth
on Schedule 8.14 and, following the Effective Date, each other parcel of Real
Property owned or leased by any Credit Party, as applicable, which is encumbered
by a Mortgage.
          “MSCP Group” shall mean Morgan Stanley Capital Partners III, L.P.,
MSCP III 892 Investors, L.P., Morgan Stanley Capital Investors, L.P., Morgan
Stanley Dean Witter Capital Partners IV, L.P., MSDW IV 892 Investors, L.P., and
Morgan Stanley Dean Witter Capital Invests IV, L.P.
          “NAIC” shall mean the National Association of Insurance Commissioners.
          “Net Debt Proceeds” shall mean, with respect to each incurrence of
Indebtedness for borrowed money by any Person, the cash proceeds (net of
underwriting discounts and commissions and other reasonable fees, costs and
expenses associated therewith) received by such Person from the respective
incurrence of such Indebtedness for borrowed money.
          “Net Equity Proceeds” shall mean, with respect to each issuance or
sale of any Equity Interests by any Person or any capital contribution to such
Person, the cash proceeds (net of all fees and underwriting discounts and
commissions and other reasonable costs and expenses associated therewith) re-

-102-



--------------------------------------------------------------------------------



 



ceived by such Person from the respective sale or issuance of its Equity
Interests or from the respective capital contribution.
          “Net Sale/Recovery Event Proceeds” shall mean, with respect to any
Recovery Event or asset sale, the gross cash proceeds (including, in the case of
any sale of assets, any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such Recovery Event or sale of assets, net of (i) the reasonable
costs and taxes of such Recovery Event or sale (including, in the case of any
sale of assets, commissions, attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees, payments
of unassumed liabilities relating to the assets sold and required payments of
any Indebtedness or other obligation (other than Indebtedness under the Credit
Documents, Permitted Secured Notes (or any Permitted Refinancing Indebtedness in
respect thereof) or any Indebtedness owed to VHS Holdco I or a Subsidiary
thereof) which is secured by the respective assets which were sold), (ii) the
marginal increased amount of all taxes to the extent actually paid or payable in
cash during (or within 365 days after) the fiscal year in which the respective
Recovery Event or asset sale occurred as a direct consequence of such asset sale
or Recovery Event and (iii) in the event of any such sale of assets owned by a
non-Wholly-Owned Subsidiary that is a Non-Guarantor Subsidiary, net of amounts
received by third Persons which own Equity Interests in such Subsidiary so long
as such amounts do not exceed such Persons’ proportionate share thereof (based
upon such Persons’ relative holdings of Equity Interests in such Subsidiary).
          “New Senior Unsecured Note Documents” shall mean the New Senior
Unsecured Note Indenture, the New Senior Unsecured Notes and each other document
or agreement relating to the issuance of the New Senior Unsecured Notes.
          “New Senior Unsecured Note Indenture” shall mean the Indenture, dated
as of January 29, 2010, among Vanguard, VHS Holdco I, the Subsidiary Guarantors
and U.S. Bank National Association, as Trustee thereunder, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof.
          “New Senior Unsecured Notes” shall mean the Borrower’s and Vanguard
Holding Company II, Inc.’s 8% Senior Notes due 2018 issued pursuant to the New
Senior Unsecured Note Indenture.
          “New Tranche” shall mean each Tranche of Term Loans other than the
Tranche of Initial Term Loans.
          “Non-Debt Fund Affiliate” shall mean an Affiliate of the Borrower that
is not a Debt Fund Affiliate or a Purchasing Borrower Party.
          “Non-Defaulting Lender” shall mean and include each Lender other than
a Defaulting Lender.
          “Non-extension Notice Date” shall have the meaning set forth in
Section 2.01(b)(iii).
          “Non-Guarantor Subsidiary” shall mean any Subsidiary of the Borrower
not party to the Subsidiaries Guaranty.
          “Not-for-Profit Entity” shall mean (i) each entity identified on
Schedule 7.14 as a Not-for-Profit Entity and (ii) each other entity that is
organized as a not-for-profit business organization, in

-103-



--------------------------------------------------------------------------------



 



each case, for so long as such entity’s accounts are required in accordance with
GAAP to be consolidated with the accounts of the Borrower.
          “Note” shall mean each Initial Term Note, each Revolving Note, each
Incremental Term Note and the Swingline Note.
          “Notice of Borrowing” shall mean a notice of (a) a borrowing of
Revolving Loans or Term Loans, (b) a conversion of Loans from one Type to the
other, or (c) a continuation of Eurodollar Loans, pursuant to Section 1.02(a),
which, if in writing, shall be substantially in the form of Exhibit A-1.
          “Notice of Swingline Borrowing” shall mean a notice of a Borrowing of
Swingline Loans pursuant to Section 1.03(b), which, if in writing, shall be
substantially in the form of Exhibit A-2.
          “Obligations” means all (x) advances to, and debts, liabilities,
obligations, covenants and duties of, VHS Holdco I and its Subsidiaries arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or Subsidiary of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding and (y) obligations of
VHS Holdco I or any Subsidiary arising under Cash Management Obligations or any
Secured Hedge Agreement. Without limiting the generality of the foregoing, the
Obligations of the Credit Parties under the Credit Documents (and of their
Subsidiaries to the extent they have obligations under the Credit Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Fees, reimbursement obligations, charges, expenses, fees, indemnities
and other amounts payable by any Credit Party under any Credit Document and
(b) the obligation of any Credit Party to reimburse any amount in respect of any
of the foregoing that any Lender, in its sole discretion, may elect to pay or
advance on behalf of such Credit Party.
          “Offered Loans” shall have the meaning assigned to such term in
Section 4.01(c)(iii)
          “Offering Memorandum” shall mean the Offering Memorandum, dated
January 20, 2010, in respect of the New Senior Unsecured Notes.
          “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency values.
          “Other Taxes” shall have the meaning provided in Section 4.04(b).
          “Outstanding Amount” shall mean (a) with respect to Term Loans,
Revolving Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans, Revolving Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Loan) and Swingline Loans, as the case may be, occurring on such
date; and (b) with respect to any Letter of Credit Oustandings on any date, the
amount of such Letter of Credit Outstandings on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes thereto as
of such date, including as a result of any reimbursements of outstanding
Unreimbursed Amount under any Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under Letters of Credit as a Revolving Loans)
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

-104-



--------------------------------------------------------------------------------



 



          “Participant” shall have the meaning assigned to such term in
Section 14.04(e).
          “Participant Register” shall have the meaning assigned to such term in
Section 14.04(e).
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Permitted Acquisition” shall have the meaning provided in
Section 9.02(viii).
          “Permitted Acquisition Compliance Certificate” shall mean a
certificate, signed by an Authorized Officer of the Borrower, delivered to the
Administrative Agent in connection with a Permitted Acquisition, which
certificate shall represent and warrant that (i) both before and after giving
effect to the proposed acquisition, no Default or Event of Default is or shall
be in existence, and (ii) VHS Holdco I is and will be in compliance with
Sections 9.08 and 9.09 on a Post-Test Period Pro Forma Basis after giving effect
to the respective Permitted Acquisition and all Acquisition CapEx to be made in
connection therewith. Such Compliance Certificate shall also (x) include a
statement of all Acquisition CapEx required to be made in connection with such
acquisition and (y) set forth the calculations required to establish whether the
Borrower is in compliance with the provisions of Sections 9.07 through 9.09,
inclusive, and Section 9.15, both before and after giving effect to such
Permitted Acquisition. Notwithstanding anything to the contrary above in this
definition, in the event that a Permitted Acquisition Compliance Certificate is
required to be delivered pursuant to Section 9.02(viii) and the Borrower has not
delivered a Permitted Acquisition Compliance Certificate covering any
theretofore consummated Permitted Acquisitions, such required Permitted
Acquisition Compliance Certificate shall include all of the representations and
warranties (except clause (iii) above) set forth in the second preceding
sentence (and include the information and calculations described in the
immediately preceding sentence) with respect to all such theretofore consummated
Permitted Acquisitions.
          “Permitted Cure Security” shall mean an equity security of VHS Holdco
I having no mandatory redemption, repurchase or similar requirements prior to
91 days after the latest Maturity Date then in effect for all Tranches of Term
Loans, and upon which all dividends or distributions (if any) shall be payable
solely in additional shares of such equity security.
          “Permitted Encumbrances” shall mean, with respect to any Real
Property, such exceptions to title which (i) individually or in the aggregate,
do not materially detract from the value of such Real Property, (ii) are
currently set forth in the title policies for existing mortgages under the
Existing Credit Facility or (iii) are otherwise acceptable to the Administrative
Agent in its reasonable discretion.
          “Permitted Holder” shall mean each of (i) Blackstone, (ii) one or more
of the executive officers of Vanguard as of the Initial Borrowing Date as listed
in the Offering Memorandum under the caption “Management” (excluding any
representatives of Blackstone and the Morgan Stanley Holders), (iii) the
Management Group excluding those persons included in clause (ii) hereof, with
respect to not more than 5% of the total voting power of the Equity Interests of
VHS Holdco I and (iv) the Morgan Stanley Holders.
          “Permitted Liens” shall have the meaning provided in Section 9.01.
          “Permitted Refinancing Indebtedness” shall mean any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancing thereof constituting
Permitted Refinancing Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted

-105-



--------------------------------------------------------------------------------



 



value, if applicable) of the Indebtedness so Refinanced (plus unpaid accrued
interest and premium thereon), (b) the Weighted Average Life to Maturity of such
Permitted Refinancing Indebtedness is greater than or equal to that of the
Indebtedness being Refinanced, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under the Credit Documents,
such Permitted Refinancing Indebtedness shall be subordinated in right of
payment to such Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
Collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral on terms no less favorable to the Secured Parties than those
contained in the documentation governing the Indebtedness being Refinanced.
          “Permitted Secured Notes” shall mean (i) debt securities of the
Borrower that are secured by a Lien ranking pari passu with the Liens securing
the Obligations (or, at the option of the Borrower, junior to the Lien securing
the Obligations) pursuant to an Intercreditor Agreement; provided that (a) in
the case of debt securities issued in reliance on Section 9.04(xvii)(iii), such
debt securities are issued for cash consideration, (b) the terms of such debt
securities do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligations prior to the Maturity Date for all then outstanding
Term Loans (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and customary acceleration rights after an event of
default), (c) the covenants, events of default, guarantees, collateral and other
terms of which (other than interest rate and redemption premiums), taken as a
whole, are not more restrictive to the Borrower and its Subsidiaries than those
in this Agreement; provided that a certificate of an Authorized Officer of the
Borrower delivered to the Administrative Agent at least three Business Days (or
such shorter period as the Administrative Agent may reasonably agree) prior to
the incurrence of such debt securities, together with a reasonably detailed
description of the material terms and conditions of such debt securities or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement and (d) no Subsidiary of the Borrower (other than a
Subsidiary Guarantor) shall be an obligor and no Permitted Secured Notes shall
be secured by any collateral other than the Collateral.
          “Permitted Unsecured Notes” shall mean (i) debt securities of the
Borrower that are unsecured; provided that (a) the terms of such debt securities
do not provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to the Maturity Date for all then outstanding Term Loans
(other than customary offers to repurchase upon a change of control, asset sale
or event of loss and customary acceleration rights after an event of default),
(b) the covenants, events of default, guarantees, collateral and other terms of
which (other than interest rate and redemption premiums), taken as a whole, are
not more restrictive to the Borrower and its Subsidiaries than those in this
Agreement; provided that a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent at least three Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such debt securities, together with a reasonably detailed
description of the material terms and conditions of such debt securities or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement and (c) no Subsidiary of the Borrower (other than a
Subsidiary Guarantor) shall be an obligor in respect thereof.

-106-



--------------------------------------------------------------------------------



 



          “Person” shall mean any individual, partnership, limited liability
company, joint venture, firm, corporation, association, trust or other
enterprise or any government or political subdivision or any agency, department
or instrumentality thereof.
          “Physician Support Obligation” shall mean a loan to or on behalf of,
or a guarantee of income to or Indebtedness of, a physician or healthcare
professional providing service to patients in the service area of a hospital or
other health care facility operated by the Borrower or any of its Subsidiaries
made or given by the Borrower or any of its Subsidiaries (i) in the ordinary
course of its business, and (ii) pursuant to a written agreement having a period
not to exceed five years.
          “Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) VHS Holdco I or a Subsidiary of VHS
Holdco I or an ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which VHS Holdco I, or a Subsidiary of
VHS Holdco I or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan.
          “Pledge Agreement” shall have the meaning set forth in Section 5A.06.
          “Pledge Agreement Collateral” shall mean all “Collateral” as defined
in the Pledge Agreement.
          “Post-Test Period Pro Forma Basis” shall mean the making of
calculations on a pro forma basis in accordance with, and to the extent required
by, the provisions of Section 11.02, giving effect to the adjustments required
to be made therein for determinations on a Post-Test Period Pro Forma Basis.
          “Pre-existing Material Restriction” shall have the meaning assigned to
such term in Section 8.13.
          “Pro Forma Basis” shall mean the making of any calculation on a pro
forma basis in accordance with, and to the extent required by, the provisions of
Section 11.02 hereof, but without making the adjustments described therein for
determinations to be made on a Post-Test Period Pro Forma Basis.
          “Projections” shall mean the financial assumptions and projections
prepared by VHS Holdco I, dated January 2010 in connection with the Transaction
and delivered to the Administrative Agent and the Lenders prior to the Initial
Borrowing Date.
          “Proposed Discounted Prepayment Amount” shall have the meaning set
forth in Section 4.01(c)(iii).
          “Purchasing Borrower Party” shall mean the Borrower or any Subsidiary
of the Borrower that (x) makes a Discounted Voluntary Prepayment pursuant to
Section 4.01(c) or (y) becomes an Eligible Assignees or Participant pursuant to
Section 14.04(k).
          “Qualified Preferred Stock” shall mean any preferred Equity Interest
of VHS Holdco I or any of its Subsidiaries which by its terms (i) is not
exchangeable or convertible into any Indebtedness of VHS Holdco I or any of its
Subsidiaries, (ii) do not require any cash payment of dividends or distributions
at any time that such cash payment would result in a Default or Event of Default
and (iii) is not subject to any mandatory put, redemption, repayment, sinking
fund or other similar provision prior to the date occurring 91 days following
the latest Maturity Date then in effect for all Tranches of Term Loans, except,
in the case of the preferred stock issued to Baptist Health Services prior to
the Initial Borrowing Date, for

-107-



--------------------------------------------------------------------------------



 



the mandatory put provisions set forth in Sections 3.3, 3.4 and 3.6 of the
Restrictive Shareholders’ Agreement described in clause (i) of the definition
thereof (as same as in effect in the date hereof).
          “Qualifying Lenders” shall have the meaning set forth in
Section 4.01(c)(iv).
          “Qualifying Loans” shall have the meaning set forth in
Section 4.01(c)(iv).
          “Quarterly Payment Date” shall mean the first Business Day of each
January, April, July and October occurring after the Initial Borrowing Date.
          “RCRA” shall mean the Resource Conservation and Recovery Act, as the
same may be amended from time to time, 42 U.S.C. § 6901 et seq.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
          “Recovery Event” shall mean the receipt by VHS Holdco I or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(i) by reason of theft, loss, physical destruction or damage or any other
similar event with respect to any property or assets of VHS Holdco I or any of
its Subsidiaries and (ii) under any policy of insurance required to be
maintained under Section 8.03.
          “Refinanced Term Loans” shall have the meaning provided in
Section 14.12(c).
          “Refinance” shall have the meaning provided in the definition of the
term “Permitted Refinancing Indebtedness”, and “Refinanced” shall have a meaning
correlative thereto.
          “Refinancing” shall mean (i) the consummation of the refinancing and
repayment and satisfaction in full of all amounts outstanding under, and the
termination of all commitments in respect of, the Existing Credit Agreement and
(ii) the consummation of the tender offers and/or redemptions contemplated by
Section 5A.05(c) and/or Section 9.04(ii).
          “Register” shall have the meaning provided in Section 14.04(d).
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Release” shall have the meaning provided such term in CERCLA.
          “Relevant Term Loan Percentage” shall mean, with respect to any
voluntary prepayment or mandatory repayment of a particular Tranche of Term
Loans at any time, a fraction (expressed as a percentage), the numerator of
which is equal to the aggregate outstanding principal amount of Term Loans of
such Tranche at such time and the denominator of which is equal to the aggregate
principal amount of all Term Loans at such time.

-108-



--------------------------------------------------------------------------------



 



          “Replaced Lender” shall have the meaning provided in Section 1.10(a).
          “Replacement Lender” shall have the meaning provided in
Section 1.10(a) .
          “Replacement Term Loans” shall have the meaning provided in
Section 14.12(c).
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan that is
subject to Title IV of ERISA other than those events as to which the 30-day
notice period is waived under PBGC Regulation Section 4043.
          “Required Lenders” shall mean, subject to Section 14.04(l),
Non-Defaulting Lenders, the sum of whose outstanding principal of Term Loans and
Revolving Loan Commitments (or after the termination of the Revolving Loan
Commitments, outstanding Revolving Loans and RL Percentage of outstanding
principal of Swingline Loans and Letter of Credit Outstandings) represent an
amount greater than 50% of the sum of the outstanding principal amount of all
Term Loans of Non-Defaulting Lenders and the Total Revolving Loan Commitment
less the Revolving Loan Commitments of all Defaulting Lenders (or after the
termination of the Total Revolving Loan Commitment, the Revolving Loan Exposure
of all Non-Defaulting Lenders at such time).
          “Restrictive Shareholders’ Agreements” shall mean and include (i) that
certain Amended and Restated Agreement between the Shareholders of VHS
Acquisition Subsidiary Number 5, Inc., dated September 1, 2004 and (ii) that
certain Agreement between the Shareholders of VHS Acquisition Subsidiary Number
3, Inc. dated June 1, 2002.
          “Retained Excess Cash Flow Amount” shall initially mean $0, provided
that on each Excess Cash Payment Date where Excess Cash Flow for the relevant
Excess Cash Payment Period is in excess of $2,000,000, the Retained Excess Cash
Flow Amount shall be increased (so long as any required repayments of Term Loans
are made as required by Section 4.02(f)) by an amount equal to that portion of
Excess Cash Flow for the relevant Excess Cash Payment Period in excess of
$2,000,000 which is permitted to be retained by the Borrower pursuant to the
provisions of Section 4.02(f).
          “Revolving Loan” shall have the meaning provided in Section 1.01(b).
          “Revolving Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule 11.01 directly below the
column entitled “Revolving Loan Commitment,” as same may be (x) reduced from
time to time pursuant to Sections 3.02, 3.03 and/or 10, (y) increased from time
to time pursuant to Section 1.11 or (z) adjusted from time to time as a result
of assignments to or from such Lender pursuant to Section 1.10 or 14.04(b).
          “Revolving Loan Commitment Commission” shall have the meaning provided
in Section 3.01(a).
          “Revolving Loan Exposure” shall mean, as to each Lender with a
Revolving Loan Commitment, the sum of the Outstanding Amount of such Lender’s
Revolving Loans and its RL Percentage of the Outstanding Amount of Letter of
Credit Outstandings and Swingline Loans at such time.
          “Revolving Loan Maturity Date” shall mean January 29, 2015.
          “Revolving Note” shall have the meaning provided in Section 1.04(a).

-109-



--------------------------------------------------------------------------------



 



          “RL Percentage” of any Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Loan
Commitment of such Lender at such time and the denominator of which is the Total
Revolving Loan Commitment at such time, provided that if the RL Percentage of
any Lender is to be determined after the Total Revolving Loan Commitment has
been terminated, then the RL Percentages of the Lenders shall be determined
immediately prior (and without giving effect) to such termination but after
giving effect to subsequent assignments pursuant to Section 14.04.
          “S&P” shall mean Standard & Poor’s Ratings Group and its successors.
          “Scheduled Incremental Term Loan Repayment” shall have the meaning
provided in Section 4.02(c).
          “Scheduled Incremental Term Loan Repayment Date” shall have the
meaning provided in Section 4.02(c).
          “Scheduled Initial Term Loan Repayment” shall mean each repayment of
Initial Term Loans pursuant to Section 4.02(b).
          “Scheduled Initial Term Loan Repayment Date” shall have the meaning
provided in Section 4.02(b).
          “Scheduled Term Loan Repayment” shall have the meaning provided in
Section 4.02(c).
          “Scheduled Term Loan Repayment Date” shall have the meaning provided
in Section 4.02(c).
          “SEC” shall have the meaning provided in Section 8.01(f).
          “SEC Filings” as to VHS Holdco I and its Subsidiaries means any public
filings that VHS Holdco I or Vanguard has made on Form 10-K, Form 10-Q or Form
8-K pursuant to the U.S federal securities statutes, rules or regulations
subsequent to June 30, 2009 and prior to the Initial Borrowing Date.
          “Secured Creditors” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the
Supplemental Agents and each co-agent or sub-agent appointed by the
Administrative Agent or Collateral Agent from time to time pursuant to
Section 12.
          “Secured Hedge Agreement” means any Interest Rate Agreement or Other
Hedging Agreement that is entered into by and between VHS Holdco I or any
Subsidiary and any Person that is a Lender or an Affiliate of a Lender (or was a
Lender or an Affiliate of a Lender at the time such Interest Rate Agreement or
Other Hedging Agreement was entered into (a “Hedge Bank”)).
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          “Security Agreement” shall have the meaning provided in Section 5A.09.
          “Security Agreement Collateral” shall mean all “Collateral” as defined
in the Security Agreement.

-110-



--------------------------------------------------------------------------------



 



          “Security Documents” shall mean and include each of the Security
Agreement, the Pledge Agreement, each Mortgage and, after the execution and
delivery thereof, each Additional Security Document.
          “Shareholders” shall mean each Person which owns any shares of any
class of capital stock of VHS Holdco I on the Initial Borrowing Date.
          “SPC” shall have the meaning assigned to such term in
Section 14.04(e).
          “Specified Construction Project” shall mean a construction project
undertaken by the Borrower or a Subsidiary Guarantor for the construction of a
Hospital Property or other Health Care Assets (including for this purpose any
construction project for the addition of hospital bed capacity) that are to be
owned by the Borrower or such Subsidiary Guarantor provided that (i) a project
shall constitute a Specified Construction Project only if (A) listed on
Schedule 11.03 or (B) the respective Health Care Assets are to be owned by the
Borrower or such Subsidiary Guarantor and have been designated as a “Specified
Construction Project” in writing by the Borrower to the Administrative Agent,
which writing shall certify compliance with the requirements of this definition,
and shall set forth the calculations (in reasonable detail) required to
establish compliance with the requirements of succeeding clause (v), (ii) no
Default or Event of Default shall exist on the date of any designation of a
project as a Specified Construction Project, (iii) each project designated as a
Specified Construction Project shall remain a Specified Construction Project
only until the first to occur of (x) the date which is two years after such
project was designated by the Borrower as a Specified Construction Project
(which designation shall not occur any later than the first date on which actual
construction has commenced on the Specific Construction Project) or, in the case
of any Specified Construction Project listed on Schedule 11.03, the date
indicated on such Schedule and (y) the first day on which respective Health Care
Asset provides treatment or other health services to its first patient and
(iv) at the time of the designation of such construction project as a “Specified
Construction Project” following the Initial Borrowing Date, the Borrower shall
be in compliance with Section 9.09 on a Post-Test Period Pro Forma Basis. In
addition, to the extent the Borrower or any Subsidiary Guarantor purchases any
Real Property as contemplated in the last sentence of Section 9.07(d), the
requirement set forth in clauses (ii) and (v) of the immediately preceding
sentence are satisfied at the time of such purchase and the Borrower notifies
the Administrative Agent in writing that it wishes to treat such Real Property
as a Specified Construction Project, such Real Property shall be deemed to be a
Specified Construction Project for the purposes hereof for a period not to
exceed 15 months, at which time such Real Property shall cease to be a Specified
Construction Project unless the Borrower designates such Real Property as a
“Specified Construction Project” in writing as provided in clause (i) of the
immediately preceding sentence and each of the other requirements set forth
above in this definition are satisfied at such time.
          “Specified Default” shall mean and include each of (i) a Default under
Sections 10A.01 or 10A.05 and (ii) an Event of Default.
          “Specified Indebtedness” shall mean the New Senior Unsecured Notes,
any Permitted Unsecured Notes and any Permitted Refinancing Indebtedness in
respect thereof.
          “Sponsors” shall mean Blackstone and the Morgan Stanley Holders.
          “Start Date” shall mean, with respect to any Margin Reduction Period,
the first day of such Margin Reduction Period.
          “Stated Amount” of each Letter of Credit shall mean, at any time, the
maximum amount available to be drawn thereunder (in each case determined giving
effect to any and all increases to such

-111-



--------------------------------------------------------------------------------



 



maximum amount contemplated by the terms of such Letter of Credit or the
documentation related to the issuance thereof and without regard to whether any
conditions to drawing could then be met).
          “Subsidiaries Guaranty” shall have the meaning provided in
Section 5A.07.
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person, (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time and the management of which is controlled, directly or indirectly, by
such Person or through one or more Subsidiaries of such Person and (iii) any Not
for Profit Entity. Except as otherwise specified herein or unless the context
otherwise requires, references in this Agreement to one or more “Subsidiaries”
are to Subsidiaries of VHS Holdco I.
          “Subsidiary Guarantor” shall mean each Domestic Subsidiary of the
Borrower designated as a “Subsidiary Guarantor” on Schedule 7.14 hereto or which
executes the Subsidiaries Guaranty after the Initial Borrowing Date pursuant to
Section 8.13 or pursuant to the Subsidiaries Guaranty, provided that any such
Person shall cease to constitute a Subsidiary Guarantor upon its release from
the Subsidiaries Guaranty in accordance with this Agreement and the Subsidiaries
Guaranty.
          “Supermajority Lenders” of any Tranche shall mean, subject to
Section 14.04(l), those Non-Defaulting Lenders which would constitute the
Required Lenders under, and as defined in, this Agreement if (x) all outstanding
Obligations of the other Tranches under this Agreement were repaid in full and
all Commitments with respect thereto were terminated and (y) the percentage
“50%” contained therein were changed to “66-2/3%”.
          “Supplemental Agent” shall have the meaning assigned to such term in
Section 12.13.
          “Swingline Expiry Date” shall mean the date which is five Business
Days prior to the Revolving Loan Maturity Date.
          “Swingline Lender” means Bank of America, in its capacity as provider
of Swingline Loans or any successor Swingline lender hereunder.
          “Swingline Loan” shall have the meaning set forth in Section 1.03(a).
          “Swingline Note” shall mean a promissory note of the Borrower payable
to any Swingline Lender or its registered assigns, in substantially the form of
Exhibit B-3 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Swingline Lender resulting from the Swingline Loans.
          “Swingline Sublimit” shall mean an amount equal to the lesser of (a)
$25,000,000 and (b) the aggregate amount of the Revolving Loan Commitments. The
Swingline Sublimit is part of, and not in addition to, the Revolving Loan
Commitments.
          “Syndication Agent” shall have the meaning provided in the first
paragraph of this Agreement.

-112-



--------------------------------------------------------------------------------



 



          “Tax Distribution” shall mean any distribution described in
Section 9.03(ix) in respect of taxes.
          “Taxes” shall mean any and all present or future taxes, duties,
levies, imposts, assessments, deductions, withholdings or other charges imposed
by any Governmental Authority, whether computed on a separate, consolidated,
unitary, combined or other basis and any and all liabilities (including
interest, fines, penalties or additions to tax) with respect to the foregoing.
          “Term Loans” shall mean the Initial Term Loans and the Incremental
Term Loans of a New Tranche (and shall also include any Replacement Term Loans).
          “Test Date” shall mean, with respect to any Start Date, the last day
of the most recent fiscal quarter of VHS Holdco I ended immediately prior to
such Start Date for which the financial statements required by Section 8.01(a)
or (b), as the case may be, have been delivered as contemplated by the
definition of Margin Reduction Period.
          “Test Period” shall mean each period of four consecutive fiscal
quarters of VHS Holdco I (taken as one accounting period).
          “Total Assets” shall mean, with respect to any Person, the
consolidated total assets of such Person and its consolidated Subsidiaries,
determined in accordance with GAAP; provided that in determining Total Assets of
any group of Non-Guarantor Subsidiaries, such Total Assets shall be determined
for all such Non-Guarantor Subsidiaries on a combined basis without duplication.
          “Total Commitments” shall mean, at any time, the sum of the
Commitments of each of the Lenders.
          “Total Initial Term Loan Commitment” shall mean, at any time, the sum
of the Initial Term Loan Commitments of each of the Lenders at such time.
          “Total Revolving Loan Commitment” shall mean, at any time, the sum of
the Revolving Loan Commitments of each of the Lenders.
          “Total Unutilized Revolving Loan Commitment” shall mean, at any time,
an amount equal to the remainder of (x) the Total Revolving Loan Commitment then
in effect less (y) the sum of the aggregate principal amount of Revolving Loans
and Swingline Loans then outstanding plus the then aggregate amount of Letter of
Credit Outstandings.
          “Tranche” shall mean the respective facility and commitments utilized
in making Loans hereunder, with there being two Tranches on the Initial
Borrowing Date (consisting of the Initial Term Loan Commitments, the Total
Revolving Loan Commitment and the extensions of credit (i.e., Initial Term
Loans, Revolving Loans, Swingline Loans and Letters of Credit) pursuant thereto.
In addition, any Incremental Term Loans extended after the Initial Borrowing
Date shall be made pursuant to the Tranche of Initial Term Loans or one or more
additional Tranches which shall be designated pursuant to the respective
Incremental Commitment Agreements in accordance with the relevant requirements
specified in Section 1.11.
          “Transaction” shall mean, collectively, (i) the consummation of the
Refinancing, (ii) the consummation of the Distribution, (iii) the entering into
of the Credit Documents and the incurrence of all Loans hereunder or the Initial
Borrowing Date, (iv) the issuance of the New Senior Unsecured Notes and (v) the
payment of fees and expenses in connection with the foregoing.

-113-



--------------------------------------------------------------------------------



 



          “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan or a
Eurodollar Loan.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “Unfunded Current Liability” of any Plan shall mean the amount, if
any, by which the accumulated benefit obligation under the Plan as of the close
of its most recent plan year, determined in accordance with actuarial
assumptions at such time consistent with Statement of Financial Accounting
Standards No. 87, exceeds the market value of the assets allocable thereto.
          “United States” and “U.S.” shall each mean the United States of
America.
          “United States Tax Compliance Certificate” shall have the meaning
provided in Section 4.04(d).
          “Unpaid Drawing” shall mean any unreimbursed payment or disbursement
made by an Issuing Lender under any Letter of Credit.
          “Unreimbursed Amounts” shall have the meaning provided for in
Section 2.01(c)(i).
          “Unused Capital Expenditures Amount” shall have the meaning provided
in Section 9.07(c).
          “Unutilized Revolving Loan Commitment” with respect to any Lender at
any time shall mean such Lender’s Revolving Loan Commitment at such time, if
any, less such Lender’s Revolving Loan Exposure at such time.
          “Vanguard” shall mean Vanguard Health Systems, Inc., a Delaware
corporation.
          “Vanguard Guaranty” shall have the meaning provided in Section 5A.08.
          “VHS Holdco I” shall mean Vanguard Health Holding Company I, LLC or
any Domestic Subsidiary of Vanguard Health Holding Company I, LLC that directly
owns 100% of the issued and outstanding Equity Interests in the Borrower, and
issues a guarantee of the Obligations and agrees to assume the obligations of
“VHS Holdco I” pursuant to this Agreement and the other Credit Documents
pursuant to one or more instruments in form and substance reasonably
satisfactory to the Administrative Agent.
          “VHS Holdings LLC” shall mean VHS Holdings LLC, a Delaware limited
liability company.
          “VHS Subsidiaries” shall have the meaning provided in Section 7.09.
          “Waivable Prepayment” shall have the meaning provided in
Section 4.02(j).
          “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the then
outstanding principal amount of such Indebtedness into (ii) the product obtained
by multiplying (x) the amount of each then remaining installment or other
required scheduled payments of principal, including payment at final maturity,
in respect thereof, by (y) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment.

-114-



--------------------------------------------------------------------------------



 



          “Wholly-Owned Domestic Subsidiary” shall mean each Wholly-Owned
Subsidiary that is incorporated or organized in the United States or any State
hereof.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock (other than directors’ qualifying
shares) is at the time owned by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person and (ii) any partnership, limited liability company,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests
at such time. Except as otherwise specified herein or unless the context
otherwise requires, references in this Agreement to one or more “Wholly-Owned
Subsidiaries” are to Wholly-Owned Subsidiaries of the Borrower.
          11.02 Certain Pro Forma Calculations.
          (a) For purposes of calculating Consolidated EBITDA for any Test
Period for purposes of this Agreement, the following rules shall apply:
     (i) if at any time during the respective Test Period (and, in the case of
determinations being made on a Post-Test Period Pro Forma Basis only, thereafter
and on or prior to the date of determination) the Borrower or any of its
Subsidiaries shall have made any Disposition, Consolidated EBITDA for such Test
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets or Equity Interests which are the subject
of such Disposition for such Test Period or increased by an amount equal to the
Consolidated EBITDA (if negative) applicable thereto for such Test Period;
provided that if any Disposition is of Equity Interests in a Subsidiary of the
Borrower which remains a Subsidiary after giving effect to such Disposition,
Consolidated EBITDA shall be adjusted to give pro forma effect thereto (as if
such disposition occurred on the first day of the respective Test Period) in
accordance with the rules set forth in the definitions of Consolidated Net
Income and Consolidated EBIT contained herein;
     (ii) if during such Test Period (and, in the case of determinations being
made on a Post-Test Period Pro Forma Basis only, thereafter and on or prior to
the date of determination) the Borrower or any of its Subsidiaries shall have
made any Acquisition, Consolidated EBITDA for such Test Period shall be
calculated after giving pro forma effect thereto as if such Acquisition had
occurred on the first day of such Test Period;
     (iii) if during such Test Period (and, in the case of determinations being
made on a Post-Test Period Pro Forma Basis only, thereafter and on or prior to
the date of determination) any Person that became a Subsidiary or was merged
with or into the Borrower or any of its Subsidiaries since the beginning of such
Test Period shall have entered into any disposition or acquisition transaction
that would have required an adjustment pursuant to clause (i) or (ii) above if
made by the Borrower or a Subsidiary of the Borrower during such Test Period,
Consolidated EBITDA for such Test Period shall be calculated after giving pro
forma effect thereto as if such transaction occurred on the first day of such
Test Period; and
     (iv) pro forma calculations of Consolidated EBITDA, whether pursuant to
this Section 11.02 or otherwise, shall not give effect to anticipated cost
savings and/or increases to Consolidated EBITDA for the relevant period, except
in cases of Acquisitions for factually supportable and identifiable pro forma
cost savings and/or increases to Consolidated EBITDA for the relevant period (in
each case reasonably expected to occur within one year of the respective date of
acquisition) that are attributable to such Acquisition, in which case such
adjustments shall be permitted so long as same are demonstrated in writing by
VHS Holdco I (with supporting calcula-

-115-



--------------------------------------------------------------------------------



 



tions) to the Administrative Agent at the time of the relevant Acquisition;
provided further, that the add backs for cost savings and/or increases to
Consolidated EBITDA for any Test Period for all Acquisitions (whether being
determined on a Pro Forma Basis or a Post-Test Period Pro Forma Basis) shall
not, without the written consent of the Required Lenders, exceed the greater of
(x) 15% of Consolidated EBITDA for the relevant Test Period, as calculated on a
Pro Forma Basis or Post-Test Period Pro Forma Basis, as the case may be, after
giving effect to such additions and (y) $50,000,000.
          (b) For purposes of calculating Consolidated Debt, Adjusted
Consolidated Debt and Consolidated Senior Secured Debt for purposes of this
Agreement, all determinations of Consolidated Debt, Adjusted Consolidated Debt
and Consolidated Senior Secured Debt shall be made based on the actual amount of
Consolidated Debt, Adjusted Consolidated Debt and Consolidated Senior Secured
Debt, as the case be, outstanding on the last day of the respective Test Period
or, in the case of determinations being on a Post-Test Period Pro Forma Basis,
on the date of the respective determination, except that solely for purposes of
determining compliance with Section 9.09, (i) Consolidated Debt shall be
calculated to exclude all amounts to the extent VHS Holdco I certifies in
reasonable detail that the respective amounts being excluded have been incurred
for one or more Specified Construction Projects which, on the last date of the
respective Test Period or, in the case of determinations being made on a
Post-Test Period Pro Forma Basis, on the date of the respective determination,
remain at such time Specified Construction Projects and (ii) during the first
year immediately following the date when a Specified Construction Project ceases
to constitute same, Consolidated Debt shall be calculated to exclude (1) during
the first four months beginning after the date the respective Specified
Construction Project ceased to constitute same, all Indebtedness which would
otherwise have been included therein to the extent VHS Holdco I certifies in
reasonable detail that the respective Indebtedness has been incurred to finance
the respective Specified Construction Project, (2) during the second four months
beginning after the date the respective Specified Construction Project ceased to
constitute same, two-thirds of the amount of all Indebtedness which would
otherwise have been included therein to the extent VHS Holdco I certifies in
reasonable detail that the respective Indebtedness has been incurred to finance
the respective Specified Construction Project and (3) during the third four
months beginning after the date the respective Specified Construction Project
ceased to constitute same, one-third of the amount of all Indebtedness which
would otherwise have been included therein to the extent VHS Holdco I certifies
in reasonable detail that the respective Indebtedness has been incurred to
finance the respective Specified Construction Project; provided that no more
than an aggregate amount of Indebtedness equal to 0.50 multiplied by VHS Holdco
I’s Consolidated EBITDA for the relevant Test Period (determined on a Pro Forma
Basis) shall be permitted to be so excluded pursuant to the provisions of
preceding clauses (i) and (ii).
          (c) For purposes of calculating Consolidated Cash Interest Expense for
any Test Period for purposes of this Agreement, the following rules shall apply:
     (i) Consolidated Cash Interest Expense shall be determined for the
respective Test Period based on actual Consolidated Cash Interest Expense;
provided that such amount shall be adjusted to give pro forma effect (as if the
events described below occurred on the first day of the respective Test Period,
based on the historical rates which would have been applicable thereto in the
case of pro forma determinations of Indebtedness which would have been
outstanding for periods when same was not actually outstanding) to (x) all
incurrences of Indebtedness incurred to finance any Acquisition during the
respective Test Period (or, for determinations being made on a Post-Test Period
Pro Forma Basis, on the date of determination) to the extent the respective
Indebtedness remains outstanding on the last day of the respective Test Period
(or, for determinations being made on a Post-Test Period Pro Forma Basis, on the
date of determination) and (y) all to permanent repayments of Indebtedness
described in immediately preceding clause (x) actually

-116-



--------------------------------------------------------------------------------



 



made during such Test Period (or, for determinations being made on a Post-Test
Period Pro Forma Basis, through the date of determination) made with net cash
proceeds of events of the type described in Sections 4.02(d), (e) and/or (f),
whether or not such net cash proceeds were required to be used permanently to
repay Loans hereunder; and
     (ii) notwithstanding anything to the contrary contained above, (x) with
respect to each Specified Construction Project which remains a Specified
Construction Project on the last day of the respective Test Period (or, for
determinations being made on a Post-Test Period Pro Forma Basis, on the date of
determination), Consolidated Cash Interest Expense shall be calculated by
excluding any cash interest expense attributable to Indebtedness incurred to
finance the respective Specified Construction Project, so long as VHS Holdco I
certifies in reasonable detail the respective Indebtedness and related
Consolidated Cash Interest Expense being excluded as provided above in this
clause (ii) and (y) for determinations of Consolidated Cash Interest Expense
where the last day of the respective Test Period (or, for determinations being
made on a Post-Test Period Pro Forma Basis, the date of determination) occurs
within the first year immediately following the date when the Specified
Construction Project ceased to constitute same, Consolidated Cash Interest
Expense shall be calculated to exclude (1) if the last day of the respective
Test Period (or, for determinations being made on a Post-Test Period Pro Forma
Basis, the date of determination) occurs before the end of the first four months
beginning after the date the respective Specified Construction Project ceased to
constitute same, all Consolidated Cash Interest Expense which would otherwise
have been included therein to the extent VHS Holdco I certifies in reasonable
detail that the respective Indebtedness has been incurred to finance the
respective Specified Construction Project and the Consolidated Cash Interest
Expense relating thereto being excluded as provided above in this subclause (1),
(2) if the last day of the respective Test Period (or, for determinations being
made on a Post-Test Period Pro Forma Basis, the date of determination) occurs
during the four months following the end of the period described in clause
(1) above, two-thirds of the Consolidated Cash Interest Expense which would
otherwise have been included therein to the extent VHS Holdco I certifies in
reasonable detail that the respective Indebtedness has been incurred to finance
the respective Specified Construction Project and the Consolidated Cash Interest
Expense relating thereto being excluded as provided above in this subclause (2),
and (3) if the last day of the respective Test Period (or, for determinations
being made on a Post-Test Period Pro Forma Basis, the date of determination)
occurs during the four months following the end of the period described in
clause (2) above, one-third of the Consolidated Cash Interest Expense which
would otherwise have been included therein to the extent VHS Holdco I certifies
in reasonable detail that the respective Indebtedness has been incurred to
finance the respective Specified Construction Project and the Consolidated Cash
Interest Expense relating thereto being excluded as provided above in this
subclause (3); provided if any Indebtedness (where the related Consolidated Cash
Interest Expense would otherwise be excluded in whole or in part pursuant to the
foregoing provisions of this clause (ii)) related to a Specified Construction
Project is included in Consolidated Debt by virtue of the proviso to
Section 11.02(b) above, the related Cash Interest Expense shall likewise be
included in Consolidated Cash Interest Expense (and shall not be excluded
pursuant to the preceding provisions of this clause (ii)).
          (d) Any requirement set forth in this Agreement to be in compliance on
a Pro Forma Basis or Post-Test Period Pro Forma Basis with the Financial
Performance Covenants prior to delivery of financial statements for the quarter
ending June 30, 2010, shall be deemed to be a requirement to be in compliance
with the covenant levels applicable under the Financial Performance Covenants on
June 30, 2010.

-117-



--------------------------------------------------------------------------------



 



          SECTION 12. The Administrative Agent and the Joint Book Runners.
          12.01 Appointment and Authorization of Agents.
          (a) Each Lender hereby irrevocably appoints, designates and authorizes
each of the Administrative Agent and the Collateral Agent to take such action on
its behalf under the provisions of this Agreement and each other Credit Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Credit Document, together with
such powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary contained elsewhere herein or in any other Credit Document,
neither the Administrative Agent nor the Collateral Agent shall have any duties
or responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other
Credit Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
          (b) Each Issuing Lender shall act on behalf of the Lenders with
Revolving Loan Commitments with respect to any Letters of Credit issued by it
and the documents associated therewith, and each such Issuing Lender shall have
all of the benefits and immunities (i) provided to the Agents in this Section 12
with respect to any acts taken or omissions suffered by such Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Agent” as used in this Section 12 and
in the definition of “Agent-Related Person” included such Issuing Lender with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to such Issuing Lender.
          (c) Each of the Secured Creditors hereby irrevocably appoints and
authorizes the Collateral Agent to act as the agent of (and to hold any security
interest created by the Security Documents for and on behalf of or in trust for)
such Secured Creditor for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by the Credit Parties to the Collateral Agent,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 12.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Collateral Agent)
shall be entitled to the benefits of all provisions of this Section 12
(including Section 12.07, as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Credit Documents) as if
set forth in full herein with respect thereto.
          12.02 Delegation of Duties.
          Each of the Administrative Agent and the Collateral Agent may execute
any of its duties under this Agreement or any other Credit Document (including
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final, non-appealable judgment of a court of
competent jurisdiction).

-118-



--------------------------------------------------------------------------------



 



          12.03 Liability of Agents.
          No Agent-Related Person shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Credit Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct, as determined by the final,
non-appealable judgment of a court of competent jurisdiction, in connection with
its duties expressly set forth herein), or (b) be responsible in any manner to
any Lender or Participant for any recital, statement, representation or warranty
made by any Credit Party or any officer thereof, contained herein or in any
other Credit Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
or the Collateral Agent under or in connection with, this Agreement or any other
Credit Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Credit Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Security Documents, or for any failure of any Credit Party or any
other party to any Credit Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or Participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Credit Document, or to inspect the properties, books or records of any
Credit Party or any Affiliate thereof.
          12.04 Reliance by Agents.
          (a) Each Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Credit Party),
independent accountants and other experts selected by such Agent. Each Agent
shall be fully justified in failing or refusing to take any action under any
Credit Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Credit
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.
          (b) For purposes of determining compliance with the conditions
specified in Section 6 with respect to Credit Events on the Initial Borrowing
Date or Section 5A, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Initial Borrowing
Date specifying its objection thereto.
          12.05 Notice of Default.
          The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to defaults in the payment of principal, interest and Fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Adminis-

-119-



--------------------------------------------------------------------------------



 



trative Agent shall take such action with respect to any Event of Default as may
be directed by the Required Lenders in accordance with Section 10A; provided
that unless and until the Administrative Agent has received any such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.
          12.06 Credit Decision; Disclosure of Information by Agents.
          Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Credit Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Credit Parties. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Credit Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.
          12.07 Indemnification of Agents.
          Whether or not the transactions contemplated hereby are consummated,
the Lenders shall indemnify upon demand each Agent-Related Person (to the extent
not reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final, non-appealable judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Credit Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Secton 12.07; provided,
further, that any obligation to indemnify an Issuing Lender pursuant to this
Secton 12.07 shall be limited to Revolving Credit Lenders only. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Secton 12.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse each of the
Administrative Agent and the Collateral Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Attorney Costs) incurred by
the Administrative Agent or the Collateral Agent, as the case may be, in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal

-120-



--------------------------------------------------------------------------------



 



advice in respect of rights or responsibilities under, this Agreement, any other
Credit Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Credit Parties.
The undertaking in this Secton 12.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be.
          12.08 Agents in Their Individual Capacities.
          Bank of America and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Borrower and its respective Affiliates as though Bank
of America were not the Administrative Agent, the Collateral Agent or an Issuing
Lender hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that neither the Administrative
Agent nor the Collateral Agent shall be under any obligation to provide such
information to them. With respect to its Loans, Bank of America and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, the Collateral Agent or an Issuing Lender, and the terms
“Lender” and “Lenders” include Bank of America in its individual capacity. Any
successor to Bank of America as the Administrative Agent or the Collateral Agent
shall also have the rights attributed to Bank of America under this paragraph.
          12.09 Successor Agents.
          Each of the Administrative Agent and the Collateral Agent may resign
as the Administrative Agent or the Collateral Agent, as applicable, upon thirty
(30) days’ notice to the Lenders and the Borrower and if either the
Administrative Agent or the Collateral Agent is a Defaulting Lender, the
Borrower may remove such Defaulting Lender from such role upon fifteen
(15) days’ notice to the Lenders. If the Administrative Agent or the Collateral
Agent resigns under this Agreement or is removed by the Borrower, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 10A.05 (which
consent of the Borrower shall not be unreasonably withheld or delayed). If no
successor agent is appointed prior to the effective date of the resignation or
removal of the Administrative Agent or the Collateral Agent, as applicable, the
Administrative Agent or the Collateral Agent, as applicable, in the case of a
resignation, and the Borrower, in the case of a removal, may appoint, after
consulting with the Lenders and the Borrower (in the case of a resignation), a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent or retiring Collateral Agent and the term “Administrative Agent” or
“Collateral Agent” shall mean such successor administrative agent or collateral
agent and/or Supplemental Agent, as the case may be, and the retiring
Administrative Agent’s or Collateral Agent’s appointment, powers and duties as
the Administrative Agent or Collateral Agent shall be terminated. After the
retiring Administrative Agent’s or Collateral Agent’s resignation or removal
hereunder as the Administrative Agent or Collateral Agent, the provisions of
this Section 12 and Section 14.01 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent or
Collateral Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent or the Collateral Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s or
Collateral Agent’s notice of resignation or fifteen (15) days following the
Borrower’s notice of removal,

-121-



--------------------------------------------------------------------------------



 



the retiring Administrative Agent’s or the retiring Collateral Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Administrative Agent or Collateral Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent or Collateral Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Security
Documents or (b) otherwise ensure that Sections 8.11 and 8.13 are satisfied, the
Administrative Agent or Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent or Collateral Agent, and the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations under the Credit Documents. After the retiring Administrative
Agent’s or Collateral Agent’s resignation hereunder as the Administrative Agent
or the Collateral Agent, the provisions of this Section 12 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent or the Collateral Agent.
          12.10 Administrative Agent May File Proofs of Claim.
          In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Outstanding shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower or the Collateral Agent) shall be (to the
fullest extent permitted by mandatory provisions of applicable Law) entitled and
empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal,
interest and Fees owing and unpaid in respect of the Loans, Letter of Credit
Outstandings and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Collateral Agent and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Collateral Agent and the Administrative Agent
and their respective agents and counsel and all other amounts due to the
Lenders, the Collateral Agent and the Administrative Agent under this Agreement)
allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Section 14.01(a)(i) and (ii).
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

-122-



--------------------------------------------------------------------------------



 



          12.11 Collateral and Guaranty Matters.
          The Lenders irrevocably agree:
     (a) that any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Credit Document shall be automatically
released (i) upon termination of the Total Commitments and payment in full of
all Obligations (other than (x) contingent obligations not yet accrued and
payable and (y) Cash Management Obligations or Obligations under Secured Hedge
Agreements) and the expiration or termination or cash collateralization of all
Letters of Credit, (ii) at the time the property subject to such Lien is
disposed or to be substantially simultaneously disposed as part of or in
connection with any disposition permitted hereunder or under any other Credit
Document to any Person other than a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent under the Credit Documents (or, if
such transferee is a Person required to grant a Lien to the Administrative Agent
or the Collateral Agent on such asset, at the option of the applicable Credit
Party, such Lien on such asset may still be released in connection with the
transfer so long as (x) the transferee grants a new Lien to the Administrative
Agent or Collateral Agent on such asset substantially concurrently with the
transfer of such asset, (y) the transfer is between parties organized under the
laws of different jurisdictions and the transferee is a Foreign Subsidiary and
(z) the priority of the new Lien is the same as that of the original Lien),
(iii) subject to Section 14.12, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;
     (b) that the Collateral Agent is authorized to release any Lien on any
property granted to or held by the Collateral Agent under any Credit Document on
any assets that are excluded from the Collateral;
     (c) that any Guarantor shall be automatically released from its obligations
under the Guaranty as provided under the Credit Documents as a result of a
transaction or designation permitted hereunder; and
     (d) that (x) the Collateral Agent may, without any further consent of any
Lender, enter into or amend a Intercreditor Agreement with the Collateral Agent
or other representatives of the holders of Permitted Secured Notes, (y) the
Collateral Agent may rely exclusively on a certificate of an Authorized Officer
of the Borrower as to whether any such other Liens are permitted and (z) any
Intercreditor Agreement entered into by the Collateral Agent shall be binding on
the Secured Creditors.
          Upon request by the Administrative Agent or the Collateral Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s or the Collateral Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 12.11. In each
case as specified in this Section 12.11, the Administrative Agent or the
Collateral Agent will (and each Lender irrevocably authorizes the Administrative
Agent and the Collateral Agent to), at the Borrower’s expense, execute and
deliver to the applicable Credit Party such documents as the Borrower may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the Security
Documents, or to evidence the release of such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Credit
Documents and this Section 12.11.

-123-



--------------------------------------------------------------------------------



 



          12.12 Other Agents; Arrangers and Managers.
          None of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “joint book runner” or “arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.
          12.13 Appointment of Supplemental Agents.
          (a) It is the purpose of this Agreement and the other Credit Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Credit Documents, and in
particular in case of the enforcement of any of the Credit Documents, or in case
the Administrative Agent or the Collateral Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Credit Documents or
take any other action which may be desirable or necessary in connection
therewith, the Administrative Agent and the Collateral Agent are hereby
authorized to appoint an additional individual or institution selected by the
Administrative Agent or the Collateral Agent in its sole discretion as a
separate trustee, co-trustee, administrative agent, collateral agent,
administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Agent” and collectively as “Supplemental Agents”).
          (b) In the event that the Collateral Agent appoints a Supplemental
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended by this Agreement or any of the other Credit
Documents to be exercised by or vested in or conveyed to the Collateral Agent
with respect to such Collateral shall be exercisable by and vest in such
Supplemental Agent to the extent, and only to the extent, necessary to enable
such Supplemental Agent to exercise such rights, powers and privileges with
respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Credit Documents
and necessary to the exercise or performance thereof by such Supplemental Agent
shall run to and be enforceable by either the Collateral Agent or such
Supplemental Agent, and (ii) the provisions of this Section 12 and of
Section 14.01 that refer to the Administrative Agent shall inure to the benefit
of such Supplemental Agent and all references therein to the Collateral Agent
shall be deemed to be references to the Collateral Agent and/or such
Supplemental Agent, as the context may require.
          (c) Should any instrument in writing from any Credit Party be required
by any Supplemental Agent so appointed by the Administrative Agent or the
Collateral Agent for more fully and certainly vesting in and confirming to it
such rights, powers, privileges and duties, such Credit Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

-124-



--------------------------------------------------------------------------------



 



          12.14 Withholding Tax Indemnity.
          To the extent required by any applicable Law, the Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 1.07 and Section 4.04 and without limiting or
expanding the obligation of the Borrower to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such tax was correctly or legally imposed
or asserted by the relevant governmental authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. The agreements
in this Section 12.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other Obligations. For purposes of this Section 12.14, a
“Lender” shall include any Issuing Lender.
          SECTION 13. Holdings Guaranty.
          13.01 The Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by VHS Holdco I from the proceeds of the Loans and the
issuance of the Letters of Credit, VHS Holdco I hereby unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of the Obligations. If any of the Obligations becomes due and
payable hereunder, VHS Holdco I unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, on demand, together with any and all
reasonable expenses which may be actually incurred by the Guaranteed Creditors
in collecting any of the Obligations. If claim is ever made upon any Guaranteed
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Obligations and any of the aforesaid payees repays
all or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including the Borrower), then and in such event
VHS Holdco I agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon VHS Holdco I, notwithstanding any revocation of
this Guaranty or any other instrument evidencing any liability of the Borrower,
and VHS Holdco I shall be and remain liable to the aforesaid payees hereunder
for the amount so repaid or recovered to the same extent as if such amount had
never originally been received by any such payee.
          13.02 Bankruptcy. Additionally, VHS Holdco I unconditionally and
irrevocably guarantees the payment of any and all of the Obligations to the
Guaranteed Creditors whether or not due or payable by the Borrower upon the
occurrence in respect of the Borrower of any of the events specified in Section
10A.05, and unconditionally promises to pay such indebtedness on demand, in
Dollars.
          13.03 Nature of Liability. The liability of VHS Holdco I hereunder is
exclusive and independent of any security for or other guaranty of the
Obligations whether executed by VHS Holdco I, any other guarantor or by any
other party, and the liability of VHS Holdco I hereunder is not affected or

-125-



--------------------------------------------------------------------------------



 



impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Obligations, or
(c) any payment on or in reduction of any such other guaranty or undertaking, or
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrower, or (e) any payment made to the Guaranteed Creditors on the
Obligations which any such Guaranteed Creditor repays to the Borrower pursuant
to court order in any bankruptcy, reorganization, arrangement, moratorium or
other debtor relief proceeding, and VHS Holdco I waives any right to the
deferral or modification of its respective obligations hereunder by reason of
any such proceeding.
          13.04 Independent Obligation. The obligations of VHS Holdco I
hereunder are independent of the obligations of any other guarantor, any other
party or the Borrower, and a separate action or actions may be brought and
prosecuted against VHS Holdco I whether or not action is brought against any
other guarantor, any other party or the Borrower and whether or not any other
guarantor, any other party or the Borrower be joined in any such action or
actions. VHS Holdco I waives, to the full extent permitted by law, the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement hereof. Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to VHS Holdco I.
          13.05 Authorization. VHS Holdco I authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to:
     (a) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the Guaranty herein made shall apply to the
Obligations as so changed, extended, renewed, increased or altered;
     (b) take and hold security for the payment of the Obligations and sell,
exchange, release, surrender, realize upon or otherwise deal with in any manner
and in any order any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, the Obligations or any liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and/or any offset thereagainst;
     (c) exercise or refrain from exercising any rights against the Borrower or
others or otherwise act or refrain from acting;
     (d) release or substitute any one or more endorsers, guarantors, the
Borrower or other obligors;
     (e) settle or compromise any of the Obligations, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and may substitute the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrower to
its creditors other than the Guaranteed Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document or any of the instruments or
agreements referred to herein

-126-



--------------------------------------------------------------------------------



 



or therein, or otherwise amend, modify or supplement this Agreement, any other
Credit Document or any of such other instruments or agreements; and/or
     (h) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of VHS
Holdco I from its liabilities under this Guaranty.
          13.06 Reliance. It is not necessary for the Guaranteed Creditors to
inquire into the capacity or powers of the Borrower or the officers, directors,
partners or agents acting or purporting to act on its behalf, and any
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
          13.07 Subordination. Any of the indebtedness of the Borrower now or
hereafter owing to VHS Holdco I is hereby subordinated to the Obligations of the
Borrower; and if the Administrative Agent so requests at a time when an Event of
Default exists, all such indebtedness of the Borrower to VHS Holdco I shall be
collected, enforced and received by VHS Holdco I for the benefit of the
Guaranteed Creditors and be paid over to the Administrative Agent on behalf of
the Guaranteed Creditors on account of the Obligations, but without affecting or
impairing in any manner the liability of VHS Holdco I under the other provisions
of this Guaranty. Prior to the transfer by VHS Holdco I of any note or
negotiable instrument evidencing any of the indebtedness of the Borrower to VHS
Holdco I shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination. Without limiting the generality of the
foregoing, VHS Holdco I hereby agrees with the Guaranteed Creditors that VHS
Holdco I will not exercise any right of subrogation which it may at any time
otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Obligations have been
irrevocably paid in full in cash.
          13.08 Waiver.
          (a) VHS Holdco I waives any right (except as shall be required by
applicable Law and cannot be waived) to require any Guaranteed Creditor to
(i) proceed against the Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. VHS Holdco I waives any defense based on or arising
out of any defense of the Borrower, any other guarantor or any other party,
other than payment in full of the Obligations, based on or arising out the
disability of the Borrower, any other guarantor or any other party, or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower other than payment in
full of the Obligations. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Collateral Agent or any other Guaranteed
Creditor by one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable (to the extent such sale is
permitted by applicable Law), or exercise any other right or remedy the
Guaranteed Creditors may have against the Borrower or any other party, or any
security, without affecting or impairing in any way the liability of VHS Holdco
I hereunder except to the extent the Obligations have been paid.
          (b) VHS Holdco I waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Obligations. VHS Holdco I assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances, bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks which VHS Holdco I assumes

-127-



--------------------------------------------------------------------------------



 



and incurs hereunder, and agrees that the Guaranteed Creditors shall have no
duty to advise VHS Holdco I of information known to them regarding such
circumstances or risks.
          13.09 Enforcement. The Guaranteed Creditors agree that this Guaranty
may be enforced only by the action of the Administrative Agent or the Collateral
Agent, in each case acting upon the instructions of the Required Lenders and no
Guaranteed Creditor shall have any right individually to seek to enforce or to
enforce this Guaranty or to realize upon the security to be granted by the
Security Documents, it being understood and agreed that such rights and remedies
may be exercised by the Administrative Agent or the Collateral Agent for the
benefit of the Guaranteed Creditors upon the terms of this Guaranty and the
Security Documents.
          SECTION 14. Miscellaneous.
          14.01 Payment of Expenses, etc.
          (a) The Borrower agrees that it shall: (i) only if the Initial
Borrowing Date occurs, pay all reasonable out-of-pocket costs and expenses of
the Agents (including, without limitation, the reasonable fees and disbursements
of counsel, which shall be limited to the fees and expenses of Cahill Gordon &
Reindel LLP and such other relevant local counsel as may be retained in
connection with security matters), in connection with the preparation,
execution, delivery and performance of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein, any
amendment, waiver or consent relating hereto or thereto, of the Agents in
connection with its syndication efforts with respect to this Agreement and, upon
the occurrence and during the continuance of an Event of Default, the reasonable
costs and expenses of the Administrative Agent, the Collateral Agent and each of
the Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable fees and disbursements of counsel for the
Administrative Agent and the Collateral Agent and, following an Event of
Default, for each of the Lenders); and (ii) indemnify the Agents and each
Lender, and each of their respective Affiliates, officers, directors, employees,
representatives, agents, trustees and advisors from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
any Agent or any Lender is a party thereto and whether or not brought by any
Credit Party, any Sponsor, any of their respective affiliates or any other
Person) related to the entering into and/or performance of this Agreement or any
other Credit Document or the use of any Letter of Credit or the proceeds of any
Loans hereunder or the consummation of any transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) to the extent in any
way relating to this Agreement, the other Credit Documents, the Letters of
Credit or the Loans, the actual or alleged presence of Hazardous Materials in
the air, surface water or groundwater or on the surface or subsurface of any
Real Property owned, leased or at any time operated by VHS Holdco I or any of
its Subsidiaries, the Release, generation, storage, transportation, handling or
disposal of Hazardous Materials at any location, whether or not owned, leased or
operated by VHS Holdco I or any of its Subsidiaries, the non-compliance of any
Real Property owned, leased or operated by VHS Holdco I or any of its
Subsidiaries with foreign, federal, state and local laws, regulations, and
ordinances (including applicable permits thereunder) applicable to such Real
Property, or any Environmental Claim asserted against VHS Holdco I, any of its
Subsidiaries or any Real Property owned, leased or at any time operated by VHS

-128-



--------------------------------------------------------------------------------



 



Holdco I or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision) or to the extent
incurred as a result of actions taken by a party other than VHS Holdco I or its
Subsidiaries after the Real Property is no longer owned, leased or operated by
VHS Holdco I or its Subsidiaries). To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent or any Lender set forth
in the preceding sentence may be unenforceable because it is violative of any
law or public policy, the Borrower shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.
          (b) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) of
this Section to be paid by the Borrower to the Administrative Agent (or any
sub-agent thereof), any Issuing Lender or any Affiliates of any of the
foregoing, each Lender (or, with respect to such unpaid amounts required to be
paid to the Issuing Lender only, each Lender with a Revolving Loan Commitment or
outstanding Revolving Loans) severally agrees to pay to the Administrative Agent
(or any such sub-agent), such Issuing Lender or such Affiliates, as the case may
be, such Lender’s “percentage” (as used in determining the Required Lenders
(determined as if there were no Defaulting Lenders) and, in the case of
reimbursements by the Lenders with Revolving Loan Commitments or outstanding
Revolving Loans, assuming that all outstanding Term Loans have been repaid in
full and all existing Incremental Term Loan Commitments (if any) have been
terminated) of any such unpaid amount (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or such Issuing Lender in its
respective capacity as such, or against any Affiliate of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing
Lender in connection with such capacity. The obligations of the Lenders under
this subsection (b) shall be several.
          14.02 Right of Setoff.
          (a) In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, each
Lender and each of its Affiliates is hereby authorized at any time or from time
to time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender or
such Affiliates (including, without limitation, by branches and agencies of such
Lender wherever located) to or for the credit or the account of any Credit Party
against and on account of the Obligations and liabilities of such Credit Party
to such Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations purchased by such
Lender pursuant to Section 14.06(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not such Lender shall have made any demand
hereunder and although said Obligations, liabilities or claims, or any of them,
shall be contingent or unmatured.
          (b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), (I) AT ANY TIME THAT
THE LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER (OTHER THAN THE ADMINISTRATIVE

-129-



--------------------------------------------------------------------------------



 



AGENT OR THE COLLATERAL AGENT) SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS
TAKEN WITH THE CONSENT OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE
REQUIRED LENDERS (OR, TO THE EXTENT REQUIRED BY SECTION 14.12 OF THIS AGREEMENT,
ALL OF THE LENDERS), IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND
726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA
CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY,
PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENT
PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER
OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY SUCH LENDER WITHOUT
OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT OR
THE COLLATERAL AGENT, AS THE CASE MAY BE, SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AND (II) IF AT ANY TIME ANY LENDER
OR ANY OF ITS AFFILIATES MAINTAINS ONE OR MORE DEPOSIT ACCOUNTS FOR ANY CREDIT
PARTY, INTO WHICH MEDICARE OR MEDICAID RECEIVABLES ARE DEPOSITED, SUCH PERSON
SHALL WAIVE THE RIGHT OF SETOFF SET FORTH HEREIN.
          14.03 Notices and Other Communications; Facsimile Copies.
          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed certified
or registered mail, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (b) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
     (i) if to VHS Holdco I, the Borrower, the Administrative Agent, the
Collateral Agent, any Issuing Lender or the Swingline Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 14.03(a)(i) or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Issuing Lender and the Swingline Lender.
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall, unless the Administrative Agent
otherwise prescribes, be deemed to have been given (i) in the case of notices
and other communications sent to an e-mail address, upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available,

-130-



--------------------------------------------------------------------------------



 



return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) in the
case of notices or communications posted to an Internet or intranet website,
upon the deemed receipt by the intended recipient at its e-mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
          (c) Effectiveness of Facsimile Documents and Signatures. Credit
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on all
Credit Parties, the Agents, the Collateral Agent, and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
          (d) Reliance by Administrative Agent and Lenders. The Administrative
Agent, the Collateral Agent, the Swingline Lender, each Issuing Lender and the
Lenders shall each be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) believed by it in good faith to have been given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent-Related Persons and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice believed by the respective such Person in good faith to have been given
by or on behalf of the Borrower or any other Credit Party. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording. In addition, the Borrower hereby waive the right to
dispute the Administrative Agent’s or the Swingline Lender’s record of the terms
of such telephonic notice of Borrowing or prepayment of Loans (absent manifest
error).
          14.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 9.02) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 14.04(b) (such an assignee, an “Eligible Assignee”), (ii) by way of
participation in accordance with the provisions of Section 14.04(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 14.04(g) or (iv) to an SPC in accordance with the provisions of
Section 14.04(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed

-131-



--------------------------------------------------------------------------------



 



to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 14.04(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (“Assignees”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
Section 14.04(b), participations in Letter of Credit Outstandings and in
Swingline Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
     (1) the Borrower, provided that no consent of the Borrower shall be
required for (i) an assignment of all or a portion of a Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund, (ii) an assignment related to
Revolving Loan Commitments or Revolving Loan Exposure to a Lender with a
Revolving Loan Commitment or an Affiliate of such a Lender or an Approved Fund
of such a Lender or (iii) if an Event of Default under Section 10A.01 or 10A.05
has occurred and is continuing, any Assignee;
     (2) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender or an Approved Fund;
     (3) each Issuing Lender at the time of such assignment, provided that no
consent of the Issuing Lenders shall be required for any assignment not related
to Revolving Loan Commitments or Revolving Loan Exposure; and
     (4) the Swingline Lenders, provided that no consent of a Swingline Lender
shall be required for any assignment not related to Revolving Loan Commitments
or Revolving Loan Exposure.
          Notwithstanding the foregoing or anything to the contrary set forth
herein, any assignment of any Loans or Commitments to a Purchasing Borrower
Party or a Non-Debt Fund Affiliate shall also be subject to the requirements set
forth in Section 14.04(k).
     (ii) Assignments shall be subject to the following additional conditions:
     (1) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $2,500,000 (in the case of Revolving Loans) and $1,000,000 (in the
case of Term Loans) (or, if less, the entire amount of such assigning Lender’s
Commitment or Loans of any Class) and including an Assignment fee in the amount
of $3,500 (including, without limitation, in connection with any assignment to
an assignee which is a Lender), provided that such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;
     (2) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

-132-



--------------------------------------------------------------------------------



 



provided that the Administrative Agent, in its sole discretion, may elect to
waive such processing and recordation fee; and
     (3) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          This paragraph (b) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Tranches on a non-pro
rata basis among such Tranches.
          (c) Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 14.04(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 1.07, 1.08, 4.04 and 14.01 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph (c) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 14.04(e).
          (d) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, Letter of
Credit Outstandings (specifying the Unreimbursed Amounts), L/C Borrowings and
the amounts due under Section 2.01 owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower or any Agent, at any reasonable time and from time to
time upon reasonable prior notice.
          (e) Any Lender may at any time sell participations to any Person
(other than a natural person, Holdings or any of its Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Credit Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Credit Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 14.12 that requires the affirmative vote of such Lender. Subject to
Section 14.04(f), the Borrower

-133-



--------------------------------------------------------------------------------



 



agrees that each Participant shall be entitled to the benefits of Sections 1.07,
1.08 and 4.04 (subject to the requirements and limitations of such Sections,
including the requirement to provide the forms and certificates pursuant to
Section 4.04(d)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 14.04(c). To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 14.02 as though it were a Lender; provided that such Participant agrees
to be subject to Section 1.10 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest amounts) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. The Credit Parties and each Non-Debt Fund Affiliate (by its
acquisition of a participation in any Lender’s rights and/or obligations under
this Agreement) hereby agree that if a case under Title 11 of the United States
Code is commenced against any Credit Party, to the extent that any Non-Debt Fund
Affiliate would have the right to direct any Participant with respect to any
vote with respect to any plan of reorganization with respect to any Credit Party
(or to directly vote on such plan of reorganization) as a result of any
participation taken by such Non-Debt Fund Affiliate pursuant to this
Section 14.04(e), such Credit Party shall seek (and each Non-Debt Fund Affiliate
shall consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Participant) with respect to any plan of reorganization of such
Credit Party shall not be counted except that such Non-Debt Fund Affiliate’s
vote (in its capacity as a Participant) may be counted to the extent any such
plan of reorganization proposes to treat the participation in any Obligations
held by such Non-Debt Fund Affiliate in a manner that is less favorable in any
material respect to such Non-Debt Fund Affiliate than the proposed treatment of
similar Obligations held by Lenders or Participants that are not Affiliates of
the Borrower. Each Non-Debt Fund Affiliate hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Non-Debt Fund Affiliate’s attorney-in-fact, with full authority in the place and
stead of such Non-Debt Fund Affiliate and in the name of such Non-Debt Fund
Affiliate, from time to time in the Administrative Agent’s discretion to take
any action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this paragraph.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 1.07, 1.08 or 4.04 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.
          (g) Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (h) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.

-134-



--------------------------------------------------------------------------------



 



Each party hereto hereby agrees that (i) an SPC shall be entitled to the benefit
of Sections 1.07, 1.08 and 4.04 (subject to the requirements and the limitations
of such Sections, including the requirement to provide the forms and
certificates pursuant to Section 4.04(d)), but neither the grant to any SPC nor
the exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement, unless the grant to the SPC was made with the prior written consent
of the Borrower, not to be unreasonably withheld or delayed (for the avoidance
of doubt, the Borrower shall have reasonable basis for withholding consent if an
exercise by the SPC immediately after the grant would result in materially
increased indemnification or payment obligations of the Borrower at such time),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Credit Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of, the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or guarantee or credit
or liquidity enhancement to such SPC.
          (i) Notwithstanding anything to the contrary contained herein, without
the consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 14.04,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.
          (j) Notwithstanding anything to the contrary contained herein, any
Issuing Lender or Swingline Lender may, upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as an Issuing Lender or Swingline Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant Issuing Lender or Swingline
Lender shall have identified a successor Issuing Lender or Swingline Lender
reasonably acceptable to the Borrower willing to accept its appointment as
successor Issuing Lender or Swingline Lender, as applicable. In the event of any
such resignation of an Issuing Lender or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor Issuing Lender or Swingline Lender hereunder; provided that no failure
by the Borrower to appoint any such successor shall affect the resignation of
the relevant Issuing Lender or the Swingline Lender, as the case may be, except
as expressly provided above. If an Issuing Lender resigns as an Issuing Lender,
it shall retain all the rights and obligations of an Issuing Lender hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an Issuing Lender and all Letter of Credit Outstandings with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.01(c)). If the Swingline Lender resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the

-135-



--------------------------------------------------------------------------------



 



right to require the Lenders to make Base Rate Loans or Eurodollar Loans or fund
risk participations in outstanding Swingline Loans pursuant to Section 1.03(c).
          (k) (i) Notwithstanding anything else to the contrary contained in
this Agreement, any Lender may assign all or a portion of its Term Loans to any
Non-Debt Fund Affiliate or Purchasing Borrower Party in accordance with
Section 14.04(b); provided that:
     (1) no Default or Event of Default has occurred or is continuing or would
result therefrom;
     (2) the assigning Lender and Non-Debt Fund Affiliate or Purchasing Borrower
Party purchasing such Lender’s Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit T hereto (an “Affiliated Lender Assignment and Assumption”) in
lieu of an Assignment and Assumption;
     (3) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Loan Commitments or Revolving Loans to any Purchasing Borrower Party
or Non-Debt Fund Affiliate;
     (4) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;
     (5) (i) no Purchasing Borrower Party may use the proceeds from Revolving
Loan Loans or Swingline Loans to purchase any Term Loans and (ii) Term Loans may
only be purchased by a Purchasing Borrower Party if, after giving effect to any
such purchase, the amount of unrestricted cash and Cash Equivalents of the
Borrower and its Subsidiaries shall be not less than the Outstanding Amount of
Revolving Loans and Swingline Loans; and
     (6) no Term Loan may be assigned to a Non-Debt Fund Affiliates pursuant to
this Section 14.04(k), if after giving effect to such assignment, Non-Debt Fund
Affiliates in the aggregate would own in excess of 25% of all Term Loans then
outstanding.
          (ii) Notwithstanding anything to the contrary in this Agreement, no
Non-Debt Fund Affiliate shall have any right to (i) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender to which representatives of the Credit
Parties are not invited, and (ii) receive any information or material prepared
by the Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Credit Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 1), or (iii) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Credit Documents.
          (l) Notwithstanding anything in Section 14.12 or the definition of
“Majority Lenders,” “Required Lenders” or “Supermajority Lenders” to the
contrary, for purposes of determining whether the “Majority Lenders,” “Required
Lenders” or “Supermajority Lenders” have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Credit Document or any departure by any Credit Party therefrom,
(ii) otherwise acted on any

-136-



--------------------------------------------------------------------------------



 



matter related to any Credit Document, or (iii) directed or required the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Credit
Document:
     (x) all Term Loans held by any Non-Debt Fund Affiliate shall be deemed to
be not outstanding for all purposes of calculating whether the Required Lenders
or Majority Lenders have taken any actions; and
     (y) all Term Loans, Revolving Loan Commitments and Revolving Loan Exposure
held by Debt Fund Affiliates may not account for more than 50% of the Term
Loans, Revolving Loan Commitments and Revolving Loan Exposure of consenting
Lenders included in determining whether the “Majority Lenders,” “Required
Lenders” or “Supermajority Lenders” have consented to any action pursuant to
Section 14.12.
          Additionally, the Credit Parties and each Non-Debt Fund Affiliate
hereby agree that if a case under Title 11 of the United States Code is
commenced against any Credit Party, such Credit Party shall seek (and each
Non-Debt Fund Affiliate shall consent) to provide that the vote of any Non-Debt
Fund Affiliate (in its capacity as a Lender) with respect to any plan of
reorganization of such Credit Party shall not be counted except that such
Non-Debt Fund Affiliate’s vote (in its capacity as a Lender) may be counted to
the extent any such plan of reorganization proposes to treat the Obligations
held by such Non-Debt Fund Affiliate in a manner that is less favorable in any
material respect to such Non-Debt Fund Affiliate than the proposed treatment of
similar Obligations held by Lenders that are not Affiliates of the Borrower.
Each Non-Debt Fund Affiliate hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Non-Debt Fund
Affiliate’s attorney-in-fact, with full authority in the place and stead of such
Non-Debt Fund Affiliate and in the name of such Non-Debt Fund Affiliate, from
time to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this paragraph.
          14.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender or any holder of any Note in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent or any Lender or the holder of any Note shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights, powers and remedies herein or
in any other Credit Document expressly provided are cumulative and not exclusive
of any rights, powers or remedies which the Administrative Agent or any Lender
or the holder of any Note would otherwise have. No notice to or demand on any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent or any Lender or the holder of any Note to
any other or further action in any circumstances without notice or demand.
          14.06 Sharing of Set-Offs.
          Each of the Lenders agrees that, if it should, except as otherwise
provided hereunder (including, without limitation, Sections 4.01(c),
9.04(xvii)(iii) and 14.04(k)), receive any amount hereunder (whether by
voluntary payment, by realization upon security, by the exercise of the right of
setoff or banker’s lien, by counterclaim or cross action, by the enforcement of
any right under the Credit Documents, or otherwise), which is applicable to the
payment of the principal of, or interest on, the Loans, L/C Advances, any Fees,
of a sum which with respect to the related sum or sums received by other Lenders
is

-137-



--------------------------------------------------------------------------------



 



in a greater proportion than the total of such Obligation then owed and due to
such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the applicable Lenders in such amount; provided that if all or any portion
of such excess amount is thereafter recovered from such Lender, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.
          14.07 Calculations; Computations.
          (a) The financial statements to be furnished to the Lenders pursuant
hereto shall be made and prepared in accordance with generally accepted
accounting principles in the United States consistently applied throughout the
periods involved (except as set forth in the notes thereto or as otherwise
disclosed in writing by the Borrower to the Lenders) (“GAAP”); provided that,
except as otherwise specifically provided herein, all computations of Excess
Cash Flow, Consolidated Cash Interest Expense, Consolidated Debt, Adjusted
Consolidated Debt, Consolidated EBIT, Consolidated EBITDA, Consolidated Interest
Coverage Ratio, Adjusted Consolidated Leverage Ratio, Consolidated Leverage
Ratio, Consolidated Net Income, Consolidated Senior Secured Debt and
Consolidated Senior Secured Leverage Ratio (in each case including component
defined terms) and all computations determining compliance with Sections 9.08
and 9.09 shall utilize accounting principles and policies in conformity with
those used to prepare the historical financial statements of Vanguard referred
to in Section 7.05(a).
          (b) All computations of interest, any Revolving Loan Commitment
Commission, and other Fees hereunder shall be made (i) in the case of Base Rate
Loans based on the Administrative Agent’s “prime rate”, on the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, and (ii) in all
other cases, on the actual number of days over a year of 360 days (in each case
including the first day but excluding the last day). Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 4.03(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
          14.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.
          (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF VHS HOLDCO I AND EACH PARTY HERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.
EACH OF VHS HOLDCO I AND EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT

-138-



--------------------------------------------------------------------------------



 



BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH COURT LACKS JURISDICTION
OVER SUCH PARTY. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENTS IN
THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN SECTION 14.03.
NOTHING IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE HOLDER OF ANY NOTE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.
          (b) EACH OF VHS HOLDCO I AND EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED
TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          14.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with VHS Holdco I, the
Borrower and the Administrative Agent.
          14.10 Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which VHS Holdco I, the Borrower, each Lender, the
Administrative Agent and the other parties listed on the signature pages hereto
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile device)
the same to the Administrative Agent.
          14.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          14.12 Amendment or Waiver; etc.
          (a) Neither this Agreement nor any other Credit Document nor any terms
hereof or thereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the respective
Credit Parties party thereto and the Required Lenders, provided that no such
change, waiver, discharge or termination shall, without the consent of each
Lender (other than a Defaulting Lender except in the case of the following
clause (i)) (with Obligations being directly and adversely modified in the case
of following clause (i)), (i) extend the final scheduled maturity of any Loan,
or extend the stated expiration date of any Letter of Credit beyond the Letter
of Credit Expiration Date, or reduce the rate or extend the time of payment of
interest or Fees thereon (except in connec-

-139-



--------------------------------------------------------------------------------



 



tion with a waiver of applicability of any post-default increase in interest
rates), or reduce the principal amount thereof (except to the extent repaid in
cash) (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 14.07(a) shall not constitute a
reduction in the rate of interest or any Fees for purposes of this clause (i))
or alter the order of application set forth in Section 10C, (ii) release all or
substantially all of the Collateral (except as expressly provided in the Credit
Documents in connection with an asset sale permitted pursuant to Section 9.02)
under all the Security Documents, (iii) amend, modify or waive any provision of
this Section 14.12, (iv) reduce the percentage specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Loans and Commitments are included on the Effective
Date), (v) release all or substantially all of the Subsidiary Guarantors (except
as expressly provided in the Subsidiaries Guaranty in connection with an asset
sale permitted pursuant to Section 9.02), (vi) release VHS Holdco I from the
Holdings Guaranty, (vii) consent to the assignment or transfer by any Credit
Agreement Party of any of its rights and obligations under this Agreement or
(viii) amend, modify or waive any provisions of Section 14.06(a) providing for
payments to be made ratably to the Lenders (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in determining any ratable share pursuant to
Section 14.06(a) and adjustments to any such Section may be made consistent
therewith); provided further, that no such change, waiver, discharge or
termination shall (1) increase the Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitments shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender), (2) without the consent of each
Issuing Lender, amend, modify or waive any provision of Section 2 or alter its
rights or obligations with respect to Letters of Credit, (3) without the consent
of the Administrative Agent, amend, modify or waive any provision of Section 12
as same applies to the Administrative Agent or any other provision herein or in
any other Credit Document as same relates to the rights or obligations of the
Administrative Agent, (4) without the consent of the Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent, (5) without the consent of the Swingline Lender, alter the
Swingline Lender’s rights or obligations with respect to Swingline Loans,
(6) without the consent of the Majority Lenders of each Tranche which is being
allocated a lesser prepayment, repayment or commitment reduction as a result of
the actions described below (or without the consent of the Majority Lenders of
each Tranche in the case of an amendment to the definition of Majority Lenders),
amend the definition of Majority Lenders or alter the required application of
any prepayments or repayments (or commitment reduction), as between the various
Tranches, pursuant to Section 4.01(a) or 4.02 (excluding Section 4.02(b))
(although the Required Lenders may waive, in whole or in part, any such
prepayment, repayment or commitment reduction, so long as the application, as
amongst the various Tranches, of any such prepayment, repayment or commitment
reduction which is still required to be made is not altered) or (7) without the
consent of the Supermajority Lenders of the respective Tranche, reduce the
amount of, or extend the date of, any Scheduled Term Loan Repayment, or amend
the definition of Supermajority Lender (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Supermajority Lenders
on substantially the same basis as the extensions of Loans are included on the
Effective Date).
          (b) If, in connection with any proposed change, waiver, discharge or
termination with respect to any of the provisions of this Agreement as
contemplated by clauses (i) through (viii), inclusive, of the first proviso to
Section 14.12(a), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrower shall have the right to either (A) replace each such
non-consenting Lender or Lenders (or, at the

-140-



--------------------------------------------------------------------------------



 



option of the Borrower, if the respective Lender’s individual consent is
required with respect to less than all Tranches of Loans (or related
Commitments), to replace only the Commitments and/or Loans under the respective
Tranche of the respective non-consenting Lender which gave rise to the need to
obtain such a Lender’s individual consent) with one or more Replacement Lenders
pursuant to Section 1.10 so long as at the time of such replacement, each such
Replacement Lender consents (or acknowledges that it would have consented) to
the proposed change, waiver, discharge or termination or (B) terminate such
non-consenting Lender’s Revolving Loan Commitment or Initial Term Loan
Commitment (if such Lender’s individual consent is required as a result of such
Commitment) and/or repay the outstanding Loans of such Lender under each Tranche
which gave rise to the need to obtain such a Lender’s individual consent and/or
cash collateralize its applicable RL Percentage of the Letter of Credit
Outstandings in accordance with Sections 3.02(b) and/or 4.01(b), provided that,
unless the Commitments that are terminated, and the Loans that are repaid
pursuant to preceding clause (B) are immediately replaced in full at such time
through the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B) the Required Lenders (determined before giving effect to the proposed
action) shall specifically consent thereto, provided further, that in any event
the Borrower shall not have the right to replace a Lender, terminate any of its
Commitments or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 14.12(a).
          (c) In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, VHS Holdco I, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term Loans of a
particular Tranche (but in the case of Initial Term Loans only after no Initial
Term Loan Commitments exist) (“Refinanced Term Loans”) with a replacement “B”
term loan tranche hereunder which shall be Loans hereunder (“Replacement Term
Loans”); provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the Applicable Margin for such Replacement Term Loans shall not
be higher than the Applicable Margin for such Refinanced Term Loans, (c) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term Loans
at the time of such refinancing and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest Maturity Date for Term
Loans in effect immediately prior to such refinancing.
          14.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 1.07, 1.08, 2.06, 4.04, 14.01 and 14.06 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.
          14.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 14.14 would, at the time of such
transfer, result in increased costs under Section 1.07, 1.08, 2.01(l) or 4.04
from those being charged by the respective Lender prior to such transfer, then
the Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

-141-



--------------------------------------------------------------------------------



 



          14.15 Confidentiality.
          (a) Subject to the provisions of clause (b) of this Section 14.15,
each Lender agrees that it will not disclose without the prior written consent
of the Borrower (other than to its directors, employees, auditors, advisors or
counsel or to another Lender if the Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information, provided such Persons shall be subject to the provisions of
this Section 14.15 to the same extent as such Lender) any information with
respect to any Credit Party or any of its Subsidiaries which is now or in the
future furnished pursuant to this Agreement or any other Credit Document,
provided that any Lender may disclose any such information (i) as has become
generally available to the public other than by virtue of a breach of this
Section 14.15(a), (ii) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board, the Federal Deposit Insurance Corporation or the NAIC or similar
organizations (whether in the United States or elsewhere) or their successors,
(iii) as may be required or appropriate in respect to any summons or subpoena or
in connection with any litigation, (iv) in order to comply with any law, order,
regulation or ruling applicable to such Lender, (v) to the Administrative Agent
or the Collateral Agent, (vi) to any prospective or actual transferee or
participant in connection with any contemplated transfer or participation of any
of the Notes or Commitments or any interest therein by such Lender, provided
that such prospective transferee agrees with such Lender for the benefit of the
Borrower to be subject to the confidentiality provisions of this
Section 14.15(a) and (vii) to any prospective or actual counterparty (including
its advisors) to any swap, derivative or securitization transaction relating to
the Borrower and its obligations under this Agreement, provided that such
prospective or actual counterparty (including its advisors) agrees with such
Lender for the benefit of the Borrower to be subject to the confidentiality
provisions of this Section 14.15(a).
          (b) Each Credit Agreement Party hereby acknowledges and agrees that
each Lender may share with any of its affiliates any information related to
Credit Parties or any of their respective Subsidiaries (including, without
limitation, any nonpublic customer information regarding the creditworthiness of
the Credit Parties and their respective Subsidiaries, provided such Persons
shall be subject to the provisions of this Section 14.15 to the same extent as
such Lender), it being understood that for purposes of this Section 14.15(b) the
term “affiliate” shall mean any direct or indirect holding company of a Lender
as well as any direct or indirect Subsidiary of such holding company.
          14.16 Limitation on Increased Costs, etc. Notwithstanding anything to
the contrary contained in Section 1.07, 1.08, 2.01(l) or 4.04, unless a Lender
gives notice to the Borrower that it is obligated to pay an amount under any
such Section within 180 days after the later of (x) the date such Lender incurs
the respective increased costs, Taxes, loss, expense or liability, or reduction
in amounts received or receivable or reduction in return on capital or (y) the
date such Lender has actual knowledge of its incurrence of the respective
increased costs, Taxes, loss, expense or liability, or reductions in amounts
received or receivable or reduction in return on capital, then such Lender shall
only be entitled to be compensated for such amount by the Borrower pursuant to
said Section 1.07, 1.08, 2.01(l) or 4.04, as the case may be, to the extent the
costs, Taxes, loss, expense or liability, or reduction in amounts received or
receivable or reduction in return on capital are incurred or suffered on or
after the date which occurs 180 days prior to such Lender giving notice to the
Borrower that it is obligated to pay the respective amounts pursuant to said
Section 1.07, 1.08, 2.01(l) or 4.04, as the case may be; provided, that, if the
circumstances giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. This Section 14.16 shall have no applicability to any Section of this
Agreement or any other Credit Document other than Sections 1.07, 1.08, 2.01(l)
or 4.04.

-142-



--------------------------------------------------------------------------------



 



          14.17 USA Patriot Act Notice. Each Lender that is subject to the Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
          14.18 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the Issuing Lender
or any Lender, or the Administrative Agent, the Issuing Lender or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the Issuing Lender or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under the Bankruptcy code or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the Issuing Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the Issuing Lender under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
          14.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each Credit Party acknowledges and agrees that: (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative Agent
the Joint Book Runners, are arm’s-length commercial transactions between the
Credit Parties and their Affiliates, on the one hand, and the Administrative
Agent and the Joint Book Runners, on the other hand, (B) each Credit Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Credit Party is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent and each Joint Book Runner each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Credit Party or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Joint Book Runner has any
obligation to any Credit Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Administrative Agent and
each Joint Book Runner and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and neither the Administrative Agent nor
any Joint Book Runner has any obligation to disclose any of such interests to
the any Credit Party or any of its Affiliates.
          14.20 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Fed-

-143-



--------------------------------------------------------------------------------



 



eral Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
* * *

-144-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.

            VANGUARD HEALTH HOLDING COMPANY I, LLC
      By:   /s/ PHILLIP W. ROE         Name:   Phillip W. Roe       Title: 
Executive Vice President, Chief Financial Officer & Treasurer       VANGUARD
HEALTH HOLDING COMPANY II, LLC
      By:   /s/ PHILLIP W. ROE         Name:   Phillip W. Roe       Title: 
Executive Vice President, Chief Financial Officer & Treasurer  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent,
Swingline Lender and Issuing Lender
      By:   /s/ ROBERT KLAWINSKYI         Name:  Robert Klawinski      
Title:    Senior Vice President  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as Syndication Agent, a Joint Lead Arranger and a
Joint Book Runner
      By:   /s/ DIANE ROLFE         Name: Diane Rolfe       Title: Director  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            Citicorp North America, Inc. as Lender
as Syndication Agent, a Joint Lead Arranger and a
Joint Book Runner
      By:   /s/ MARK R. FLOYD         Name: Mark R. Floyd       Title:  Vice
President  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CITIGROUP GLOBAL MARKETS INC.,
as a Co-Documentation Agent and a Joint Book Runner
      By:   /s/ DAVID LELAND         Name: David Leland       Title: Director  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Co-Documentation Agent
      By:   /s/ OMAYRA LAUCELLA         Name:   Omayra Laucella       Title: 
Vice President           By:   /s/ SCOTTYE LINDSEY         Name:   Scottye
Lindsey       Title:  Director          

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK SECURITIES INC.,
as a Joint Book Runner
      By:   /s/ WILLIAM STITT         Name: William Stitt       Title: Managing
Director            By:   /s/ RAVI SACHDEV         Name: Ravi Sachdev      
Title: Managing Director           

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA,
as a Co-Documentation Agent and a Joint Book Runner
      By:   /s/ ALEXIS MAGED         Name:  Alexis Maged       Title: 
Authorized Signatory          

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY SENIOR FUNDING, INC.
as a Co-Documentation Agent and a Joint Book Runner
      By:   /s/ PETER ZIPPELIUS         Name: Peter Zippelius      
Title: Authorized Signatory            

[Signature Page to Credit Agreement]

 